--------------------------------------------------------------------------------

 
 Exhibit 10.3
 
EXECUTION COPY


--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



 


LOAN AGREEMENT
 
Dated as of August 30, 2007,
 
among
 
CENVEO CORPORATION,
as Borrower,
 
CENVEO, INC.,
as a Guarantor,
 
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent,
 
the Lenders party hereto
 
and
 
LEHMAN BROTHERS INC.,
as Sole Lead Arranger and Sole Book Manager


 


 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------



  TABLE OF CONTENTS 
         
Page
     
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
1
     
1.01
Defined Terms
1
     
1.02
Other Interpretive Provisions
25
     
1.03
Accounting Terms
26
     
1.04
Rounding
28
     
1.05
Times of Day
28
     
1.06
[Intentionally Omitted]
28
     
ARTICLE II
THE COMMITMENTS AND CREDIT EXTENSIONS
28
     
2.01
The Loans
28
     
2.02
Borrowings, Conversions and Continuations of Loans
28
     
2.03
[Intentionally Omitted]
30
     
2.04
[Intentionally Omitted]
30
     
2.05
Prepayments
30
     
2.06
Termination or Reduction of Commitments
33
     
2.07
Repayment of Loans
33
     
2.08
Interest
33
     
2.09
Fees
34
     
2.10
Computation of Interest and Fees
34
     
2.11
Evidence of Debt
35
     
2.12
Payments Generally; Administrative Agent’s Clawback
35
     
2.13
Sharing of Payments by Lenders
37
     
2.14
[Intentionally Omitted]
38
     
2.15
Exchange Notes
38
     
ARTICLE III
TAXES, YIELD PROTECTION AND ILLEGALITY
41
     
3.01
Taxes
41
     
3.02
Illegality
43
     
3.03
Inability to Determine Rates
44
     
3.04
Increased Costs; Reserves on Eurodollar Rate Loans
44
     
3.05
Compensation for Losses
46



i

--------------------------------------------------------------------------------


 TABLE OF CONTENTS
(continued) 
         
Page




     
3.06
Mitigation Obligations; Replacement of Lenders
46
     
3.07
Survival
47
     
ARTICLE IV
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
47
     
4.01
Conditions of Initial Credit Extension
47
     
4.02
Conditions to all Credit Extensions
50
     
ARTICLE V
REPRESENTATIONS AND WARRANTIES
51
     
5.01
Existence, Qualification and Power
51
     
5.02
Authorization; No Contravention
51
     
5.03
Governmental Authorization; Other Consents
51
     
5.04
Binding Effect
52
     
5.05
Financial Statements; No Material Adverse Effect; No Internal Control Event
52
     
5.06
Litigation
53
     
5.07
No Default
53
     
5.08
Ownership of Property; Liens; Investments
53
     
5.09
Environmental Compliance
54
     
5.10
Insurance
55
     
5.11
Taxes
55
     
5.12
ERISA Compliance
56
     
5.13
Subsidiaries; Equity Interests; Loan Parties
56
     
5.14
Margin Regulations; Investment Company Act
57
     
5.15
Disclosure
57
     
5.16
Compliance with Laws
57
     
5.17
Intellectual Property; Licenses, Etc
57
     
5.18
Solvency
58
     
5.19
Casualty, Etc
58
     
5.20
Labor Matters
58
     
5.21
[Intentionally Omitted]
58
     
ARTICLE VI
AFFIRMATIVE COVENANTS
58
     
6.01
Financial Statements
58

ii

--------------------------------------------------------------------------------


 TABLE OF CONTENTS
(continued) 
         
Page


6.02
Certificates; Other Information
59
     
6.03
Notices
62
     
6.04
Payment of Obligations
63
     
6.05
Preservation of Existence, Etc
63
     
6.06
Maintenance of Properties
64
     
6.07
Maintenance of Insurance
64
     
6.08
Compliance with Laws
64
     
6.09
Books and Records
64
     
6.10
Inspection Rights
65
     
6.11
Use of Proceeds
65
     
6.12
Covenant to Guarantee Obligations and Give Security
65
     
6.13
Compliance with Environmental Laws
66
     
6.14
Preparation of Environmental Reports
66
     
6.15
Further Assurances
67
     
6.16
Compliance with Terms of Leaseholds
67
     
6.17
[Intentionally Omitted]
67
     
6.18
Material Contracts
67
     
6.19
[Intentionally Omitted]
67
     
6.20
[Intentionally Omitted]
67
     
ARTICLE VII
NEGATIVE COVENANTS
67
     
7.01
Liens
68
     
7.02
Indebtedness
69
     
7.03
Investments
71
     
7.04
Fundamental Changes
73
     
7.05
Dispositions
73
     
7.06
Restricted Payments
74
     
7.07
Change in Nature of Business
75
     
7.08
Transactions with Affiliates
76
     
7.09
Burdensome Agreements
76

iii

--------------------------------------------------------------------------------


 TABLE OF CONTENTS
(continued) 
         
Page


7.10
Use of Proceeds
76
     
7.11
Financial Covenants
76
     
7.12
Capital Expenditures
77
     
7.13
Amendments of Organization Documents
77
     
7.14
Accounting Changes
77
     
7.15
Prepayments, Etc. of Indebtedness
78
     
7.16
Amendment, Etc. of Related Documents and Indebtedness
79
     
7.17
Holding Company
80
     
7.18
Designation of Senior Debt
80
     
ARTICLE VIII
EVENTS OF DEFAULT AND REMEDIES
80
     
8.01
Events of Default
80
     
8.02
Remedies upon Event of Default
83
     
8.03
Application of Funds
83
     
ARTICLE IX
ADMINISTRATIVE AGENT
84
     
9.01
Appointment and Authority
84
     
9.02
Rights as a Lender
84
     
9.03
Exculpatory Provisions
85
     
9.04
Reliance by Administrative Agent
85
     
9.05
Delegation of Duties
86
     
9.06
Resignation of Administrative Agent
86
     
9.07
Non-Reliance on Administrative Agent and Other Lenders
87
     
9.08
No Other Duties, Etc
87
     
9.09
Administrative Agent May File Proofs of Claim
87
     
9.10
Guaranty Matters
88
     
ARTICLE X
CONTINUING GUARANTY
88
     
10.01
Guaranty
88
     
10.02
Rights of Lenders
89
     
10.03
Certain Waivers
89
     
10.04
Obligations Independent
90

iv

--------------------------------------------------------------------------------


 TABLE OF CONTENTS
(continued) 
         
Page


10.05
Subrogation
90
     
10.06
Termination; Reinstatement
90
     
10.07
Subordination
90
     
10.08
Stay of Acceleration
91
     
10.09
Condition of Borrower
91
     
10.10
Additional Guarantor Waivers and Agreements
91
     
ARTICLE XI
MISCELLANEOUS
92
     
11.01
Amendments, Etc
92
     
11.02
Notices; Effectiveness; Electronic Communications
94
     
11.03
No Waiver; Cumulative Remedies
96
     
11.04
Expenses; Indemnity; Damage Waiver
96
     
11.05
Payments Set Aside
98
     
11.06
Successors and Assigns
98
     
11.07
Treatment of Certain Information; Confidentiality
102
     
11.08
Right of Setoff
103
     
11.09
Interest Rate Limitation
103
     
11.10
Counterparts; Effectiveness
103
     
11.11
Survival of Representations and Warranties
104
     
11.12
Severability
104
     
11.13
Replacement of Lenders
104
     
11.14
Governing Law; Jurisdiction; Etc
105
     
11.15
Waiver of Jury Trial
106
     
11.16
California Judicial Reference
106
     
11.17
No Advisory or Fiduciary Responsibility
106
     
11.18
USA PATRIOT Act Notice
107
     
11.19
Time of the Essence
107
     
11.20
ENTIRE AGREEMENT
108
     
11.21
[Intentionally Omitted]
108
     
11.22
[Intentionally Omitted]
108

v

--------------------------------------------------------------------------------



SCHEDULES
         
1.02
-
Material Contracts
1.03
-
Consolidated Adjusted EBITDA
2.01
-
Commitments and Applicable Percentages
5.01
-
Excluded Loan Parties
5.06
-
Litigation
5.08(b)
-
Existing Liens
5.08(c)
-
Owned Real Property
5.08(d)(i)
-
Leased Real Property (Lessee)
5.08(d)(ii)
-
Leased Real Property (Lessor)
5.08(e)
-
Existing Investments
5.09
-
Environmental Matters
5.13
-
Subsidiaries and Other Equity Investments; Loan Parties
5.17
-
Intellectual Property Matters
5.20
-
Labor Matters
6.12
-
Guarantors
7.02
-
Existing Indebtedness
7.09
-
Existing Burdensome Agreements
11.02
-
Administrative Agent’s Office, Certain Addresses for Notices
11.06
-
Processing and Recordation Fees
     
EXHIBITS
   
Form of
         
A
-
Loan Notice
B
-
[Intentionally Omitted]
C-1
-
Term Note
C-2
-
[Intentionally Omitted]
D
-
Compliance Certificate
E
-
Assignment and Assumption
F
-
Guaranty
G
-
[Intentionally Omitted]
H
-
[Intentionally Omitted]
I
-
[Intentionally Omitted]
J-1
-
Opinion Matters – General Counsel to Holdings
J-2
-
Opinion Matters – Special New York Counsel to Loan Parties
K
-
Joinder Agreement
L
-
[Intentionally Omitted]
M
-
Underwriting/Purchase Agreement
N
-
Registration Rights Agreement


vi

--------------------------------------------------------------------------------




LOAN AGREEMENT
 
This LOAN AGREEMENT (“Agreement”) is entered into as of August 30, 2007, among
CENVEO CORPORATION, a Delaware corporation (the “Borrower”), CENVEO, INC., a
Colorado corporation (“Holdings”), each lender from time to time party hereto
(collectively, the “Lenders” and individually, a “Lender”), and LEHMAN
COMMERCIAL PAPER INC., as Administrative Agent.
 
PRELIMINARY STATEMENTS:
 
The Borrower has entered into a Stock Purchase Agreement, dated as of July 17,
2007 (as amended, supplemented or otherwise modified from time to time in
accordance with the provisions hereof, the “Purchase Agreement”), among the
Borrower, as Buyer, Commercial Envelope Manufacturing Co., Inc. (the “Target”),
William B. Wachtel as trustee under Ira B. Kristel Trust IV, as amended and
restated u/t/d May 31, 2006, between Ira B. Kristel, as Grantor, and William B.
Wachtel, as Trustee, a trust organized under the laws of the State of New York,
Alan Kristel, an individual residing in the State of New York, Steven Kristel,
an individual residing in the State of New York, and William B. Wachtel as
representative of the Stockholders,  pursuant to which the Borrower will acquire
(the “Target Acquisition”) all of the issued and outstanding Equity Interests of
the Target.
 
The Borrower has requested that the Lenders provide a term loan facility, and
the Lenders have indicated their willingness to provide the term loan facility
on the terms and subject to the conditions set forth herein.
 
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
 
ARTICLE I
 
DEFINITIONS AND ACCOUNTING TERMS
 
1.01  Defined Terms. 
 
As used in this Agreement, the following terms shall have the meanings set forth
below:
 
“Acquisition”, by any Person, means the purchase or acquisition in a single
transaction or a series of related transactions by any such Person, individually
or, together with its Affiliates, of (a) any Equity Interest of any other Person
(other than an existing Subsidiary of the Borrower) which are sufficient such
that such other Person becomes a direct or indirect Subsidiary of the Borrower
or (b) all or a substantial portion of the Property, including, without
limitation, all or a substantial portion of the property comprising a division,
business unit or line of business, of any other Person (other than a Subsidiary
of the Borrower), whether involving a merger or consolidation with such other
Person.  “Acquire” has a meaning correlative thereto.
 
“Acquisition Debt” means Indebtedness permitted under Section 7.02(j) the
proceeds of which are paid within ten (10) days of the incurrence thereof as
part of the consideration in connection with an acquisition or purchase
permitted under Section 7.03(h).
 

--------------------------------------------------------------------------------


“Administrative Agent” means Lehman Commercial Paper Inc. in its capacity as
administrative agent under any of the Loan Documents, or any successor
administrative agent.
 
“Administrative Agent’s Office” means the Administrative Agent’s address and, as
appropriate, account as set forth on Schedule 11.02, or such other address or
account as the Administrative Agent may from time to time notify to the Borrower
and the Lenders.
 
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.
 
“Affiliate” means, with respect to any Person, another Person that directly, or
indirectly through one or more intermediaries, Controls or is Controlled by or
is under common Control with the Person specified.
 
“Aggregate Commitments” means the Commitments of all the Lenders.
 
“Aggregate Credit Exposures” means, at any time, the aggregate amount of the
Term  Loans outstanding at such time.
 
“Agreement” means this Loan Agreement.
 
“Applicable Percentage” means, with respect to any Term Lender at any time, the
percentage (carried out to the ninth decimal place) of the Term Facility
represented by (i) on or prior to the Closing Date, such Term Lender’s Term
Commitment at such time and (ii) thereafter, the principal amount of such Term
Lender’s Term Loans at such time.  The initial Applicable Percentage of each
Lender is set forth opposite the name of such Lender on Schedule 2.01 or in the
Assignment and Assumption pursuant to which such Lender becomes a party hereto,
as applicable.
 
“Applicable Rate” means 4.50% per annum for Eurodollar Rate Loans and 3.50% per
annum for Base Rate Loans.  The Applicable Rate for Eurodollar Rate Loans and
Base Rate Loans shall increase by 0.50% per annum on January 1, 2008 and shall
increase by an additional 0.50% per annum upon each subsequent 90-day
anniversary of such date.
 
“Appropriate Lender” means, at any time, a Lender that has a Commitment or holds
a Term Loan at such time.
 
“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.
 
“Assignee Group” means two or more Eligible Assignees that are Affiliates of one
another or two or more Approved Funds managed by the same investment advisor.
 
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 11.06(b)), and accepted by the Administrative Agent, in
substantially the form of Exhibit E or any other form approved by the
Administrative Agent.
 
2

--------------------------------------------------------------------------------


“Attributable Indebtedness” means, on any date, (a) in respect of any
Capitalized Lease of any Person, the capitalized amount thereof that would
appear on a balance sheet of such Person prepared as of such date in accordance
with GAAP, (b) in respect of any Synthetic Lease Obligation, the capitalized
amount of the remaining lease or similar payments under the relevant lease or
other applicable agreement or instrument that would appear on a balance sheet of
such Person prepared as of such date in accordance with GAAP if such lease or
other agreement or instrument were accounted for as a Capitalized Lease and (c)
all Synthetic Debt of such Person.
 
“Audited Financial Statements” means the audited consolidated balance sheet of
Holdings and its Subsidiaries for the fiscal year ended December 31, 2006, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year of Holdings and its Subsidiaries,
including the notes thereto, in each case as included in Holdings Annual Report
on Form 10-K for the fiscal year ended December 31, 2006.
 
“Available Loss Proceeds” means the difference of (a) Loss Proceeds received
during any fiscal year less (b) the amount of such proceeds that are applied to
the repair of the property subject to such loss or to the purchase price of
similar replacement property in either case within 120 days of receipt of such
Loss Proceeds or, so long as Borrower gives written notice to the Administrative
Agent within such 120 day period that it intends to so apply such Loss Proceeds,
within 365 of receipt of such Loss Proceeds.
 
“Base Rate” means for any day a fluctuating rate per annum equal to the higher
of (a) the Federal Funds Rate plus 1/2 of 1% and (b) the Prime Rate in effect on
such day.  Any change in the Base Rate due to a change in the Prime Rate
actually available or the Federal Funds Rate shall be effective as of the
opening of business on the effective day of such change in the Prime Rate or the
Federal Funds Rate, respectively.
 
“Base Rate Loan” means a Term Loan that bears interest based on the Base Rate.
 
“Borrower” has the meaning specified in the introductory paragraph hereto.
 
“Borrower Materials” has the meaning specified in Section 6.02.
 
“Borrowing” means a Term Borrowing.
 
“Business Day” means any day other than a Saturday, Sunday or other day on which
commercial banks are authorized to close under the Laws of, or are in fact
closed in, the state where the Administrative Agent’s Office is located or
Stamford, Connecticut and, if such day relates to any Eurodollar Rate Loan,
means any such day on which dealings in Dollar deposits are conducted by and
between banks in the London interbank eurodollar market.
 
“Cadmus” means Cadmus Communications Corporation, a Virginia corporation.
 
“Cadmus Change of Control Offer” means any offer to purchase the Cadmus
Subordinated Notes required to be made to the holders thereof pursuant to the
Cadmus Subordinated Notes Documents as a result of the Acquisition (as defined
in the Existing Credit Agreement), and any purchase of the Cadmus Subordinated
Notes resulting from such offer.
 
3

--------------------------------------------------------------------------------


“Cadmus Subordinated Notes” means the 8-3/8% Senior Subordinated Notes due 2014
issued pursuant to the Cadmus Subordinated Notes Documents in an aggregate
principal amount of $125,000,000.
 
“Cadmus Subordinated Notes Documents” means the Indenture, dated as of June 15,
2004, among Cadmus, the subsidiary guarantors party thereto and U.S. Bank
National Association (as successor to Wachovia Bank, National Association), as
trustee, the Cadmus Subordinated Notes and all other agreements, instruments and
other documents pursuant to which the Cadmus Subordinated Notes have been issued
or otherwise setting forth the terms of the Cadmus Subordinated Notes.
 
“Cadmus Tender Offer” means the tender offer for and repurchase of all of the
Cadmus Subordinated Notes made by the Borrower.
 
“Capital Expenditures” means, with respect to any Person for any period, any
expenditure in respect of the purchase or other acquisition of any fixed or
capital asset (excluding normal replacements and maintenance which are properly
charged to current operations).  For purposes of this definition, the purchase
price of equipment that is purchased simultaneously with the trade-in of
existing equipment or with insurance proceeds shall be included in Capital
Expenditures only to the extent of the gross amount by which such purchase price
exceeds the credit granted by the seller of such equipment for the equipment
being traded in at such time or the amount of such insurance proceeds, as the
case may be.
 
“Capitalized Leases” means all leases that have been or should be, in accordance
with GAAP, recorded as capitalized leases.
 
“Cash Equivalents” means any of the following types of Investments, to the
extent owned by the Borrower or any of its Subsidiaries free and clear of all
Liens (other than Liens created under the Existing Collateral Documents):
 
(a)           readily marketable obligations issued or directly and fully
guaranteed or insured by the United States of America or any agency or
instrumentality thereof having maturities of not more than one year from the
date of acquisition thereof; provided that the full faith and credit of the
United States of America is pledged in support thereof;
 
(b)           time deposits with, or insured certificates of deposit or bankers’
acceptances of, any nationally-recognized securities dealer or any commercial
bank, trust company, savings and loan association or savings bank that (i)
(A) is a Lender or (B) is (x) organized under the laws of the United States of
America, any state thereof or the District of Columbia, or a political
subdivision thereof, (y) a U.S. branch of any such institution organized under
the laws of any other country that is a member of the OECD, or (z) the principal
banking subsidiary of a bank holding company organized under the laws of the
United States of America, any state thereof or the District of Columbia, and is
a member of the Federal Reserve System, (ii) issues (or the parent of which
issues) commercial paper rated as described in clause (c) of this definition and
(iii) has combined capital and surplus of at least $1,000,000,000, in each case
with maturities of not more than 180 days from the date of acquisition thereof;
 
4

--------------------------------------------------------------------------------


(c)           commercial paper issued by any Person organized under the laws of
any state of the United States of America and rated at least “Prime-2” (or the
then equivalent grade) by Moody’s or at least “A-2” (or the then equivalent
grade) by S&P, in each case with maturities of not more than 180 days from the
date of acquisition thereof;
 
(d)           Investments, classified in accordance with GAAP as current assets
of the Borrower or any of its Subsidiaries, in money market investment programs
registered under the Investment Company Act of 1940, which are administered by
financial institutions that have the highest rating obtainable from either
Moody’s or S&P, and the portfolios of which are limited solely to Investments of
the character, quality and maturity described in clauses (a), (b) and (c) of
this definition, and
 
(e)           obligations with any Lender, any other bank or trust company
described in clause (b) above, or any nationally-recognized securities dealer,
in respect of the repurchase of obligations of the type described in clause
(a) above, provided that such repurchase obligations shall be fully secured by
obligations of the type described in said clause and the possession of such
obligations shall be transferred to, and segregated from other obligations owned
by, such Lender, such other bank or trust company or such securities dealer.
 
“CERCLA” means the Comprehensive Environmental Response, Compensation and
Liability Act of 1980.
 
“CERCLIS” means the Comprehensive Environmental Response, Compensation and
Liability Information System maintained by the U.S. Environmental Protection
Agency.
 
“CFC” means a Person that is a controlled foreign corporation under Section 957
of the Code.
 
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following:  (a) the adoption or taking effect of any law, rule,
regulation or treaty, (b) any change in any law, rule, regulation or treaty or
in the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
 
“Change of Control” means an event or series of events by which:
 
(a)           any “person” or “group” (as such terms are used in Sections
13(d) and 14(d) of the Securities Exchange Act of 1934, but excluding any
employee benefit plan of such person or its subsidiaries, and any person or
entity acting in its capacity as trustee, agent or other fiduciary or
administrator of any such plan), except the Permitted Holders, becomes the
“beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the Securities
Exchange Act of 1934), directly or indirectly, of 35% or more of the equity
securities of Holdings entitled to vote for members of the board of directors or
equivalent governing body of Holdings on a fully-diluted basis; or
 
(b)           during any period of 12 consecutive months, a majority of the
members of the board of directors or other equivalent governing body of Holdings
cease to be
 
5

--------------------------------------------------------------------------------


 
composed of individuals (i) who were members of that board or equivalent
governing body on the first day of such period, (ii) whose election or
nomination to that board or equivalent governing body was approved by
individuals referred to in clause (i) above constituting at the time of such
election or nomination at least a majority of that board or equivalent governing
body or (iii) whose election or nomination to that board or other equivalent
governing body was approved by individuals referred to in clauses (i) and
(ii) above constituting at the time of such election or nomination at least a
majority of that board or equivalent governing body (excluding, in the case of
both clause (ii) and clause (iii), any individual whose initial nomination for,
or assumption of office as, a member of that board or equivalent governing body
occurs as a result of an actual or threatened solicitation of proxies or
consents for the election or removal of one or more directors by any person or
group other than a solicitation for the election of one or more directors by or
on behalf of the board of directors); or
 
(c)           any Person or two or more Persons acting in concert (excluding the
Permitted Holders) shall have acquired by contract or otherwise, the power to
exercise, directly or indirectly, a controlling influence over the management or
policies of Holdings, or control over the equity securities of Holdings entitled
to vote for members of the board of directors or equivalent governing body of
Holdings on a fully-diluted basis representing 35% or more of the combined
voting power of such securities; or
 
(d)           Holdings shall cease, directly or indirectly, to own and control
legally and beneficially all of the Equity Interests in the Borrower.
 
“Closing Date” means the first date all the conditions precedent in Section 4.01
are satisfied or waived in accordance with Section 11.01.
 
“Code” means the Internal Revenue Code of 1986.
 
“Commitment” means a Term Commitment.
 
“Compliance Certificate” means a certificate substantially in the form of
Exhibit D.
 
“Condemnation Award” means all proceeds of any taking of real or personal
property, or any part thereof or interest therein, for public or quasi-public
use under the power of eminent domain, by reason of any public improvement or
condemnation proceeding, or in any other manner, or transfer in lieu thereof.
 
“Consolidated Adjusted EBITDA” means, at any date of determination, an amount
equal to Consolidated Net Income of Holdings and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period plus (a)
the following to the extent deducted in calculating such Consolidated Net Income
for such Measurement Period:  (i) Consolidated Interest Charges, (ii) the
provision for Federal, state, local and foreign income taxes payable and tax
contingencies, (iii) depreciation and amortization expense and (iv) all other
non-cash items decreasing Consolidated Net Income (in each case of or by
Holdings and its Subsidiaries for such Measurement Period), minus (b) the
following to the extent added in calculating such Consolidated Net Income for
such Measurement Period:  (i) Federal, state, local and foreign income tax
credits and tax contingency credits and (ii) all non-cash items increasing
 
6

--------------------------------------------------------------------------------


 
Consolidated Net Income (in each case of or by Holdings and its Subsidiaries for
such Measurement Period), and excluding (c) without duplication, the following
to the extent included in the calculation of Consolidated Net Income for such
Measurement Period:  (i) cash restructuring, integration, impairment and related
fees, expenses and charges in an aggregate amount of up to $20,000,000 incurred
during the fiscal year ending December 31, 2007, (ii) non-cash restructuring,
integration, impairment and related fees, expenses and charges, (iii) gain
(loss) on the Disposition of non-strategic businesses and discontinued
operations, (iv) stock based compensation expensed in accordance with Statement
of Financial Account Standards 123R, (v) gain (loss) arising from the Tender
Offer, the Cadmus Change of Control Offer or the Cadmus Tender Offer, (vi)
non-cash gain (loss) on the early extinguishment of Indebtedness other than in
connection with the Tender Offer, the Cadmus Change of Control Offer or the
Cadmus Tender Offer, (vii) cumulative effect of changes in accounting
principles, (viii) non-cash extraordinary gains and non-cash extraordinary
losses for such Measurement Period and (ix) other non-cash non-recurring charges
and expenses (in each case of or by Holdings and its Subsidiaries for such
Measurement Period).  For the purpose of determining the Consolidated Leverage
Ratio and the Consolidated Interest Coverage Ratio, Consolidated Adjusted EBITDA
shall be calculated on a Pro Forma Basis in accordance with the provisions in
Section 1.03.  Notwithstanding the foregoing, (a) Consolidated Adjusted EBITDA
shall be the amount set forth on Schedule 1.03 for each of the respective
periods referenced therein and (b) for the fiscal quarter ending March 31, 2007,
Consolidated Adjusted EBITDA, as calculated above, shall be determined by adding
an adjustment of $8,000,000 for such period.
 
“Consolidated Funded Indebtedness” means, as of any date of determination, for
Holdings and its Subsidiaries on a consolidated basis, the sum of (a) the
outstanding principal amount of all obligations, whether current or long-term,
for borrowed money (including Obligations hereunder) and all obligations
evidenced by bonds, debentures, notes, loan agreements or other similar
instruments, (b) all purchase money Indebtedness, (c) all direct obligations
arising under letters of credit (including standby and commercial), bankers’
acceptances, bank guaranties, surety bonds and similar instruments, (d) all
obligations in respect of the deferred purchase price of property or services
(other than trade accounts payable in the ordinary course of business), (e) all
Attributable Indebtedness, (f) without duplication, all Guarantees with respect
to outstanding Indebtedness of the types specified in clauses (a) through
(e) above of Persons other than Holdings or any Subsidiary, and (g) all
Indebtedness of the types referred to in clauses (a) through (e) above of any
partnership or joint venture (other than a joint venture that is itself a
corporation, limited liability company or similar legal entity) in which
Holdings or a Subsidiary is a general partner or joint venturer, except to the
extent such Indebtedness is expressly made non-recourse to Holdings or such
Subsidiary.  For the purpose of determining the Consolidated Leverage Ratio and
the Consolidated Interest Coverage Ratio, Consolidated Funded Indebtedness shall
be calculated on a Pro Forma Basis in accordance with the provisions in Section
1.03.
 
“Consolidated Interest Charges” means, at any date of determination, the sum of
(a) all interest, premium payments, debt discount, fees, charges and related
expenses in connection with borrowed money (including capitalized interest) or
in connection with the deferred purchase price of assets, in each case to the
extent treated as interest in accordance with GAAP (but excluding (i) any
premium paid in respect of the Senior Notes in connection with the Tender Offer
or any prepayment, purchase or redemption of the Cadmus Subordinated Notes
permitted
 
 
7

--------------------------------------------------------------------------------


under Section 7.15(g), (ii) any premium paid in respect of the Cadmus
Subordinated Notes in connection with the Cadmus Tender Offer or the Cadmus
Change of Control Offer and (iii) any write-off or acceleration of deferred
financing fees associated with the Senior Notes, the Cadmus Subordinated Notes,
the Existing Credit Agreement or the transactions contemplated by the Existing
First Amendment), (b) all interest that is treated as “interest” under GAAP that
is paid or payable with respect to discontinued operations, and (c) the portion
of rent expense under Capitalized Leases that is treated as interest expense in
accordance with GAAP, in each case, of or by Holdings and its Subsidiaries on a
consolidated basis for the most recently completed Measurement Period. For the
purpose of determining the Consolidated Leverage Ratio and the Consolidated
Interest Coverage Ratio, Consolidated Interest Charges shall be calculated on a
Pro Forma Basis in accordance with the provisions in Section 1.03; provided
that:  (i) for purposes of calculating the amount of Consolidated Interest
Charges for the Measurement Period ending March 31, 2007, such amount shall
equal actual Consolidated Interest Charges (as calculated above) for the fiscal
quarter ending March 31, 2007, multiplied by four (4); (ii) for purposes of
calculating the amount of Consolidated Interest Charges for the Measurement
Period ending June 30, 2007, such amount shall equal actual Consolidated
Interest Charges (as calculated above) for the fiscal quarters ending March 31,
2007 and June 30, 2007, multiplied by two (2), and (iii) for purposes of
calculating the amount of Consolidated Interest Charges for the Measurement
Period ending September 30, 2007, such amount shall equal actual Consolidated
Interest Charges (as calculated above) for the fiscal quarters ending March 31,
2007, June 30, 2007 and September 30, 2007, multiplied by four-thirds (4/3).
 
“Consolidated Interest Coverage Ratio” means, as of any date of determination,
the ratio of (a) Consolidated Adjusted EBITDA to (b) Consolidated Interest
Charges.
 
“Consolidated Leverage Ratio” means, as of any date of determination, the ratio
of (a) Consolidated Funded Indebtedness as of such date to (b) Consolidated
Adjusted EBITDA.
 
“Consolidated Net Income” means, at any date of determination, the net income
(or loss) of Holdings and its Subsidiaries on a consolidated basis for the most
recently completed Measurement Period; provided that Consolidated Net Income
shall exclude (a) the net income of any Subsidiary (other than any Loan Party)
during such Measurement Period to the extent that the declaration or payment of
dividends or similar distributions by such Subsidiary of such income is not
permitted by operation of the terms of its Organization Documents or any
agreement, instrument or Law applicable to such Subsidiary during such
Measurement Period, except that Holdings’ equity in any net loss of any such
Subsidiary for such Measurement Period shall be included in determining
Consolidated Net Income, and (b) any income (or loss) for such Period of any
Person if such Person is not a Subsidiary, except that Holdings’ equity in the
net income of any such Person for such Measurement Period shall be included in
Consolidated Net Income up to the aggregate amount of cash actually distributed
by such Person during such Period to Holdings or a Subsidiary as a dividend or
other distribution (and in the case of a dividend or other distribution to a
Subsidiary (other than any Loan Party), such Subsidiary is not precluded from
further distributing such amount as described in clause (a) of this
proviso).  For the purpose of determining the Consolidated Leverage Ratio and
the Consolidated Interest Coverage Ratio, Consolidated Net Income shall be
calculated on a Pro Forma Basis in accordance with the provisions in Section
1.03.
 
8

--------------------------------------------------------------------------------


“Contractual Obligation” means, as to any Person, any provision of any security
issued by such Person or of any agreement, instrument or other undertaking to
which such Person is a party or by which it or any of its property is bound.
 
“Control” means the possession, directly or indirectly, of the power to direct
or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or
otherwise.  “Controlling” and “Controlled” have meanings correlative thereto.
 
“Credit Extension” means a Borrowing.
 
“Debtor Relief Laws” means the Bankruptcy Code of the United States, and all
other liquidation, conservatorship, bankruptcy, assignment for the benefit of
creditors, moratorium, rearrangement, receivership, insolvency, reorganization,
or similar debtor relief Laws of the United States or other applicable
jurisdictions from time to time in effect and affecting the rights of creditors
generally.
 
“Default” means any event or condition that constitutes an Event of Default or
that, with the giving of any notice, the passage of time, or both, would be an
Event of Default.
 
“Default Rate” means an interest rate equal to (i) the Base Rate plus (ii) the
Applicable Rate, if any, applicable to Base Rate Loans under the Term Facility
plus (iii) 2% per annum; provided, however, that with respect to a Eurodollar
Rate Loan, the Default Rate shall be an interest rate equal to the interest rate
(including any Applicable Rate) otherwise applicable to such Loan plus 2% per
annum; and provided, further, that in no event shall the Default Rate exceed the
Interest Rate Cap plus 2% per annum.
 
“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Term Loans required to be funded by it hereunder within one Business Day of
the date required to be funded by it hereunder, (b) has otherwise failed to pay
over to the Administrative Agent or any other Lender any other amount required
to be paid by it hereunder within one Business Day of the date when due, unless
the subject of a good faith dispute, or (c) has been deemed insolvent or become
the subject of a bankruptcy or insolvency proceeding.
 
“Delay Period” has the meaning specified in Section 2.15(a)(v).
 
“Disclosed Litigation” has the meaning set forth in Section 5.06.
 
“Disposition” or “Dispose” means the sale, transfer, license, lease or other
disposition (including any sale and leaseback transaction) of any property by
any Person (or the granting of any option or other right to do any of the
foregoing), including any sale, assignment, transfer or other disposal, with or
without recourse, of any notes or accounts receivable or any rights and claims
associated therewith.
 
“Dollar” and “$” mean lawful money of the United States.
 
“Domestic Subsidiary” means any Subsidiary that is organized under the laws of
any political subdivision of the United States.
 
9

--------------------------------------------------------------------------------


“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 11.06(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 11.06(b)(iii)).
 
“Environmental Laws” means any and all Federal, state, local, and foreign
statutes, laws, regulations, ordinances, rules, judgments, orders, decrees,
permits, concessions, grants, franchises, licenses, agreements or governmental
restrictions relating to pollution and the protection of the environment or the
release of any materials into the environment, including those related to
hazardous substances or wastes, air emissions and discharges to waste or public
systems.
 
“Environmental Liability” means any liability, contingent or otherwise
(including any liability for damages, costs of environmental remediation, fines,
penalties or indemnities), of the Borrower, any other Loan Party or any of their
respective Subsidiaries directly or indirectly resulting from or based upon (a)
violation of any Environmental Law, (b) the generation, use, handling,
transportation, storage, treatment or disposal of any Hazardous Materials, (c)
exposure to any Hazardous Materials, (d) the release or threatened release of
any Hazardous Materials into the environment or (e) any contract, agreement or
other consensual arrangement pursuant to which liability is assumed or imposed
with respect to any of the foregoing.
 
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
 
“Equipment Loans” means those certain senior unsecured equipment loans owing by
Washburn Graphics, Inc. and Cadmus Journal Services, Inc. (and Guaranteed by the
Borrower, as successor to Cadmus) and set forth on Schedule 7.02 in an aggregate
amount not to exceed $13,200,000.
 
“Equity Interests” means, with respect to any Person, all of the shares of
capital stock of (or other ownership or profit interests in) such Person, all of
the warrants, options or other rights for the purchase or acquisition from such
Person of shares of capital stock of (or other ownership or profit interests in)
such Person, all of the securities convertible into or exchangeable for shares
of capital stock of (or other ownership or profit interests in) such Person or
warrants, rights or options for the purchase or acquisition from such Person of
such shares (or such other interests), and all of the other ownership or profit
interests in such Person (including partnership, member or trust interests
therein), whether voting or nonvoting, and whether or not such shares, warrants,
options, rights or other interests are outstanding on any date of determination.
 
“ERISA” means the Employee Retirement Income Security Act of 1974.
 
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Code (and Sections 414(m) and (o) of the Code for purposes of
provisions relating to Section 412 of the Code).
 
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in
 
10

--------------------------------------------------------------------------------


Section 4001(a)(2) of ERISA) or a cessation of operations that is treated as
such a withdrawal under Section 4062(e) of ERISA; (c) a complete or partial
withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer Plan or
notification that a Multiemployer Plan is in reorganization; (d) the filing of a
notice of intent to terminate, the treatment of a Pension Plan amendment as a
termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan; (e)
an event or condition which constitutes grounds under Section 4042 of ERISA for
the termination of, or the appointment of a trustee to administer, any Pension
Plan or Multiemployer Plan; or (f) the imposition of any liability under Title
IV of ERISA, other than for PBGC premiums due but not delinquent under Section
4007 of ERISA, upon the Borrower or any ERISA Affiliate.
 
“Eurodollar Rate” means, for any Interest Period with respect to a Eurodollar
Rate Loan, the rate per annum equal to the British Bankers Association LIBOR
Rate (“BBA LIBOR”), as published by Reuters (or other commercially available
source providing quotations of BBA LIBOR as designated by the Administrative
Agent from time to time) at approximately 11:00 a.m., London time, two Business
Days prior to the commencement of such Interest Period, for Dollar deposits (for
delivery on the first day of such Interest Period) with a term equivalent to
such Interest Period.  If such rate is not available at such time for any
reason, then the “Eurodollar Rate” for such Interest Period shall be determined
by reference to such other comparable publicly available service for displaying
eurodollar rates as may be selected by the Administrative Agent.
 
“Eurodollar Reserve Percentage” of any Lender for each Interest Period for any
Eurodollar Rate Loan means the reserve percentage applicable to such Lender
during such Interest Period (or if more than one such percentage shall be so
applicable, the daily average of such percentages for those days in such
Interest Period during which any such percentage shall be so applicable) under
Regulation D or other regulations issued from time to time by the FRB for
determining the maximum reserve requirement (including any emergency,
supplemental or other marginal reserve requirement) then applicable to such
Lender with respect to liabilities or assets consisting of or including
“Eurocurrency liabilities” (as defined in Regulation D of the FRB) having a term
equal to such Interest Period.
 
“Eurodollar Rate Loan” means a Term Loan that bears interest at a rate based on
the Eurodollar Rate.
 
“Event of Default” has the meaning specified in Section 8.01.
 
“Excess Cash Flow” means, for any fiscal year of Holdings, the excess (if any)
of (a) Consolidated Adjusted EBITDA for such fiscal year minus (b) the sum (for
such fiscal year) of (i) Consolidated Interest Charges actually paid in cash by
Holdings and its Subsidiaries, (ii) principal repayments, to the extent actually
made by the Borrower, of Existing Term Loans pursuant to Section 2.05(a) or
(b)(iii), (iv) or (v) or Section  2.07 of the Existing Credit Agreement as in
effect on the date hereof, (iii) all income taxes actually paid in cash by
Holdings and its Subsidiaries, (iv) Capital Expenditures actually made by
Holdings and its Subsidiaries in such fiscal year, (v) Restricted Payments by
Holdings, to the extent actually made, permitted by Section 7.06(d), and
(vi) all principal repayments and prepayments of Consolidated Funded
Indebtedness (other than the Existing Obligations), to the extent actually made
by Holdings or
 
11

--------------------------------------------------------------------------------


any Subsidiary, so long as such repayment or prepayment is permitted hereunder
(including, without limitation, any prepayment, purchase, redemption or
defeasance of the Subordinated Notes permitted under Section 7.15(d)).
 
“Exchange Date” has the meaning specified in Section 2.15(a)(i).
 
“Exchange Indenture” means an indenture that complies with the Trust Indenture
Act of 1939, as amended, on terms substantially similar to the Subordinated
Notes Indenture, and otherwise in form and substance reasonably satisfactory to
the Lead Arranger, pursuant to which the Exchange Notes have been or will be
issued.  In the event that the Exchange Notes are issued as “Additional Notes”
under the Subordinated Notes Documents, references herein to the Exchange
Indenture shall mean and be a reference to the Subordinated Notes Indenture.
 
“Exchange Note Interest Rate” means a fixed interest rate that will not exceed
the greater of (i) the yield on the Subordinated Notes as of the date that is
not less than 3, but not more than 5 Business Days prior to the Exchange Date as
determined by the Lead Arranger plus 1.75% (or, if the Exchange Notes are rated
lower than B3 by Moody’s and B- by S&P, in each case with a stable outlook,
2.00%) and (ii) the yield on the Lehman Brothers Single B Index as of the date
that is not less than 3, but not more than 5 Business Days prior to the Exchange
Date as determined by the Lead Arranger plus 1.75% (or, if the Exchange Notes
are rated lower than B3 by Moody’s and B- by S&P, in each case with a stable
outlook, 2.00%).
 
“Exchange Notes” has the meaning specified in Section 2.15(a)(ii).
 
“Exchange Notice” has the meaning specified in Section 2.15(a)(i).
 
“Excluded Taxes” means, with respect to the Administrative Agent, any Lender or
any other recipient of any payment to be made by or on account of any Obligation
of the Borrower or Holdings hereunder, (a) taxes imposed on or measured by its
overall net income (however denominated), and franchise taxes imposed on it (in
lieu of net income taxes), by the jurisdiction (or any political subdivision
thereof) under the laws of which such recipient is organized or in which its
principal office is located or, in the case of any Lender, in which its
applicable Lending Office is located, (b) any branch profits taxes imposed by
the United States or any similar tax imposed by any other jurisdiction in which
the Borrower or Holdings is located and (c) in the case of a Foreign Lender
(other than an assignee pursuant to a request by the Borrower under Section
11.13), any withholding tax that is imposed on amounts payable to such Foreign
Lender at the time such Foreign Lender becomes a party hereto (or designates a
new Lending Office) or is attributable to such Foreign Lender’s failure or
inability (other than as a result of a Change in Law) to comply with Section
3.01(e), except to the extent that such Foreign Lender (or its assignor, if any)
was entitled, at the time of designation of a new Lending Office (or
assignment), to receive additional amounts from the Borrower or Holdings with
respect to such withholding tax pursuant to Section 3.01(a).
 
“Exempt Offering” has the meaning specified in Section 2.15(f).
 
“Existing Collateral” means the “Collateral” (as defined in the Existing Credit
Agreement as in effect on the date hereof).
 
12

--------------------------------------------------------------------------------


“Existing Collateral Documents” means the “Collateral Documents” (as defined in
the Existing Credit Agreement as in effect on the date hereof).
 
“Existing Credit Agreement” means that certain Credit Agreement dated as of June
21, 2006 among the Borrower, Holdings, Bank of America, N.A., as agent, certain
other co-syndication agents and co-documentation agents, and a syndicate of
lenders, as amended by that certain First Amendment to Credit Agreement, dated
as of March 7, 2007 (the “Existing First Amendment”), by and among the Borrower,
Holdings, the lenders party thereto and Bank of America, N.A., as agent, and as
further amended or supplemented and in effect from time to time.
 
“Existing Effective Date” means March 7, 2007.
 
“Existing Loan Documents” means the “Loan Documents” (as defined in the Existing
Credit Agreement as in effect on the date hereof).
 
“Existing Loans” means the “Loans” (as defined in the Existing Credit Agreement
as in effect on the date hereof).
 
“Existing Obligations” means the “Obligations” (as defined in the Existing
Credit Agreement as in effect on the date hereof).
 
“Existing Term Loans” means the “Term Loans” (as defined in the Existing Credit
Agreement as in effect on the date hereof).
 
“Facility” means the Term Facility.
 
“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight Federal funds transactions with
members of the Federal Reserve System arranged by Federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average of the quotations
(rounded upward, if necessary, to a whole multiple of 1/100 of 1%) received by
the Administrative Agent from three federal funds brokers of recognized standing
selected by the Administrative Agent on such day on such transactions as
determined by the Administrative Agent.
 
“Fee Letter” means the fee letter, dated August 8, 2007, among the Borrower,
Holdings, Lehman Brothers Inc., Lehman Commercial Paper Inc. and Lehman Brothers
Commercial Bank.
 
“Final Offering Documents” shall mean, a final offering memorandum in customary
form for a “Rule 144A” high yield transaction or a final prospectus by an issuer
pursuant to a registration statement on applicable form, in each case, with all
information required by law or customary and reasonably believed by the Lead
Arranger to be necessary (without undue expense or burden) for marketing the
Exchange Notes, including without limitation, all information as would be
necessary for the Lead Arranger to receive customary “comfort”
 
13

--------------------------------------------------------------------------------


(including “negative assurance” comfort) from the Borrower’s independent public
accounting firms in connection with the Exchange Notes.
 
“Foreign Lender” means any Lender that is organized under the laws of a
jurisdiction other than that in which the Borrower is resident for tax
purposes.  For purposes of this definition, the United States, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
 
“FRB” means the Board of Governors of the Federal Reserve System of the United
States.
 
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
 
“GAAP” means generally accepted accounting principles in the United States set
forth in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board or such other
principles as may be approved by a significant segment of the accounting
profession in the United States, that are applicable to the circumstances as of
the date of determination, consistently applied.
 
“Governmental Authority” means the government of the United States or any other
nation, or of any political subdivision thereof, whether state or local, and any
agency, authority, instrumentality, regulatory body, court, central bank or
other entity exercising executive, legislative, judicial, taxing, regulatory or
administrative powers or functions of or pertaining to government (including any
supra-national bodies such as the European Union or the European Central Bank).
 
“Guarantee” means, as to any Person, (a) any obligation, contingent or
otherwise, of such Person guaranteeing or having the economic effect of
guaranteeing any Indebtedness or other obligation payable or performable by
another Person (the “primary obligor”) in any manner, whether directly or
indirectly, and including any obligation of such Person, direct or indirect,
(i) to purchase or pay (or advance or supply funds for the purchase or payment
of) such Indebtedness or other obligation, (ii) to purchase or lease property,
securities or services for the purpose of assuring the obligee in respect of
such Indebtedness or other obligation of the payment or performance of such
Indebtedness or other obligation, (iii) to maintain working capital, equity
capital or any other financial statement condition or liquidity or level of
income or cash flow of the primary obligor so as to enable the primary obligor
to pay such Indebtedness or other obligation, or (iv) entered into for the
purpose of assuring in any other manner the obligee in respect of such
Indebtedness or other obligation of the payment or performance thereof or to
protect such obligee against loss in respect thereof (in whole or in part), or
(b) any Lien on any assets of such Person securing any Indebtedness or other
obligation of any other Person, whether or not such Indebtedness or other
obligation is assumed by such Person.  The amount of any Guarantee shall be
deemed to be an amount equal to the stated or determinable amount of the related
primary obligation, or portion thereof, in respect of which such Guarantee is
made or, if not stated or determinable, the maximum reasonably anticipated
liability in respect thereof as
 
14

--------------------------------------------------------------------------------


determined by the guaranteeing Person in good faith.  The term “Guarantee” as a
verb has a corresponding meaning.
 
“Guarantied Parties” means, collectively, the Administrative Agent, the Lenders,
each co-agent or sub-agent appointed by the Administrative Agent from time to
time pursuant to Section 9.05, and the other Persons to which any Obligations
are owing under the terms of the Loan Documents.
 
“Guarantors” means, collectively, Holdings, the Subsidiaries listed on Schedule
6.12 and each other Subsidiary of the Borrower that shall be required to execute
and deliver a guaranty or guaranty supplement pursuant to Section 6.12.
 
“Guaranty” means, collectively, the Guaranty made by Holdings under Article X in
favor of the Guarantied Parties and the Guaranty made by the Guarantors in favor
of the Guarantied Parties, substantially in the form of Exhibit F, together with
each other guaranty and guaranty supplement delivered pursuant to Section 6.12.
 
“Hazardous Materials” means all explosive or radioactive substances or wastes
and all hazardous or toxic substances, wastes or other pollutants, including
petroleum or petroleum distillates, asbestos or asbestos-containing materials,
polychlorinated biphenyls, radon gas, infectious or medical wastes and all other
substances or wastes of any nature regulated pursuant to any Environmental Law.
 
“Holdings” has the meaning specified in the introductory paragraph hereto.
 
“Indebtedness” means, as to any Person at a particular time, without
duplication, all of the following, whether or not included as indebtedness or
liabilities in accordance with GAAP:
 
(a)           all obligations of such Person for borrowed money and all
obligations of such Person evidenced by bonds, debentures, notes, loan
agreements or other similar instruments;
 
(b)           the maximum amount of all direct or contingent obligations of such
Person arising under letters of credit (including standby and commercial),
bankers’ acceptances, bank guaranties, surety bonds and similar instruments;
 
(c)           net obligations of such Person under any Swap Contract;
 
(d)           all obligations of such Person to pay the deferred purchase price
of property or services (other than trade accounts payable in the ordinary
course of business and not past due for more than 90 days after the date on
which such trade account was created);
 
(e)           indebtedness (excluding prepaid interest thereon) secured by a
Lien on property owned or being purchased by such Person (including indebtedness
arising under conditional sales or other title retention agreements), whether or
not such indebtedness shall have been assumed by such Person or is limited in
recourse;
 
15

--------------------------------------------------------------------------------


(f)           all Attributable Indebtedness in respect of Capitalized Leases and
Synthetic Lease Obligations of such Person and all Synthetic Debt of such
Person;
 
(g)          all obligations of such Person to purchase, redeem, retire, defease
or otherwise make any payment in respect of any Equity Interest in such Person
or any Affiliate of such Person or any warrant, right or option to acquire such
Equity Interest, valued, in the case of a redeemable preferred interest, at the
greater of its voluntary or involuntary liquidation preference plus accrued and
unpaid dividends; and
 
(h)          all Guarantees of such Person in respect of any of the foregoing.
 
For all purposes hereof, the Indebtedness of any Person shall include the
Indebtedness of any partnership or joint venture (other than a joint venture
that is itself a corporation limited liability company or similar legal entity)
in which such Person is a general partner or a joint venturer, unless such
Indebtedness is expressly made non-recourse to such Person.  The amount of any
net obligations of any Person under any Swap Contract on any date shall be
deemed to be the Swap Termination Value thereof due and payable by such Person
as of such date.
 
“Indemnified Taxes” means Taxes other than Excluded Taxes.
 
“Indemnitees” has the meaning specified in Section 11.04(b).
 
“Information” has the meaning specified in Section 11.07.
 
“Initial Lenders” means Lehman Commercial Paper Inc., Lehman Brothers Commercial
Bank, and each of their Affiliates and Approved Funds.
 
“Insurance Proceeds” means all insurance proceeds (other than business
interruption insurance proceeds), damages, awards, claims and rights of action
with respect to any casualty or other loss, damage or destruction of any real or
personal property of Holdings or its Subsidiaries.
 
“Interest Payment Date” means, (a) as to any Eurodollar Rate Loan, the last day
of each Interest Period applicable to such Loan and the Maturity Date; provided,
however, that if any Interest Period for a Eurodollar Rate Loan exceeds three
months, the respective dates that fall every three months after the beginning of
such Interest Period shall also be Interest Payment Dates; and (b) as to any
Base Rate Loan, the first Business Day of each January, April, July and October
(commencing on January 1, 2008) and the Maturity Date.
 
“Interest Period” means, as to each Eurodollar Rate Loan, the period commencing
on the date such Eurodollar Rate Loan is disbursed or converted to or continued
as a Eurodollar Rate Loan and ending on the date one, two, three or six months
thereafter, as selected by the Borrower in its Loan Notice; provided that:
 
(a)           any Interest Period that would otherwise end on a day that is not
a Business Day shall be extended to the next succeeding Business Day unless such
Business Day falls in another calendar month, in which case such Interest Period
shall end on the next preceding Business Day;
 
16

--------------------------------------------------------------------------------


(b)           any Interest Period that begins on the last Business Day of a
calendar month (or on a day for which there is no numerically corresponding day
in the calendar month at the end of such Interest Period) shall end on the last
Business Day of the calendar month at the end of such Interest Period; and
 
(c)           no Interest Period shall extend beyond the Maturity Date.
 
“Interest Rate Cap” means 11.5% per annum.
 
“Internal Control Event” means a material weakness in, or fraud that involves
management or other employees who have a significant role in, Holdings’ and its
Subsidiaries’ internal controls over financial reporting, in each case as
described in the Securities Laws.
 
“Investment” means, as to any Person, any direct or indirect acquisition or
investment by such Person, whether by means of (a) the purchase or other
acquisition of Equity Interests of another Person, (b) a loan, advance or
capital contribution to, Guarantee or assumption of debt of, or purchase or
other acquisition of any other debt or interest in, another Person, or (C) the
purchase or other acquisition (in one transaction or a series of transactions)
of assets of another Person that constitute a business unit or all or a
substantial part of the business of such Person.  For purposes of covenant
compliance, the amount of any Investment shall be the amount actually invested,
without adjustment for subsequent increases or decreases in the value of such
Investment.
 
“IP Rights” has the meaning specified in Section 5.17.
 
“IRS” means the United States Internal Revenue Service.
 
“Joinder Agreement” means a Joinder Agreement executed and delivered in
accordance with the provisions of Section 6.12, substantially in the form of
Exhibit K hereto.
 
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes, executive
orders and administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, requests, licenses,
authorizations and permits of, and agreements with, any Governmental Authority,
in each case whether or not having the force of law.
 
“Lead Arranger” means Lehman Brothers Inc., in its capacity as sole lead
arranger and sole book manager.
 
“Lender” has the meaning specified in the introductory paragraph hereto.
 
“Lending Office” means, as to any Lender, the office or offices of such Lender
described as such in such Lender’s Administrative Questionnaire, or such other
office or offices as a Lender may from time to time notify the Borrower and the
Administrative Agent.
 
17

--------------------------------------------------------------------------------


“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), charge, or preference,
priority or other security interest or preferential arrangement in the nature of
a security interest of any kind or nature whatsoever (including any conditional
sale or other title retention agreement, any easement, right of way or other
encumbrance on title to real property, and any financing lease having
substantially the same economic effect as any of the foregoing).
 
“Loan” means an extension of credit by a Lender to the Borrower under Article II
in the form of a Term Loan.
 
“Loan Documents” means, collectively, (a) this Agreement, (b) the Notes, (c) the
Guaranty, (d) the Fee Letter, (e) each Joinder Agreement and (f) all other
documents and agreements executed and delivered in connection with the
Obligations hereunder.
 
“Loan Notice” means a notice of (a) a Term Borrowing, (b) a conversion of Loans
from one Type to the other, or (c) a continuation of Eurodollar Rate Loans, in
each case pursuant to Section 2.02(a).  Each Loan Notice, if in writing, shall
be substantially in the form of Exhibit A.
 
“Loan Parties” means, collectively, the Borrower and each Guarantor.
 
“Loss Proceeds” means the sum of (a) all Insurance Proceeds and (b) all
Condemnation Awards, and payments in lieu thereof.
 
“Material Adverse Effect” means (a) a material adverse change in, or a material
adverse effect upon, the operations, business, properties, liabilities (actual
or contingent) or condition (financial or otherwise) of the Loan Parties taken
as a whole; (b) a material impairment of the rights and remedies of the
Administrative Agent or any Lender under any Loan Document, or of the ability of
any Loan Party to perform its obligations under any Loan Document to which it is
a party; or (c) a material adverse effect upon the legality, validity, binding
effect or enforceability against any Loan Party of any Loan Document to which it
is a party.
 
“Material Contract” means, with respect to any Loan Party, each contract or
agreement listed on Schedule 1.02 hereto and each other contract or agreement
entered into after the Closing Date by any Loan Party the breach or termination
of which could reasonably be expected to have a Material Adverse Effect.
 
“Maturity Date” means August 30, 2015; provided, however, that if such date is
not a Business Day, the Maturity Date shall be the next preceding Business Day.
 
“Maximum Cap Ex Amount” has the meaning specified in Section 7.12.
 
“Maximum Dividend Amount” has the meaning specified in Section 7.06(d).
 
“Measurement Period” means, at any date of determination, the most recently
completed four fiscal quarters of the Borrower.
 
“Moody’s” means Moody’s Investors Service, Inc. and any successor thereto.
 
18

--------------------------------------------------------------------------------


“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
 
“Net Cash Proceeds” means:
 
(a)           with respect to any Disposition by any Loan Party or any of its
Subsidiaries, the excess, if any, of (i) the sum of cash and Cash Equivalents
received in connection with such transaction (including any cash or Cash
Equivalents received by way of deferred payment pursuant to, or by monetization
of, a note receivable or otherwise, but only as and when so received) over
(ii) the sum of (A) the principal amount of any Indebtedness that is secured by
the applicable asset and that is required to be repaid in connection with such
transaction (other than Indebtedness under the Loan Documents or the Existing
Loan Documents), (B) the reasonable and customary out-of-pocket expenses
incurred by such Loan Party or such Subsidiary in connection with such
transaction and (C) income taxes reasonably estimated to be actually payable
within two years of the date of the relevant transaction as a result of any gain
recognized in connection therewith; provided that, if the amount of any
estimated taxes pursuant to subclause (C) exceeds the amount of taxes actually
required to be paid in cash in respect of such Disposition, the aggregate amount
of such excess shall constitute Net Cash Proceeds; and
 
(b)           with respect to the incurrence or issuance of any Indebtedness by
any Loan Party or any of its Subsidiaries, the excess of (i) the sum of the cash
and Cash Equivalents received in connection with such transaction over (ii) the
underwriting discounts and commissions, and other reasonable and customary
out-of-pocket expenses, incurred by such Loan Party or such Subsidiary in
connection therewith.
 
“Non-Operating Subsidiary” means any non-operating, inactive Subsidiary with
assets having a net book value of less than $100,000.
 
“Note” means a Term Note.
 
“NPL” means the National Priorities List under CERCLA.
 
“Obligations” means all advances to, and debts, liabilities, obligations,
covenants and duties of, any Loan Party arising under any Loan Document or
otherwise with respect to any Loan, whether direct or indirect (including those
acquired by assumption), absolute or contingent, due or to become due, now
existing or hereafter arising and including interest and fees that accrue after
the commencement by or against any Loan Party or any Affiliate thereof of any
proceeding under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
 
“OECD” means the Organization for Economic Cooperation and Development.
 
“Organization Documents” means, (a) with respect to any corporation, the
certificate or articles of incorporation and the bylaws (or equivalent or
comparable constitutive documents
 
19

--------------------------------------------------------------------------------


with respect to any non-U.S. jurisdiction); (b) with respect to any limited
liability company, the certificate or articles of formation or organization and
operating agreement; and (c) with respect to any partnership, joint venture,
trust or other form of business entity, the partnership, joint venture or other
applicable agreement of formation or organization and any agreement, instrument,
filing or notice with respect thereto filed in connection with its formation or
organization with the applicable Governmental Authority in the jurisdiction of
its formation or organization and, if applicable, any certificate or articles of
formation or organization of such entity.
 
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
 
“Outstanding Amount” means, with respect to all Term Loans on any date, the
aggregate outstanding principal amount thereof after giving effect to any
prepayments or repayments of Term Loans occurring on such date.
 
“Participant” has the meaning specified in Section 11.06(d).
 
“PBGC” means the Pension Benefit Guaranty Corporation.
 
“PCAOB” means the Public Company Accounting Oversight Board.
 
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.
 
“Permitted Holders” means Robert G. Burton, Sr., his immediate family and their
heirs and estates and any Person (other than a natural Person and Holdings and
its Subsidiaries) that is wholly-owned or otherwise directly Controlled by any
of the foregoing, including, without limitation, Burton Capital Management, LLC.
 
“Person” means any natural person, corporation, limited liability company,
trust, joint venture, association, company, partnership, Governmental Authority
or other entity.
 
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower.
 
“Platform” has the meaning specified in Section 6.02.
 
“Preliminary Offering Documents” shall mean a preliminary offering memorandum in
customary form for a “Rule 144A” high yield transaction or a preliminary
prospectus by an issuer pursuant to a registration statement on applicable form,
in each case, with all information required by law or customary and reasonably
believed by the Lead Arranger to be necessary
 
20

--------------------------------------------------------------------------------


(without undue expense or burden) for marketing the Exchange Notes, including
without limitation, all information as would be necessary for the Lead Arranger
to receive customary “comfort” (including “negative assurance” comfort) from the
Borrower’s independent public accounting firms in connection with the Exchange
Notes.
 
“Prime Rate” means the prime lending rate as set forth on the British Banking
Association Telerate Page 5 (or such other comparable page as may, in the
opinion of the Administrative Agent, replace such page for the purpose of
displaying such rate), as in effect from time to time.  The Prime Rate is a
reference rate and does not necessarily represent the lowest or best rate
actually available.
 
“Pro Forma Basis” has the meaning specified in Section 1.03.
 
“Purchase Agreement” has the meaning specified in the preliminary statements
hereto.
 
“Register” has the meaning specified in Section 11.06(c).
 
“Registered Offering” has the meaning specified in Section 2.15(f).
 
“Registered Public Accounting Firm” has the meaning specified by the Securities
Laws and shall be independent of Holdings as prescribed by the Securities Laws.
 
“Registration Rights Agreement” means a registration rights agreement in respect
of the Exchange Notes in the form of Exhibit N.
 
“Related Documents” means (a) the Existing Loan Documents, (b) the Purchase
Agreement, (c) the Subordinated Notes Documents and (d) all Material Contracts.
 
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
 
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived.
 
“Request for Credit Extension” means with respect to a Borrowing, conversion or
continuation of Term Loans, a Loan Notice.
 
“Required Lenders” means, as of any date of determination, Lenders holding more
than 50% of the sum of the Total Outstandings; provided that the portion of the
Total Outstandings held or deemed held by any Defaulting Lender shall be
excluded for purposes of making a determination of Required Lenders.
 
“Responsible Officer” means the chief executive officer, president, chief
financial officer, treasurer, assistant treasurer or controller of a Loan
Party.  Any document delivered hereunder that is signed by a Responsible Officer
of a Loan Party shall be conclusively presumed to have been authorized by all
necessary corporate, partnership and/or other action on the part of
 
21

--------------------------------------------------------------------------------


such Loan Party and such Responsible Officer shall be conclusively presumed to
have acted on behalf of such Loan Party.
 
“Restricted Payment” means any dividend or other distribution (whether in cash,
securities or other property) with respect to any capital stock or other Equity
Interest of any Person or any of its Subsidiaries, or any payment (whether in
cash, securities or other property), including any sinking fund or similar
deposit, on account of the purchase, redemption, retirement, defeasance,
acquisition, cancellation or termination of any such capital stock or other
Equity Interest, or on account of any return of capital to any Person’s
stockholders, partners or members (or the equivalent of any thereof), or any
option, warrant or other right to acquire any such dividend or other
distribution or payment.
 
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc., and any successor thereto.
 
“Sarbanes-Oxley” means the Sarbanes-Oxley Act of 2002.
 
“SEC” means the Securities and Exchange Commission, or any Governmental
Authority succeeding to any of its principal functions.
 
“Securities Act” means the Securities Act of 1933, as amended.
 
“Securities Laws” means the Securities Act, the Securities Exchange Act of 1934,
Sarbanes-Oxley, and the applicable accounting and auditing principles, rules,
standards and practices promulgated, approved or incorporated by the SEC or the
PCAOB, each as amended.
 
“Senior Notes” means the 9-5/8% Senior Notes due 2012 issued pursuant to that
certain Indenture dated as of March 13, 2002 among the Borrower (formerly known
as “Mail-Well I Corporation”), the guarantors party thereto and U.S. Bank
National Association (as successor to State Street Bank and Trust Company), as
trustee.
 
“Solvent” and “Solvency” mean, with respect to any Person on any date of
determination, that on such date (a) the fair value of the property of such
Person is greater than the total amount of liabilities, including contingent
liabilities, of such Person, (b) the present fair salable value of the assets of
such Person is not less than the amount that will be required to pay the
probable liability of such Person on its debts as they become absolute and
matured, (c) such Person does not intend to, and does not believe that it will,
incur debts or liabilities beyond such Person’s ability to pay such debts and
liabilities as they mature, (d) such Person is not engaged in business or a
transaction, and is not about to engage in business or a transaction, for which
such Person’s property would constitute an unreasonably small capital, and (e)
such Person is able to pay its debts and liabilities, contingent obligations and
other commitments as they mature in the ordinary course of business.  The amount
of contingent liabilities at any time shall be computed as the amount that, in
the light of all the facts and circumstances existing at such time, represents
the amount that can reasonably be expected to become an actual or matured
liability.
 
“Subordinated Notes” means the 7-7/8% Senior Subordinated Notes due 2013 (Series
A and Series B) issued pursuant to the Subordinated Notes Documents.
 
22

--------------------------------------------------------------------------------


“Subordinated Notes Documents” means the Subordinated Notes Indenture, the
Subordinated Notes and all other agreements, instruments and other documents
pursuant to which the Subordinated Notes have been or will be issued or
otherwise setting forth the terms of the Subordinated Notes.
 
“Subordinated Notes Indenture” means the Indenture dated as of February 4, 2004
by and among the Borrower (formerly known as “Mail-Well I Corporation”), the
guarantors party thereto and U.S. Bank National Association, as trustee.
 
“Subsidiary” of a Person means a corporation, partnership, joint venture,
limited liability company or other business entity of which a majority of the
shares of securities or other interests having ordinary voting power for the
election of directors or other governing body (other than securities or
interests having such power only by reason of the happening of a contingency)
are at the time beneficially owned, or the management of which is otherwise
controlled, directly, or indirectly through one or more intermediaries, or both,
by such Person.  Unless otherwise specified, all references herein to a
“Subsidiary” or to “Subsidiaries” shall refer to a Subsidiary or Subsidiaries of
Holdings.
 
“Swap Contract” means (a) any and all rate swap transactions, basis swaps,
credit derivative transactions, forward rate transactions, commodity swaps,
commodity options, forward commodity contracts, equity or equity index swaps or
options, bond or bond price or bond index swaps or options or forward bond or
forward bond price or forward bond index transactions, interest rate options,
forward foreign exchange transactions, cap transactions, floor transactions,
collar transactions, currency swap transactions, cross-currency rate swap
transactions, currency options, spot contracts, or any other similar
transactions or any combination of any of the foregoing (including any options
to enter into any of the foregoing), whether or not any such transaction is
governed by or subject to any master agreement, and (b) any and all transactions
of any kind, and the related confirmations, which are subject to the terms and
conditions of, or governed by, any form of master agreement published by the
International Swaps and Derivatives Association, Inc., any International Foreign
Exchange Master Agreement, or any other master agreement governing any
transaction described in clause (a) above (any such master agreement, together
with any related schedules, a “Master Agreement”), including any such
obligations or liabilities under any Master Agreement.
 
“Swap Termination Value” means, in respect of any one or more Swap Contracts,
after taking into account the effect of any legally enforceable netting
agreement relating to such Swap Contracts, (a) for any date on or after the date
such Swap Contracts have been closed out and termination value(s) determined in
accordance therewith, such termination value(s), and (b) for any date prior to
the date referenced in clause (a), the amount(s) determined as the
mark-to-market value(s) for such Swap Contracts, as determined based upon one or
more mid-market or other readily available quotations provided by any recognized
dealer in such Swap Contracts (which may include a Lender or any Affiliate of a
Lender).
 
“Synthetic Debt” means, with respect to any Person as of any date of
determination thereof, all obligations of such Person in respect of transactions
entered into by such Person that are intended to function primarily as a
borrowing of funds (including any minority interest transactions that function
primarily as a borrowing) but are not otherwise included in the
 
23

--------------------------------------------------------------------------------


definition of “Indebtedness” or as a liability on the consolidated balance sheet
of such Person and its Subsidiaries in accordance with GAAP.
 
“Synthetic Lease Obligation” means the monetary obligation of a Person under (a)
a so-called synthetic, off-balance sheet or tax retention lease, or (b) an
agreement for the use or possession of property (including sale and leaseback
transactions), in each case, creating obligations that do not appear on the
balance sheet of such Person but which, upon the application of any Debtor
Relief Laws to such Person, would be characterized as the indebtedness of such
Person (without regard to accounting treatment).
 
“Target” has the meaning specified in the preliminary statements hereto.
 
“Target Acquisition” has the meaning specified in the preliminary statements
hereto.
 
“Target Assumed Indebtedness” means any indebtedness that prior to the Closing
Date was indebtedness of the Target and will remain outstanding on and as of the
Closing Date in accordance with Section 7.02.
 
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings, assessments, fees or other charges imposed by any Governmental
Authority, including any interest, additions to tax or penalties applicable
thereto.
 
“Tender Offer” means the tender offer for and repurchase of all of Senior Notes.
 
“Tender Offer Documents” means the offer to Purchase and Consent Solicitation
Statement and the Letter of Transmittal and Consent, each prepared in connection
with the Tender Offer.
 
“Term Borrowing” means a borrowing consisting of simultaneous Term Loans of the
same Type and, in the case of Eurodollar Rate Loans, having the same Interest
Period made by each of the Term Lenders pursuant to Section 2.01.
 
“Term Commitment” means, as to each Term Lender, its obligation to make Term
Loans to the Borrower pursuant to Section 2.01 in an aggregate principal amount
at any one time outstanding not to exceed the amount set forth opposite such
Lender’s name on Schedule 2.01 under the caption “Term Commitment” or opposite
such caption in the Assignment and Assumption pursuant to which such Term Lender
becomes a party hereto, as applicable, as such amount may be adjusted from time
to time in accordance with this Agreement.  The aggregate amount of the Term
Commitments as of the Closing Date is $175,000,000.
 
“Term Facility” means, at any time, (a) on or prior to the Closing Date, the
aggregate amount of the Term Commitments at such time and (b) thereafter, the
aggregate principal amount of the Term Loans of all Term Lenders outstanding at
such time.
 
“Term Lender” means at any time, (a) on or prior to the Closing Date, any Lender
that has a Term Commitment at such time and (b) at any time after the Closing
Date, any Lender that holds Term Loans at such time.
 
24

--------------------------------------------------------------------------------


“Term Loan” means an advance made by any Term Lender under the Term Facility.
 
“Term Note” means a promissory note made by the Borrower in favor of a Term
Lender, evidencing Term Loans made by such Term Lender, substantially in the
form of Exhibit C-1.
 
“Threshold Amount” means $35,000,000.
 
“Total Outstandings” means the aggregate Outstanding Amount of all Loans.
 
“Transaction” means, collectively, (a) the Target Acquisition, (b) the entering
into by the Loan Parties and their applicable Subsidiaries of the Loan Documents
to which they are or are intended to be a party and the borrowings thereunder,
(c) the borrowings under the Existing Credit Agreement referred to in Section
4.01(e)(i) and (d) the payment of the fees and expenses incurred in connection
with the consummation of the foregoing.
 
“Type” means, with respect to a Loan, its character as a Base Rate Loan or a
Eurodollar Rate Loan.
 
“Underwriting/Purchase Agreement” means an agreement for the Exchange Notes in
the form of Exhibit M.
 
“Unfunded Pension Liability” means the excess of a Pension Plan’s benefit
liabilities under Section 4001(a)(16) of ERISA, over the current value of that
Pension Plan’s assets, determined in accordance with the assumptions used for
funding the Pension Plan pursuant to Section 412 of the Code for the applicable
plan year.
 
“United States” and “U.S.” mean the United States of America.
 
“U.S. Loan Party” means any Loan Party that is organized under the laws of one
of the states of the United States of America and that is not a CFC.
 
1.02  Other Interpretive Provisions.
 
With reference to this Agreement and each other Loan Document, unless otherwise
specified herein or in such other Loan Document:
 
(a)  The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined.  Whenever the context may require, any
pronoun shall include the corresponding masculine, feminine and neuter
forms.  The words “include,” “includes” and “including” shall be deemed to be
followed by the phrase “without limitation.”  The word “will” shall be construed
to have the same meaning and effect as the word “shall.”  Unless the context
requires otherwise, (i) any definition of or reference to any agreement,
instrument or other document (including any Organization Document) shall be
construed as referring to such agreement, instrument or other document as from
time to time amended, supplemented or otherwise modified (subject to any
restrictions on such amendments, supplements or modifications set forth herein
or in any other Loan Document), (ii) any reference herein to any Person shall be
construed to include such Person’s successors and assigns, (iii) the words
“herein,” “hereof” and “hereunder,” and
 
 
25

--------------------------------------------------------------------------------


words of similar import when used in any Loan Document, shall be construed to
refer to such Loan Document in its entirety and not to any particular provision
thereof, (iv) all references in a Loan Document to Articles, Sections,
Preliminary Statements, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Preliminary Statements, Exhibits and Schedules to,
the Loan Document in which such references appear, (v) any reference to any law
shall include all statutory and regulatory provisions consolidating, amending,
replacing or interpreting such law and any reference to any law or regulation
shall, unless otherwise specified, refer to such law or regulation as amended,
modified or supplemented from time to time, and (vi) the words “asset” and
“property” shall be construed to have the same meaning and effect and to refer
to any and all tangible and intangible assets and properties, including cash,
securities, accounts and contract rights.
 
(b)  In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
 
(c)  Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
 
1.03  Accounting Terms.
 
(a)  Generally.  All accounting terms not specifically or completely defined
herein shall be construed in conformity with, and all financial data (including
financial ratios and other financial calculations) required to be submitted
pursuant to this Agreement shall be prepared in conformity with, GAAP applied on
a consistent basis, as in effect from time to time, applied in a manner
consistent with that used in preparing the Audited Financial Statements, except
as otherwise specifically prescribed herein.
 
(b)  Changes in GAAP.  If at any time any change in GAAP would affect the
computation of any financial ratio or requirement set forth in any Loan
Document, and either the Borrower or the Required Lenders shall so request, the
Administrative Agent, the Lenders and the Borrower shall negotiate in good faith
to amend such ratio or requirement to preserve the original intent thereof in
light of such change in GAAP (subject to the approval of the Required Lenders);
provided that, until so amended, (i) such ratio or requirement shall continue to
be computed in accordance with GAAP prior to such change therein and (ii) the
Borrower shall provide to the Administrative Agent and the Lenders financial
statements and other documents required under this Agreement or as reasonably
requested hereunder setting forth a reconciliation between calculations of such
ratio or requirement made before and after giving effect to such change in GAAP.
 
(c)  Pro Forma Calculations.  Notwithstanding anything herein to the contrary,
any calculation of the Consolidated Leverage Ratio and the Consolidated Interest
Coverage Ratio for any Measurement Period during which an Acquisition or
Disposition shall have occurred (or shall be deemed to have occurred for the
purposes described in
 
26

--------------------------------------------------------------------------------


clause (iii) of this Section 1.03(c)) shall each be made on a Pro Forma Basis
for purposes of making the following determinations:
 
(i)  [intentionally omitted];
 
(ii)  determining compliance with the Consolidated Leverage Ratio and the
Consolidated Interest Coverage Ratio (other than whether the conditions
precedent for a proposed transaction have been satisfied as contemplated by
subsection (iii) of this Section 1.03(c));
 
(iii)  determining whether the conditions precedent have been satisfied for a
proposed transaction which is permitted hereunder only so long as no Default
will result from the consummation thereof, including, without limitation, any
Disposition or any Investment which results in an Acquisition; and
 
(iv)  determining whether a mandatory prepayment is required to be made by the
Borrower pursuant to Section 2.05(b)(ii) or (v).
 
“Pro Forma Basis” means, for purposes of calculating any financial ratio
(including the Consolidated Leverage Ratio and the Consolidated Interest
Coverage Ratio) or financial amount for any Measurement Period for any of the
purposes specified in this Section 1.03(c), and with respect to each proposed
Acquisition or Disposition and each such transaction actually consummated in
such Measurement Period, that such financial ratio or financial amount shall be
calculated on a pro forma basis based on the following assumptions:  (a) each
such transaction shall be deemed to have occurred on the first day of such
Measurement Period; (b) any funds to be used by any Person in consummating any
such transaction will be assumed to have been used for that purpose as of the
first day of such Measurement Period; (c) any Indebtedness to be incurred by any
Person in connection with the consummation of any such transaction will be
assumed to have been incurred on the first day of such Measurement Period; (d)
the gross interest expenses, determined in accordance with GAAP, with respect to
such Indebtedness assumed to have been incurred on the first day of such
Measurement Period that bears interest at a floating rate shall be calculated at
the current rate (as of the date of such calculation) under the agreement
governing such Indebtedness (including this Agreement if the Indebtedness is
incurred hereunder); and (e) any gross interest expense, determined in
accordance with GAAP, with respect to Indebtedness outstanding during such
Measurement Period that was or is to be refinanced with proceeds of a
transaction assumed to have been incurred as of the first day of the Measurement
Period will be excluded from such calculations (and to the extent not already
excluded pursuant to clause (a) or (b) above, the principal amount of such
Indebtedness shall be excluded).  “Pro Forma Basis” may also include such
adjustments for expected cost savings as forecasted by the Borrower in a
reasonable manner with appropriate supporting documentation and representations
by management, reasonably satisfactory to the Administrative Agent.
 
(d)  Consolidation of Variable Interest Entities.  All references herein to
consolidated financial statements of Holdings and its Subsidiaries or to the
determination of any amount for Holdings and its Subsidiaries on a consolidated
basis or any similar reference shall, in each case, be deemed to include each
variable interest entity that Holdings is required to consolidate pursuant to
FASB Interpretation No. 46 –
 
27

--------------------------------------------------------------------------------


 
Consolidation of Variable Interest Entities: an interpretation of ARB No. 51
(January 2003) as if such variable interest entity were a Subsidiary as defined
herein.
 
1.04  Rounding. 
 
Any financial ratios required to be maintained by the Borrower pursuant to this
Agreement shall be calculated by dividing the appropriate component by the other
component, carrying the result to one place more than the number of places by
which such ratio is expressed herein and rounding the result up or down to the
nearest number (with a rounding-up if there is no nearest number).
 
1.05  Times of Day.  
 
Unless otherwise specified, all references herein to times of day shall be
references to Eastern time (daylight or standard, as applicable).
 
1.06  [Intentionally Omitted].
ARTICLE II
 
THE COMMITMENTS AND CREDIT EXTENSIONS


2.01  The Loans.
 
Subject to the terms and conditions set forth herein, each Term Lender severally
agrees to make a single loan to the Borrower on the Closing Date in an amount
not to exceed such Term Lender’s Term Commitment.  The Term Borrowing shall
consist of Term Loans made simultaneously by the Term Lenders in accordance with
their respective Term Commitments.  Amounts borrowed under this Section 2.01 and
repaid or prepaid may not be reborrowed.  Term Loans may be Base Rate Loans or
Eurodollar Rate Loans as further provided herein.
 
2.02  Borrowings, Conversions and Continuations of Loans.
 
(a)           Borrowings, Conversions and Continuations Generally. Each Term
Borrowing, each conversion of Term Loans from one Type to the other, and each
continuation of Eurodollar Rate Loans shall be made upon the Borrower’s
irrevocable notice to the Administrative Agent, which may be given by
telephone.  Each such notice must be received by the Administrative Agent not
later than 12:00 Noon (i) three Business Days prior to the requested date of any
Borrowing of, conversion to or continuation of Eurodollar Rate Loans or of any
conversion of Eurodollar Rate Loans to Base Rate Loans, and (ii) on the
requested date of any Borrowing of Base Rate Loans.  Each telephonic notice by
the Borrower pursuant to this Section 2.02(a) must be confirmed promptly by
delivery to the Administrative Agent of a written Loan Notice, appropriately
completed and signed by a Responsible Officer of the Borrower.  Each Borrowing
of, conversion to or continuation of Eurodollar Rate Loans shall be in a
principal amount of $5,000,000 or a whole multiple of $1,000,000 in excess
thereof.  Each Borrowing of or conversion to Base Rate Loans shall be in a
principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof.  Each Loan Notice (whether
 
28

--------------------------------------------------------------------------------


telephonic or written) shall specify (i) whether the Borrower is requesting a
Term Borrowing, a conversion of Term Loans from one Type to the other, or a
continuation of Eurodollar Rate Loans, (ii) the requested date of the Borrowing,
conversion or continuation, as the case may be (which shall be a Business Day),
(iii) the principal amount of Loans to be borrowed, converted or continued,
(iv) the Type of Loans to be borrowed or to which existing Term Loans are to be
converted, and (v) if applicable, the duration of the Interest Period with
respect thereto.  If the Borrower fails to specify a Type of Loan in a Loan
Notice or if the Borrower fails to give a timely notice requesting a conversion
or continuation, then the applicable Term Loans shall be made as, or converted
to, Base Rate Loans.  Any such automatic conversion to Base Rate Loans shall be
effective as of the last day of the Interest Period then in effect with respect
to the applicable Eurodollar Rate Loans.  If the Borrower requests a Borrowing
of, conversion to, or continuation of Eurodollar Rate Loans in any such Loan
Notice, but fails to specify an Interest Period, it will be deemed to have
specified an Interest Period of one month.
 
(b)           Notice to Lenders and Funding of Borrowings. Following receipt of
a Loan Notice, the Administrative Agent shall promptly notify each Lender of the
amount of its Applicable Percentage under the Facility of the Term Loans, and if
no timely notice of a conversion or continuation is provided by the Borrower,
the Administrative Agent shall notify each Lender of the details of any
automatic conversion to Base Rate Loans described in Section 2.02(a).  In the
case of a Term Borrowing, each Appropriate Lender shall make the amount of its
Loan available to the Administrative Agent in immediately available funds at the
Administrative Agent’s Office not later than 1:00 PM on the Business Day
specified in the applicable Loan Notice.  Upon satisfaction of the applicable
conditions set forth in Section 4.02 (and, if such Borrowing is the initial
Credit Extension, Section 4.01), the Administrative Agent shall make all funds
so received available to the Borrower on such Business Day in like funds as
received by the Administrative Agent by wire transfer of such funds in
accordance with instructions provided to (and reasonably acceptable to) the
Administrative Agent by the Borrower.
 
(c)           Eurodollar Rate Loans. Except as otherwise provided herein, a
Eurodollar Rate Loan may be continued or converted only on the last day of an
Interest Period for such Eurodollar Rate Loan.  During the existence of an Event
of Default, no Loans may be requested as, converted to or continued as
Eurodollar Rate Loans without the consent of the Required Lenders.
 
(d)           Notice of Interest Rate. The Administrative Agent shall promptly
notify the Borrower and the Lenders of the interest rate applicable to any
Interest Period for Eurodollar Rate Loans upon determination of such interest
rate.  At any time that Base Rate Loans are outstanding, the Administrative
Agent shall notify the Borrower and the Lenders of any change in the Prime Rate
used in determining the Base Rate promptly following the public announcement of
such change.
 
(e)           Interest Periods. After giving effect to all Term Borrowings, all
conversions of Term Loans from one Type to the other, and all continuations of
Term Loans as the same Type, there shall not be more than six (6) Interest
Periods in effect in respect of the Term Facility.
 
29

--------------------------------------------------------------------------------


2.03  [Intentionally Omitted].
 
2.04  [Intentionally Omitted].
 
2.05  Prepayments.
 
(a)           Optional.
 
(i)  Term Loans.  The Borrower may, upon notice to the Administrative Agent, at
any time or from time to time voluntarily prepay Term Loans in whole or in part
without premium or penalty; provided that (A) such notice must be received by
the Administrative Agent not later than 12:00 Noon three Business Days prior to
any date of prepayment of such Loans; (B) any prepayment of Eurodollar Rate
Loans shall be in a principal amount of $5,000,000 or a whole multiple of
$1,000,000 in excess thereof; and (C) any prepayment of Base Rate Loans shall be
in a principal amount of $500,000 or a whole multiple of $100,000 in excess
thereof or, in each case, if less, the entire principal amount thereof then
outstanding.  Each such notice shall specify the date and amount of such
prepayment and the Type(s) of Loans to be prepaid and, if Eurodollar Rate Loans
are to be prepaid, the Interest Period(s) of such Loans.  The Administrative
Agent will promptly notify each Lender of its receipt of each such notice, and
of the amount of such Lender’s ratable portion of such prepayment (based on such
Lender’s Applicable Percentage in respect of the Facility).  If such notice is
given by the Borrower, the Borrower shall make such prepayment and the payment
amount specified in such notice shall be due and payable on the date specified
therein.  Any prepayment of a Eurodollar Rate Loan shall be accompanied by all
accrued interest on the amount prepaid, together with any additional amounts
required pursuant to Section 3.05.  Each prepayment of the outstanding Term
Loans pursuant to this Section 2.05(a) shall be applied to the principal of the
Term Facility, and each such prepayment shall be paid to the Lenders in
accordance with their respective Applicable Percentages in respect of the Term
Facility.
 
(b)           Mandatory.
 
(i)     [Intentionally Omitted].
 
(ii)   Excess Cash Flow. If the Consolidated Leverage Ratio for any fiscal year
of Holdings commencing with the fiscal year ending December 31, 2007 is greater
than 3.50 to 1.0 on a Pro Forma Basis as of the end of such fiscal year, no more
than five Business Days after financial statements have been delivered pursuant
to Section 6.01(a) and the related Compliance Certificate has been delivered
pursuant to Section 6.02(b) for such fiscal year, the Borrower shall prepay an
aggregate principal amount of Loans equal to the excess (if any) of (A) 100% of
Excess Cash Flow for the fiscal year covered by such financial statements over
(B) the aggregate principal amount of Existing Term Loans
 
30

--------------------------------------------------------------------------------


prepaid pursuant to Section 2.05(a)(i) of the Existing Credit Agreement as in
effect on the date hereof.
 
(iii)  Dispositions.  If any Loan Party or any of its Subsidiaries Disposes of
any property (other than any Disposition of any property permitted by
Section 7.05(a) through (h)) which results in the realization by such Person of
Net Cash Proceeds, the Borrower shall prepay an aggregate principal amount of
Loans equal to 100% of such Net Cash Proceeds within two (2) Business Days of
receipt thereof by such Person; provided, however, that, with respect to any Net
Cash Proceeds realized under a Disposition described in this Section
2.05(b)(iii), at the election of the Borrower (as notified by the Borrower to
the Administrative Agent no more than two (2) Business Days after the date of
such Disposition), and so long as no Default shall have occurred and be
continuing, such Loan Party or such Subsidiary may reinvest all or any portion
of such Net Cash Proceeds in operating assets so long as within 365 days after
the receipt of such Net Cash Proceeds, such purchase shall have been consummated
(as certified by the Borrower in writing to the Administrative Agent); and
provided further, however, that any Net Cash Proceeds not so reinvested shall be
immediately applied to the prepayment of the Loans as set forth in this Section
2.05(b)(ii).
 
(iv)  Loss Proceeds.  Within five Business Days after financial statements have
been delivered pursuant to Section 6.01(a), the Borrower shall prepay an
aggregate principal amount of Loans in an amount equal to 100% of the excess (if
any) of (A) Available Loss Proceeds for the immediately preceding fiscal year,
less (B) the amount of any voluntary prepayments of the Existing Term Loans
during such prior fiscal year; provided, however, that, notwithstanding the
forgoing, within two (2) Business Days of receipt of Loss Proceeds from any
single casualty or taking, or series of related casualties or takings, in excess
of the Threshold Amount, the Borrower shall prepay the Loans in an aggregate
amount equal to 100% of such Loss Proceeds.
 
(v)  Debt Issuance.  Upon the incurrence or issuance by any Loan Party or any of
its Subsidiaries of any Indebtedness (other than permitted Acquisition Debt and
other Indebtedness expressly permitted to be incurred or issued pursuant to
Sections 7.02(a) through (i) and Sections 7.02(k), (l) and (m)), the Borrower
shall prepay an aggregate principal amount of Loans equal to 100% of all Net
Cash Proceeds received therefrom immediately upon receipt thereof by such Loan
Party or such Subsidiary; provided, however, that if the Consolidated Leverage
Ratio (calculated on a Pro Forma Basis based on the most recently delivered
Compliance Certificate and financial statements delivered pursuant to
Section 6.01(a) or (b)) is less than or equal to 3.50 to 1.0, no prepayment
under this Section 2.05(b)(v) shall be required.
 
(vi)   Application of Prepayments Generally.  Each prepayment of Loans pursuant
to the foregoing provisions of this Section 2.05(b) shall be applied to
the principal of the Term Facility.
 
31

--------------------------------------------------------------------------------


(vii)   [Intentionally Omitted].
 
(viii)  Notwithstanding anything to the contrary contained herein, no
prepayments of Term Loans shall be required pursuant to this Section 2.05(b)
except to the extent of, and not to exceed, the amount of Excess Cash Flow, Net
Cash Proceeds or Available Loss Proceeds, as the case may be, required to be
applied toward such prepayment remaining after any required payment of the
Existing Loans pursuant to the Existing Credit Agreement as in effect on the
date hereof (it being understood that amounts actually applied toward prepayment
of the Existing Loans shall reduce the amount required to be applied toward
prepayments hereunder).
 
(c)           Prepayment Accounts.  Amounts to be applied as provided in
clause (b) above to the prepayment of Loans shall be applied first to reduce
outstanding Base Rate Loans.  Any amounts remaining after each such application
shall, at the option of the Borrower, be applied to prepay Eurodollar Rate Loans
immediately and/or shall be deposited in a separate Prepayment Account (as
defined below) for such Eurodollar Rate Loans.  The Administrative Agent shall
apply any cash deposited in the Prepayment Account to prepay Eurodollar Rate
Loans on the last day of their respective Interest Periods (or, at the direction
of the Borrower, on any earlier date) until all outstanding Eurodollar Rate
Loans have been prepaid or until all the allocable cash on deposit in the
Prepayment Account has been exhausted.  For purposes of this Agreement, the term
“Prepayment Account” shall mean an account established by the Borrower with the
Administrative Agent and over which the Administrative Agent shall have
exclusive dominion and control, including the exclusive right of withdrawal for
application in accordance with this clause (c).  The Administrative Agent will,
at the request of the Borrower, invest amounts on deposit in the Prepayment
Account in Cash Equivalents that mature prior to the last day of the applicable
Interest Periods of the Eurodollar Rate Loans to be prepaid; provided, however,
that (i) the Administrative Agent shall not be required to make any investment
that, in its sole judgment, would require or cause the Administrative Agent to
be in, or would result in any, violation of any Law, (ii) such Cash Equivalents
shall be subjected to a first priority perfected security interest in favor of
the Administrative Agent and (iii) if any Event of Default shall have occurred
and be continuing, the selection of such Cash Equivalents shall be in the sole
discretion of the Administrative Agent.  The Borrower shall indemnify the
Administrative Agent for any losses relating to such investments in Cash
Equivalents so that the amount available to prepay Eurodollar Rate Loans on the
last day of the applicable Interest Periods is not less than the amount that
would have been available had no investments been made pursuant hereto.  Other
than any interest or profits earned on such investments, the Prepayment Accounts
shall not bear interest.  Interest or profits, if any, on the investments in any
Prepayment Account shall accumulate in such Prepayment Account and, so long as
no Event of Default has occurred and is continuing, shall be paid by the
Administrative Agent to the Borrower at the end of each fiscal quarter.  If the
maturity of the Loans has been accelerated pursuant to Section 8.02, the
Administrative Agent may, in its sole discretion, apply such funds to satisfy
any of the Obligations.  The Borrower hereby pledges and assigns to the
Administrative Agent, for its benefit and the benefit of the Lenders, each
Prepayment Account established to secure the Obligations.
 
32

--------------------------------------------------------------------------------


(d)           Prepayments Under Subordinated Notes Documents.  Anything
contained in Section 2.05(b) to the contrary notwithstanding, (i) if, following
the occurrence of any “Asset Sale” (as such term is defined in each of the
Subordinated Notes Documents and the Cadmus Subordinated Notes Documents) by any
Loan Party or any of its Subsidiaries, the Borrower is required to apply an
amount equal to any of the “Net Proceeds” (as defined in each of the
Subordinated Notes Documents and the Cadmus Subordinated Notes Documents)
thereof in a particular manner, or to apply by a particular date (an
“Application Date”) an amount equal to any such “Net Proceeds” in a particular
manner, in either case in order to excuse the Borrower from being required to
offer to repurchase Subordinated Notes or Cadmus Subordinated Notes, and the
Borrower shall have failed to so commit or to so apply an amount equal to such
“Net Proceeds” at least 30 days before the applicable Application Date, or
(ii) if the Borrower at any other time shall have failed to apply or cause to be
applied an amount equal to any such “Net Proceeds”, and, within 30 days
thereafter assuming no further application of an amount equal to such “Net
Proceeds” the Borrower would otherwise be required to offer to repurchase
Subordinated Notes or Cadmus Subordinated Notes, then in either such case the
Borrower shall pay or cause to be paid to the Administrative Agent no later than
fifteen (15) days prior to such Application Date an amount equal to such “Net
Proceeds” to be applied to the payment of the Loans (to the extent not applied
to the payment of the Existing Loans pursuant to Section 2.05(d) of the Existing
Credit Agreement as in effect on the date hereof) in the manner set forth in
Section 2.05(b) in such amounts as shall excuse the Borrower from making any
offer to repurchase the Subordinated Notes or the Cadmus Subordinated Notes.
 
2.06  Termination or Reduction of Commitments.
 
(a)           [Intentionally Omitted].
 
(b)           Mandatory.  The aggregate Term Commitments shall be automatically
and permanently reduced to zero on the date of the Term Borrowing.
 
(c)           [Intentionally Omitted].
 
(d)           [Intentionally Omitted].
 
2.07  Repayment of Loans.
 
The Borrower shall repay to the Term Lenders on the Maturity Date the aggregate
principal amount of all Term Loans outstanding on such date.
 
2.08  Interest.
 
(a)           Interest Rates. Subject to the provisions of Section 2.08(b),
(i) each Eurodollar Rate Loan shall bear interest on the outstanding principal
amount thereof for each Interest Period applicable thereto at a rate per annum
equal to the Eurodollar Rate for such Interest Period plus the Applicable Rate;
and (ii) each Base Rate Loan shall bear interest on the outstanding principal
amount thereof from the applicable borrowing date at a rate per annum equal to
the Base Rate plus the Applicable Rate; provided, however,
 
33

--------------------------------------------------------------------------------


that in no event shall the rate of interest on the Loans payable pursuant to the
provisions of this Section 2.08(a) exceed the Interest Rate Cap.
 
(b)           Default Rate.
 
(i)  If any amount of principal of any Loan is not paid when due (without regard
to any applicable grace periods), whether at stated maturity, by acceleration or
otherwise, such amount shall thereafter bear interest at a fluctuating interest
rate per annum at all times equal to the Default Rate to the fullest extent
permitted by applicable Laws.
 
(ii)  If any amount (other than principal of any Loan) payable by the Borrower
under any Loan Document is not paid when due (without regard to any applicable
grace periods), whether at stated maturity, by acceleration or otherwise, then
upon the request of the Required Lenders such amount shall thereafter bear
interest at a fluctuating interest rate per annum at all times equal to the
Default Rate to the fullest extent permitted by applicable Laws.
 
(iii)  While any Event of Default exists under Section 8.01(a), or upon the
request of the Required Lenders while any Event of Default exists under any
other provision of Section 8.01, the Borrower shall pay interest on the
principal amount of all outstanding Obligations hereunder at a fluctuating
interest rate per annum at all times equal to the Default Rate to the fullest
extent permitted by applicable Laws.
 
(iv)   Accrued and unpaid interest on past due amounts (including interest on
past due interest) shall be due and payable upon demand.
 
(c)           Interest Payment Date. Interest on each Loan shall be due and
payable in arrears on each Interest Payment Date applicable thereto and at such
other times as may be specified herein.  Interest hereunder shall be due and
payable in accordance with the terms hereof before and after judgment, and
before and after the commencement of any proceeding under any Debtor Relief Law.
 
2.09  Fees.
 
The Borrower shall pay to the Lead Arranger and the Administrative Agent for
their own respective accounts fees in the amounts and at the times specified in
the Fee Letters.  Such fees shall be fully earned when paid and shall not be
refundable for any reason whatsoever.
 
2.10  Computation of Interest and Fees.
 
All computations of interest for Base Rate Loans when the Base Rate is
determined by the Prime Rate shall be made on the basis of a year of 365 or 366
days, as the case may be, and actual days elapsed.  All other computations of
fees and interest shall be made on the basis of a 360-day year and actual days
elapsed (which results in more fees or interest, as applicable, being paid than
if computed on the basis of a 365-day year).  Interest shall accrue on each Loan
for the day on which the Loan is made, and shall not accrue on a Loan, or any
portion thereof, for the
 
34

--------------------------------------------------------------------------------


day on which the Loan or such portion is paid, provided that any Loan that is
repaid on the same day on which it is made shall, subject to Section 2.12(a),
bear interest for one day.  Each determination by the Administrative Agent of an
interest rate or fee hereunder shall be conclusive and binding for all purposes,
absent manifest error.
 
2.11  Evidence of Debt.
 
(a)           Accounts and Records of Credit Extensions. The Credit Extensions
made by each Lender shall be evidenced by one or more accounts or records
maintained by such Lender and by the Administrative Agent in the ordinary course
of business.  The accounts or records maintained by the Administrative Agent and
each Lender shall be conclusive absent manifest error of the amount of the
Credit Extensions made by the Lenders to the Borrower and the interest and
payments thereon.  Any failure to so record or any error in doing so shall not,
however, limit or otherwise affect the obligation of the Borrower hereunder to
pay any amount owing with respect to the Obligations.  In the event of any
conflict between the accounts and records maintained by any Lender and the
accounts and records of the Administrative Agent in respect of such matters, the
accounts and records of the Administrative Agent shall control in the absence of
manifest error.  Upon the request of any Lender made through the Administrative
Agent, the Borrower shall execute and deliver to such Lender (through the
Administrative Agent) a Note, which shall evidence such Lender’s Loans in
addition to such accounts or records.  Each Lender may attach schedules to its
Note and endorse thereon the date, Type (if applicable), amount and maturity of
its Loans and payments with respect thereto.
 
(b)           [Intentionally Omitted].
 
2.12  Payments Generally; Administrative Agent’s Clawback.
 
(a)           General.  All payments to be made by the Borrower shall be made
without condition or deduction for any counterclaim, defense, recoupment or
setoff.  Except as otherwise expressly provided herein, all payments by the
Borrower hereunder shall be made to the Administrative Agent, for the account of
the respective Lenders to which such payment is owed, at the Administrative
Agent’s Office in Dollars and in immediately available funds not later than 2:00
p.m. on the date specified herein.  The Administrative Agent will promptly
distribute to each Lender its Applicable Percentage in respect of the Facility
(or other applicable share as provided herein) of such payment in like funds as
received by wire transfer to such Lender’s Lending Office.  All payments
received by the Administrative Agent after 2:00 p.m. shall be deemed received on
the next succeeding Business Day and any applicable interest or fee shall
continue to accrue.  If any payment to be made by the Borrower shall come due on
a day other than a Business Day, payment shall be made on the next following
Business Day, and such extension of time shall be reflected in computing
interest or fees, as the case may be.
 
(b)           Presumptions by the Administrative Agent.
 
(i)  Funding by Lenders.  Unless the Administrative Agent shall have received
notice from a Lender prior to the proposed date of any Borrowing of
 
35

--------------------------------------------------------------------------------


Eurodollar Rate Loans (or, in the case of any Borrowing of Base Rate Loans,
prior to 12:00 noon on the date of such Borrowing) that such Lender will not
make available to the Administrative Agent such Lender’s share of such
Borrowing, the Administrative Agent may assume that such Lender has made such
share available on such date in accordance with Section 2.02 (or, in the case of
a Borrowing of Base Rate Loans, that such Lender has made such share available
in accordance with and at the time required by Section 2.02) and may, in
reliance upon such assumption, make available to the Borrower a corresponding
amount.  In such event, if a Lender has not in fact made its share of the
applicable Borrowing available to the Administrative Agent, then the applicable
Lender and the Borrower severally agree to pay to the Administrative Agent
forthwith on demand such corresponding amount in immediately available funds
with interest thereon, for each day from and including the date such amount is
made available to the Borrower to but excluding the date of payment to the
Administrative Agent, at (A) in the case of a payment to be made by such Lender,
the greater of the Federal Funds Rate and a rate determined by the
Administrative Agent in accordance with banking industry rules on interbank
compensation, plus any administrative, processing or similar fees customarily
charged by the Administrative Agent in connection with the foregoing, and (B) in
the case of a payment to be made by the Borrower, the interest rate applicable
to Base Rate Loans.  If the Borrower and such Lender shall pay such interest to
the Administrative Agent for the same or an overlapping period, the
Administrative Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period.  If such Lender pays its share of
the applicable Borrowing to the Administrative Agent, then the amount so paid
shall constitute such Lender’s Loan included in such Borrowing.  Any payment by
the Borrower shall be without prejudice to any claim the Borrower may have
against a Lender that shall have failed to make such payment to the
Administrative Agent.
 
(ii)  Payments by Borrower.  Unless the Administrative Agent shall have received
notice from the Borrower prior to the time at which any payment is due to the
Administrative Agent for the account of the Lenders hereunder that the Borrower
will not make such payment, the Administrative Agent may assume that the
Borrower has made such payment on such date in accordance herewith and may, in
reliance upon such assumption, distribute to the Appropriate Lenders the amount
due.  In such event, if the Borrower has not in fact made such payment, then
each of the Appropriate Lenders severally agrees to repay to the Administrative
Agent forthwith on demand the amount so distributed to such Lender, in
immediately available funds with interest thereon, for each day from and
including the date such amount is distributed to it to but excluding the date of
payment to the Administrative Agent, at the greater of the Federal Funds Rate
and a rate determined by the Administrative Agent in accordance with banking
industry rules on interbank compensation.
 
A notice of the Administrative Agent to any Lender or the Borrower with respect
to any amount owing under this subsection (b) shall be conclusive, absent
manifest error.
 
36

--------------------------------------------------------------------------------


(c)           Failure to Satisfy Conditions Precedent.  If any Lender makes
available to the Administrative Agent funds for any Loan to be made by such
Lender as provided in the foregoing provisions of this Article II, and such
funds are not made available to the Borrower by the Administrative Agent because
the conditions to the applicable Credit Extension set forth in Article IV are
not satisfied or waived in accordance with the terms hereof, the Administrative
Agent shall return such funds (in like funds as received from such Lender) to
such Lender, without interest.
 
(d)           Obligations of Lenders Several.  The obligations of the Lenders
hereunder to make Term Loans and to make payments pursuant to Section 11.04(c)
are several and not joint.  The failure of any Lender to make any Loan or to
make any payment under Section 11.04(c) on any date required hereunder shall not
relieve any other Lender of its corresponding obligation to do so on such date,
and no Lender shall be responsible for the failure of any other Lender to so
make its Loan or to make its payment under Section 11.04(c).
 
(e)           Funding Source.  Nothing herein shall be deemed to obligate any
Lender to obtain the funds for any Loan in any particular place or manner or to
constitute a representation by any Lender that it has obtained or will obtain
the funds for any Loan in any particular place or manner.
 
(f)           Insufficient Funds.  If at any time insufficient funds are
received by and available to the Administrative Agent to pay fully all amounts
of principal, interest and fees then due hereunder, such funds shall be applied
(i) first, toward payment of interest and fees then due hereunder, ratably among
the parties entitled thereto in accordance with the amounts of interest and fees
then due to such parties, and (ii) second, toward payment of principal then due
hereunder, ratably among the parties entitled thereto in accordance with the
amounts of principal then due to such parties.
 
2.13  Sharing of Payments by Lenders.
 
If any Lender shall, by exercising any right of setoff or counterclaim or
otherwise, obtain payment in respect of (a) Obligations in respect of the
Facility due and payable to such Lender hereunder and under the other Loan
Documents at such time in excess of its ratable share (according to the
proportion of (i) the amount of such Obligations due and payable to such Lender
at such time to (ii) the aggregate amount of the Obligations in respect of the
Facility due and payable to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facility due and payable to all Lenders hereunder and under the other Loan
Documents at such time obtained by all the Lenders at such time or
(b) Obligations in respect of the Facility owing (but not due and payable) to
such Lender hereunder and under the other Loan Documents at such time in excess
of its ratable share (according to the proportion of (i) the amount of such
Obligations owing (but not due and payable) to such Lender at such time to
(ii) the aggregate amount of the Obligations in respect of the Facility owing
(but not due and payable) to all Lenders hereunder and under the other Loan
Documents at such time) of payments on account of the Obligations in respect of
the Facility owing (but not due and payable) to all Lenders hereunder and under
the other Loan Documents at such time obtained by all of the Lenders at such
time, then, in each case under (a) or (b) above,
 
37

--------------------------------------------------------------------------------


the Lender receiving such greater proportion shall (A) notify the Administrative
Agent of such fact, and (B) purchase (for cash at face value) participations in
the Loans of the other Lenders, or make such other adjustments as shall be
equitable, so that the benefit of all such payments shall be shared by the
Lenders ratably in accordance with the aggregate amount of Obligations in
respect of the Facility then due and payable to the Lenders or owing (but not
due and payable) to the Lenders, as the case may be, provided that:
 
(1)           if any such participations or subparticipations are purchased and
all or any portion of the payment giving rise thereto is recovered, such
participations or subparticipations shall be rescinded and the purchase price
restored to the extent of such recovery, without interest; and
 
(2)           the provisions of this Section shall not be construed to apply to
(A) any payment made by the Borrower pursuant to and in accordance with the
express terms of this Agreement or (B) any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof (as to which the provisions of this Section shall apply).
 
Each Loan Party consents to the foregoing and agrees, to the extent it may
effectively do so under applicable law, that any Lender acquiring a
participation pursuant to the foregoing arrangements may exercise against such
Loan Party rights of setoff and counterclaim with respect to such participation
as fully as if such Lender were a direct creditor of such Loan Party in the
amount of such participation.
 
2.14  [Intentionally Omitted].
 
2.15  Exchange Notes. 
 
Unless the Administrative Agent otherwise consents in writing:
 
(a)           Issuance.
 
(i)  Subject to Section 2.15(a)(v), at the option of the Administrative Agent,
after consultation with the Borrower, the Administrative Agent shall give the
Borrower at least 30 days’ (or such shorter period as may be agreed by the
Borrower and the Administrative Agent) prior written notice (such notice, an
“Exchange Notice”) (A) specifying the proposed date for the exchange and
conversion of the Loans into Exchange Notes issued pursuant to the Exchange
Indenture (such date, the “Exchange Date”), (B) attaching the form of the
Exchange Indenture, (C) providing (i) all information regarding any Lenders that
would be required to be included in a registration statement relating to the
resale of securities by such Lenders and (ii) in the event that the Exchange
Notes will be re-sold in either (x) an offering registered pursuant to the
Securities Act, or (y) in an offering pursuant to exemption(s) from registration
under the Securities Act, the Lenders’ intended plan of distribution for the
Preliminary Offering Documents and (D) specifying whether the Exchange Notes
will be (i) re-sold in either (x) an offering registered pursuant to the
Securities Act, or (y) in an offering pursuant to
 
38

--------------------------------------------------------------------------------


exemption(s) from registration under the Securities Act and, if the latter,
specifying on what exemption(s) from registration under the Securities Act such
Lenders will rely or (ii) converted and held by the Lenders; provided, however,
that in the case of either (x) an offering pursuant to exemption(s) from
registration under the Securities Act or (y) any conversion without an offering,
the Borrower shall execute the Registration Rights Agreement.
 
(ii)  On the Exchange Date, the Borrower and the Guarantors will execute and
deliver the Exchange Indenture (or, if the Exchange Notes are to be issued under
the Subordinated Notes Indenture, the Borrower and the Guarantors will take such
actions as are required under the Subordinated Notes Indenture to issue the
Exchange Notes).  On the terms and subject to the conditions set forth in this
Agreement, each Lender shall receive exchange notes (the “Exchange Notes”)
issued pursuant to the Exchange Indenture in exchange for all of its Loans then
outstanding in a principal amount equal to 100% of the aggregate principal
amount of such Loans, and such Loans shall be deemed converted into the Exchange
Notes as a result of such exchange.
 
(iii)  The Borrower agrees that, on or prior to the Exchange Date: (A) the
Borrower shall have issued the applicable Exchange Notes pursuant to the
Exchange Indenture substantially in the applicable form set forth therein and
(B) the Borrower shall have provided to the Administrative Agent a copy of
resolutions of the applicable board of directors of the Borrower and the
Guarantors approving the execution and delivery of the Exchange Indenture (or,
if the Exchange Notes are to be issued under the Subordinated Notes Indenture, a
copy of resolutions of the applicable board of directors of the Borrower and the
Guarantors approving the execution and delivery of appropriate documentation
pursuant to the issuance of the Exchange Notes under the Subordinated Notes
Indenture) and, in the case of the Borrower, the issuance of the applicable
Exchange Notes, together with a customary certificate of the secretary of the
Borrower or such Guarantor as to such resolutions.
 
(iv)  Notwithstanding any other provision of this Agreement, it is expressly
agreed and acknowledged that (A) each exchange of a Loan for Exchange Notes
shall not operate as a novation of the Indebtedness represented by such Loan and
(B) the Indebtedness represented by the Exchange Notes shall be deemed to be a
conversion of the Loans into the Exchange Notes.
 
(v)   Notwithstanding the foregoing provisions of this Section 2.15(a),
following delivery of an Exchange Notice from the Lead Arranger, the Borrower
may within five business days thereof notify the Lead Arranger that the Board of
Directors of the Borrower has resolved that the Borrower has a bona fide
business purpose or reason (and shall describe to the Lead Arranger in
reasonable detail all material facts underlying such resolution) to delay,
without liability of any kind, the conversion of the Loans into Exchange Notes
and the related offering and sale of the Exchange Notes for a period or periods
(each a “Delay Period”) expiring upon the earlier to occur of (A) the date on
which such business purpose or reason
 
39

--------------------------------------------------------------------------------


ceases or (B) 45 days after the Borrower notifies the Lead Arranger of such good
faith determination; provided, however, that the Delay Period shall expire 30
days after the Borrower notifies the Lead Arranger of such good faith
determination if the Lead Arranger shall not consent to the imposition of the
Delay Period.  There shall not be more than 45 days of Delay Periods during any
12-month period.
 
(b)           Terms.  All Exchange Notes shall be issued by the Borrower and
shall be guaranteed by the Guarantors on the terms set forth in the Exchange
Indenture.  The Exchange Notes shall bear interest at the Exchange Note Interest
Rate as set forth in the Exchange Indenture, which interest shall accrue on the
principal amount of such Exchange Notes and be payable on the terms set forth in
the Exchange Indenture.  Following the issuance of the Exchange Notes, all terms
thereof shall be governed by the Exchange Indenture and not by this Agreement.
 
(c)           Procedure for Issuance.  Subject to Section 2.15(a)(v), if an
offering of the Exchange Notes is to be undertaken in connection with such
exchange or otherwise, not more than 5 Business Days and no less than 3 Business
Days prior to the Exchange Date specified in the Exchange Notice (or, in the
case of clause (ii) below, on the Exchange Date):
 
(i)  the Borrower shall issue and deliver to the Administrative Agent the
Exchange Notes requested pursuant to such Exchange Notice (and, on the Exchange
Date, the Administrative Agent shall deliver such Exchange Notes to the
applicable Lenders);
 
(ii)  the Borrower shall pay to the Administrative Agent for the account of the
Lenders all accrued and unpaid interest and all other amounts due hereunder with
respect to the Loans being exchanged through the Exchange Date, together with
any additional amounts required pursuant to Section 3.05;
 
(iii) the Borrower shall deliver, in form and substance reasonably satisfactory
to the Administrative Agent and the Lenders, such other certificates, documents,
consents or opinions specified in the Underwriting/Purchase Agreement; and
 
(iv) the Borrower shall take such further actions as may be required by the
trustee to effect the issuance of the Exchange Notes in accordance with the
terms hereof and under, but subject to, the Exchange Indenture.
 
(d)           Additional Covenants.  If an offering of the Exchange Notes is to
be undertaken in connection with such exchange or otherwise, Holdings and the
Borrower will do all commercially reasonable things required in the reasonable
opinion of the Lead Arranger, in connection with the conversion of the Loans
into the Exchange Notes and initial resale of the Exchange Notes, and as soon as
practicable, but in no event more than 20 days prior to the Exchange Date, (A)
Holdings and the Borrower shall have prepared and delivered to the Lead Arranger
the Preliminary Offering Documents, (B) if requested by the Lead Arranger,
Holdings and the Borrower shall have made appropriate officers of
 
40

--------------------------------------------------------------------------------


Holdings and the Borrower available as reasonable and customary for meetings
with rating agencies, and obtained a rating for such Exchange Notes from Moody’s
and S&P and (C) Holdings and the Borrower shall have cooperated (without any
obligation to incur undue cost) with the Lead Arranger in preparing “road show”
or “bank meeting” materials as reasonably requested by the Lead Arranger in
customary form for the Exchange Notes.  Subject to Section 2.15(a)(v), during
the 15-day period prior to the Exchange Date, Holdings and the Borrower shall
have made senior executives of Holdings and the Borrower available for “road
show” or other appropriate marketing presentations in the United States as is
reasonable and customary for the Exchange Notes and otherwise cooperate as
reasonably requested by the Lead Arranger in marketing the Exchange Notes.
 
(e)          Subject to Section 2.15(a)(v), if the Borrower fails to comply in
any material respect with the covenants set forth above in this Section 2.15 on
or before the Exchange Date, then the Lenders shall retain all of their rights
and remedies with respect to the Loans pursuant to this Agreement until such
covenants are satisfied, unless the Administrative Agent, in its sole
discretion, waives compliance with any such covenants and causes the Loans to be
converted into Exchange Notes.
 
(f)           In connection with the conversion of the Loans into an equal
principal amount of Exchange Notes, the Lead Arranger shall determine, in its
discretion, whether the Exchange Notes will be (a) offered and sold to the
public pursuant to a registration statement (a “Registered Offering”) filed
under the Securities Act or (b) offered and sold (i) to “qualified institutional
buyers” as defined in Rule 144A promulgated under the Securities Act and (ii)
outside the United States to certain persons who are not U.S. Persons (as
defined in Regulation S under the Securities Act) in offshore transactions in
reliance on Regulation S (an “Exempt Offering”).  In the event that the Exchange
Notes are offered and sold pursuant to a Registered Offering, the Borrower, the
Guarantors, and the Lead Arranger shall as and when appropriate enter into a
single agreement in the form of the agreement attached as Exhibit M hereto
revised to reflect a Registered Offering and, alternatively, in the event that
the Exchange Notes are offered and sold pursuant to an Exempt Offering, the
Borrower, the Guarantors, and the Lead Arranger shall enter into a single
agreement in the form of the agreement attached as Exhibit M hereto revised to
reflect an Exempt Offering.
 
ARTICLE III
 
TAXES, YIELD PROTECTION AND ILLEGALITY
 
3.01  Taxes.
 
(a)           Payments Free of Taxes.  Any and all payments by or on account of
any obligation of the Borrower or Holdings hereunder or under any other Loan
Document shall be made free and clear of and without reduction or withholding
for any Indemnified Taxes or Other Taxes, provided that if the Borrower shall be
required by applicable law to deduct any Indemnified Taxes (including any Other
Taxes) from such payments, then (i) the sum payable shall be increased as
necessary so that after making all required
 
41

--------------------------------------------------------------------------------


deductions (including deductions applicable to additional sums payable under
this Section) the Administrative Agent or any Lender, as the case may be,
receives an amount equal to the sum it would have received had no such
deductions been made, (ii) the Borrower or Holdings, as the case may be, shall
make such deductions and (iii) the Borrower or Holdings, as the case may be,
shall timely pay the full amount deducted to the relevant Governmental Authority
in accordance with applicable law.
 
(b)           Payment of Other Taxes by the Borrower and Holdings.  Without
limiting the provisions of subsection (a) above, the Borrower and Holdings shall
timely pay any Other Taxes to the relevant Governmental Authority in accordance
with applicable law.
 
(c)           Indemnification by the Borrower and Holdings.  The Borrower and
Holdings shall jointly and severally indemnify the Administrative Agent and each
Lender, within 10 days after demand therefor, for the full amount of any
Indemnified Taxes or Other Taxes (including Indemnified Taxes or Other Taxes
imposed or asserted on or attributable to amounts payable under this Section)
paid by the Administrative Agent or such Lender, as the case may be, and any
penalties, interest and reasonable expenses arising therefrom or with respect
thereto, whether or not such Indemnified Taxes or Other Taxes were correctly or
legally imposed or asserted by the relevant Governmental Authority.  A
certificate as to the amount of such payment or liability delivered to the
Borrower by a Lender (with a copy to the Administrative Agent), or by the
Administrative Agent on its own behalf or on behalf of a Lender, shall be
conclusive absent manifest error.
 
(d)           Evidence of Payments.  As soon as practicable after any payment of
Indemnified Taxes or Other Taxes by the Borrower or Holdings, as the case may
be, to a Governmental Authority, the Borrower or Holdings, as the case may be,
shall deliver to the Administrative Agent the original or a certified copy of a
receipt issued by such Governmental Authority evidencing such payment, a copy of
the return reporting such payment or other evidence of such payment reasonably
satisfactory to the Administrative Agent.
 
(e)           Status of Lenders.  Any Foreign Lender that is entitled to an
exemption from or reduction of withholding tax under the law of the jurisdiction
in which the Borrower or Holdings, as the case may be, is resident for tax
purposes, or any treaty to which such jurisdiction is a party, with respect to
payments hereunder or under any other Loan Document shall deliver to the
Borrower and Holdings (with a copy to the Administrative Agent), at the time or
times prescribed by applicable law or reasonably requested by the Borrower,
Holdings or the Administrative Agent, such properly completed and executed
documentation prescribed by applicable law as will permit such payments to be
made without withholding or at a reduced rate of withholding.  In addition, any
Lender, if requested by the Borrower, Holdings or the Administrative Agent,
shall deliver such other documentation prescribed by applicable law or
reasonably requested by the Borrower, Holdings or the Administrative Agent as
will enable the Borrower, Holdings or the Administrative Agent to determine
whether or not such Lender is subject to backup withholding or information
reporting requirements.
 
42

--------------------------------------------------------------------------------


Without limiting the generality of the foregoing, if the Borrower or Holdings,
as the case may be, is resident for tax purposes in the United States, any
Foreign Lender shall deliver to the Borrower, Holdings and the Administrative
Agent (in such number of copies as shall be requested by the recipient) on or
prior to the date on which such Foreign Lender becomes a Lender under this
Agreement (and from time to time thereafter upon the request of the Borrower,
Holdings or the Administrative Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
 
(i)  duly completed copies of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States is a
party,
 
(ii)  duly completed copies of Internal Revenue Service Form W-8ECI,
 
(iii)  in the case of a Foreign Lender claiming the benefits of the exemption
for portfolio interest under section 881(c) of the Code, (A) a certificate to
the effect that such Foreign Lender is not (1) a “bank” within the meaning of
section 881(c)(3)(A) of the Code, (2) a “10 percent shareholder” of the Borrower
or Holdings within the meaning of section 881(c)(3)(B) of the Code, or (3) a
“controlled foreign corporation” described in section 881(c)(3)(C) of the Code
and (B) duly completed copies of  Internal Revenue Service Form W-8BEN, or
 
(iv)  any other form prescribed by applicable law as a basis for claiming
exemption from or a reduction in United States Federal withholding tax duly
completed together with such supplementary documentation as may be prescribed by
applicable law to permit the Borrower to determine the withholding or deduction
required to be made.
 
(f)           Treatment of Certain Refunds.  If the Administrative Agent or any
Lender determines, in its sole discretion, that it has received a refund of any
Taxes or Other Taxes as to which it has been indemnified by the Borrower or
Holdings, as the case may be, or with respect to which the Borrower or Holdings,
as the case may be, has paid additional amounts pursuant to this Section, it
shall pay to the Borrower or Holdings, as the case may be, an amount equal to
such refund (but only to the extent of indemnity payments made, or additional
amounts paid, by the Borrower or Holdings under this Section with respect to the
Taxes or Other Taxes giving rise to such refund), net of all out-of-pocket
expenses of the Administrative Agent or such Lender, as the case may be, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Borrower or Holdings,
as the case may be, upon the request of the Administrative Agent or such Lender,
agrees to repay the amount paid over to the Borrower or Holdings (plus any
penalties, interest or other charges imposed by the relevant Governmental
Authority), as the case may be, to the Administrative Agent or such Lender if
the Administrative Agent or such Lender is required to repay such refund to such
Governmental Authority.  This subsection shall not be construed to require the
Administrative Agent or any Lender to make available its tax returns (or any
other information relating to its taxes that it deems confidential) to the
Borrower, Holdings or any other Person.
 
43

--------------------------------------------------------------------------------


 
3.02  Illegality.
 
If any Lender determines that any Law has made it unlawful, or that any
Governmental Authority has asserted that it is unlawful, for any Lender or its
applicable Lending Office to make, maintain or fund Eurodollar Rate Loans, or to
determine or charge interest rates based upon the Eurodollar Rate, or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to purchase or sell, or to take deposits of, Dollars in the London
interbank market, then, on notice thereof by such Lender to the Borrower through
the Administrative Agent, any obligation of such Lender to make or continue
Eurodollar Rate Loans or to convert Base Rate Loans to Eurodollar Rate Loans
shall be suspended until such Lender notifies the Administrative Agent and the
Borrower that the circumstances giving rise to such determination no longer
exist.  Upon receipt of such notice, the Borrower shall, upon demand from such
Lender (with a copy to the Administrative Agent), prepay or, if applicable,
convert all Eurodollar Rate Loans of such Lender to Base Rate Loans, either on
the last day of the Interest Period therefor, if such Lender may lawfully
continue to maintain such Eurodollar Rate Loans to such day, or immediately, if
such Lender may not lawfully continue to maintain such Eurodollar Rate
Loans.  Upon any such prepayment or conversion, the Borrower shall also pay
accrued interest on the amount so prepaid or converted.
 
3.03  Inability to Determine Rates.
 
If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Administrative Agent will promptly so notify the Borrower and each
Lender.  Thereafter, the obligation of the Lenders to make or maintain
Eurodollar Rate Loans shall be suspended until the Administrative Agent (upon
the instruction of the Required Lenders) revokes such notice.  Upon receipt of
such notice, the Borrower may revoke any pending request for a Borrowing of,
conversion to or continuation of Eurodollar Rate Loans or, failing that, will be
deemed to have converted such request into a request for a Borrowing of Base
Rate Loans in the amount specified therein.
 
3.04  Increased Costs; Reserves on Eurodollar Rate Loans.
 
(a)           Increased Costs Generally.  If any Change in Law shall:
 
(i)  impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 3.04(e));
 
(ii)  subject any Lender to any tax of any kind whatsoever with respect to this
Agreement, or any Eurodollar Rate Loan made by it, or change the basis of
 
44

--------------------------------------------------------------------------------


taxation of payments to such Lender in respect thereof (except for Indemnified
Taxes or Other Taxes covered by Section 3.01 and the imposition of, or any
change in the rate of, any Excluded Tax payable by such Lender); or
 
(iii)  impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
 
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
 
(b)           Capital Requirements.  If any Lender determines that any Change in
Law affecting such Lender or any Lending Office of such Lender or such Lender’s
holding company, if any, regarding capital requirements has or would have the
effect of reducing the rate of return on such Lender’s capital or on the capital
of such Lender’s holding company, if any, as a consequence of this Agreement,
the Commitments of such Lender or the Loans made by, such Lender, to a level
below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered.
 
(c)           Certificates for Reimbursement.  A certificate of a Lender setting
forth the amount or amounts necessary to compensate such Lender or its holding
company, as the case may be, as specified in subsection (a) or (b) of this
Section and delivered to the Borrower shall be conclusive absent manifest
error.  The Borrower shall pay such Lender the amount shown as due on any such
certificate within 10 days after receipt thereof.
 
(d)           Delay in Requests.  Failure or delay on the part of any Lender to
demand compensation pursuant to the foregoing provisions of this Section shall
not constitute a waiver of such Lender’s right to demand such compensation,
provided that the Borrower shall not be required to compensate a Lender pursuant
to the foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than 120 days prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the 120 day period referred to above shall be
extended to include the period of retroactive effect thereof).
 
(e)           Reserves on Eurodollar Rate Loans.  The Borrower shall pay to each
Lender, as long as such Lender shall be required to maintain reserves with
respect to liabilities or assets consisting of or including Eurocurrency funds
or deposits (currently
 
45

--------------------------------------------------------------------------------


known as “Eurocurrency liabilities,” as defined in Regulation D of the FRB),
additional interest on the unpaid principal amount of each Eurodollar Rate Loan
equal to the actual costs of such reserves allocated to such Loan by such Lender
(as determined by such Lender in good faith, which determination shall be
conclusive), which shall be due and payable on each date on which interest is
payable on such Loan, provided the Borrower shall have received at least 10
days’ prior notice (with a copy to the Administrative Agent) of such additional
interest from such Lender together with a schedule containing a reasonably
detailed explanation and calculation thereof; and provided, further, that such
additional interest shall not exceed an amount based upon an interest rate per
annum equal to the remainder obtained by subtracting (i) the Eurodollar Rate for
the Interest Period for such Eurodollar Rate Loan from (ii) the rate obtained by
dividing such Eurodollar Rate by a percentage equal to 100% minus the Eurodollar
Reserve Percentage of such Lender for such Interest Period.  If a Lender fails
to give notice 10 days prior to the relevant Interest Payment Date, such
additional interest shall be due and payable 10 days from receipt of such
notice.
 
3.05  Compensation for Losses.
 
Upon demand of any Lender (with a copy to the Administrative Agent) from time to
time, the Borrower shall promptly compensate such Lender for and hold such
Lender harmless from any loss, cost or expense incurred by it as a result of:
 
(a)           any continuation, conversion, payment or prepayment of any
Eurodollar Rate Loan on a day other than the last day of the Interest Period for
such Loan (whether voluntary, mandatory, automatic, by reason of acceleration,
or otherwise);
 
(b)           any failure by the Borrower (for a reason other than the failure
of such Lender to make a Loan) to prepay, borrow, continue or convert any
Eurodollar Rate Loan on the date or in the amount notified by the Borrower; or
 
(c)           any assignment of a Eurodollar Rate Loan on a day other than the
last day of the Interest Period therefor as a result of a request by the
Borrower pursuant to Section 11.13;
 
excluding any loss of anticipated profits but including any loss or expense
arising from the liquidation or reemployment of funds obtained by it to maintain
such Loan or from fees payable to terminate the deposits from which such funds
were obtained.  The Borrower shall also pay any customary administrative fees
charged by such Lender in connection with the foregoing.
 
For purposes of calculating amounts payable by the Borrower to the Lenders under
this Section 3.05, each Lender shall be deemed to have funded each Eurodollar
Rate Loan made by it at the Eurodollar Rate for such Loan by a matching deposit
or other borrowing in the London interbank eurodollar market for a comparable
amount and for a comparable period, whether or not such Eurodollar Rate Loan was
in fact so funded.
 
46

--------------------------------------------------------------------------------


3.06  Mitigation Obligations; Replacement of Lenders.
 
(a)           Designation of a Different Lending Office.  If any Lender requests
compensation under Section 3.04, or the Borrower is required to pay any
additional amount to any Lender or any Governmental Authority for the account of
any Lender pursuant to Section 3.01, or if any Lender gives a notice pursuant to
Section 3.02, then such Lender shall use reasonable efforts to designate a
different Lending Office for funding or booking its Loans hereunder or to assign
its rights and obligations hereunder to another of its offices, branches or
affiliates, if, in the judgment of such Lender, such designation or assignment
(i) would eliminate or reduce amounts payable pursuant to Section 3.01 or 3.04,
as the case may be, in the future, or eliminate the need for the notice pursuant
to Section 3.02, as applicable, and (ii) in each case, would not subject such
Lender to any unreimbursed cost or expense and would not, in the good faith
judgment of such Lender, otherwise be materially disadvantageous to such
Lender.  The Borrower hereby agrees to pay all reasonable costs and expenses
incurred by any Lender in connection with any such designation or assignment.
 
(b)           Replacement of Lenders.  If any Lender requests compensation under
Section 3.04, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 3.01, the Borrower may replace such Lender in accordance with Section
11.13.
 
3.07  Survival.
 
All of the Borrower’s obligations under this Article III shall survive
termination of the Aggregate Commitments and repayment of all other Obligations
hereunder.
 
ARTICLE IV
 
CONDITIONS PRECEDENT TO CREDIT EXTENSIONS
 
4.01  Conditions of Initial Credit Extension.
 
The obligation of each Lender to make its initial Credit Extension hereunder is
subject to satisfaction of the following conditions precedent:
 
(a)           Documents, Certificates, Opinions and Other Instruments. The
Administrative Agent’s receipt of the following, each of which shall be
originals or telecopies (followed promptly by originals) unless otherwise
specified, each properly executed by a Responsible Officer of the signing Loan
Party, each dated the Closing Date (or, in the case of certificates of
governmental officials, a recent date before the Closing Date) and each in form
and substance satisfactory to the Administrative Agent and each of the Lenders:
 
(i)  executed counterparts of this Agreement and the Guaranty, sufficient in
number for distribution to the Administrative Agent, each Lender and the
Borrower;
 
47

--------------------------------------------------------------------------------


(ii)  a Note executed by the Borrower in favor of each Lender requesting a Note;
 
(iii)  [Intentionally Omitted];
 
(iv)  [Intentionally Omitted];
 
(v)   [Intentionally Omitted];
 
(vi)   such certificates of resolutions or other action, incumbency certificates
and/or other certificates of Responsible Officers of each Loan Party as the
Administrative Agent may require evidencing the identity, authority and capacity
of each Responsible Officer thereof authorized to act as a Responsible Officer
in connection with this Agreement and the other Loan Documents to which such
Loan Party is a party or is to be a party;
 
(vii)  such documents and certifications as the Administrative Agent may
reasonably require to evidence that each Loan Party is duly organized or formed
and is validly existing, in good standing and qualified to engage in business in
each jurisdiction where its ownership, lease or operation of properties or the
conduct of its business requires such qualification, except to the extent that
failure to do so could not reasonably be expected to have a Material Adverse
Effect;
 
(viii)  a favorable opinion of Timothy Davis, Esq., General Counsel of Holdings,
addressed to the Administrative Agent and each Lender, as to the matters set
forth in Exhibit J-1 and such other matters concerning the Loan Parties and the
Loan Documents as the Administrative Agent may reasonably request;
 
(ix)  a favorable opinion of Hughes Hubbard & Reed LLP, special New York counsel
to the Loan Parties addressed to the Administrative Agent and each Lender, as to
the matters set forth in Exhibit J-2 and such other matters concerning the Loan
Parties and the Loan Documents as the Administrative Agent may reasonably
request;
 
(x)  a certificate of a Responsible Officer of each Loan Party either
(A) attaching copies of all consents, licenses and approvals required in
connection with the execution, delivery and performance by such Loan Party and
the validity against such Loan Party of the Loan Documents to which it is a
party, and such consents, licenses and approvals shall be in full force and
effect, or (B) stating that no such consents, licenses or approvals are so
required;
 
(xi)  a certificate signed by a Responsible Officer of the Borrower certifying
(A) that the conditions specified in Sections 4.02(a) and (b) have been
satisfied, (B) that, to the best of his knowledge, there has not occurred since
February 3, 2007 any development, change, event or occurrence that, individually
or in the aggregate, has had, or is reasonably likely to have, a Material
Adverse Effect (as defined in the Purchase Agreement), (C) that, to the best of
his
 
48

--------------------------------------------------------------------------------


knowledge, there has not occurred any default or event of default in respect of
the Target Assumed Indebtedness, which default or event of default could
reasonably be expected to be materially adverse to any Loan Party or the Lenders
and (D) that the Target Acquisition has been consummated or will be consummated
contemporaneously on the Closing Date in accordance with the terms of the
Purchase Agreement, without the waiver, amendment, supplement or other
modification of any such terms not approved by the Administrative Agent and the
Lead Arranger;
 
(xii)  a certificate attesting to the Solvency of Holdings and its Subsidiaries
on a consolidated basis after giving effect to the Transaction, from the chief
financial officer of Holdings;
 
(xiii)  [intentionally omitted];
 
(xiv)  evidence that all insurance required to be maintained pursuant to the
Loan Documents has been obtained and is in effect;
 
(xv)  certified copies of each of the Related Documents, duly executed by the
parties thereto and in form and substance satisfactory to the Lenders, together
with all agreements, instruments and other documents delivered in connection
therewith as the Administrative Agent shall request;
 
(xvi)  [intentionally omitted];
 
(xvii)   a duly completed Compliance Certificate signed by the chief financial
officer or treasurer of the Borrower, certifying that the Consolidated Leverage
Ratio, calculated on a Pro Forma Basis after giving effect to the Loans, the
additional borrowings under the Existing Credit Agreement referred to in clause
(e)(i) below and the Target Acquisition, as of June 30, 2007, shall not be more
than 5.25:1.00; and
 
(xviii)   such other assurances, certificates, documents, consents or opinions
as the Administrative Agent or any Lender reasonably may require.
 
(b)           Fees.  (i) All fees required to be paid to the Administrative
Agent and the Lead Arranger on or before the Closing Date shall have been paid
and (ii) all fees required to be paid to the Lenders on or before the Closing
Date shall have been paid.
 
(c)           Counsel’s Fees.  The Borrower shall have paid all reasonable fees,
charges and disbursements of counsel to the Administrative Agent (directly to
such counsel if requested by the Administrative Agent) to the extent invoiced
prior to the Closing Date, plus such additional amounts of such fees, charges
and disbursements as shall constitute its reasonable estimate of such reasonable
fees, charges and disbursements incurred or to be incurred by it through the
closing proceedings (provided that such estimate shall not thereafter preclude a
final settling of accounts between the Borrower and the Administrative Agent).
 
49

--------------------------------------------------------------------------------


(d)           Borrower Information. All of the information made available to the
Administrative Agent prior to August 8, 2007 shall be complete and correct in
all material respects; and since August 8, 2007, no changes or developments
shall have occurred, and no new or additional information shall have been
received or discovered by the Administrative Agent or the Lenders regarding
Holdings, the Borrower and their respective Subsidiaries or the Transaction that
(A) either individually or in the aggregate could reasonably be expected to have
a Material Adverse Effect or (B) purports to materially adversely affect the
Facility or any other aspect of the Transaction.
 
(e)           Target Acquisition, Etc.  (i) The Borrower shall have received at
least $35,000,000 in gross proceeds from borrowings under the Existing Credit
Agreement contemporaneously on the Closing Date and (ii) the Target Acquisition
shall have been consummated or shall be consummated contemporaneously on the
Closing Date in accordance with the terms of the Purchase Agreement, without the
waiver, amendment, supplement or other modification of any such terms not
approved by the Administrative Agent and the Lead Arranger.
 
(f)           Corporate Rating.  The Borrower shall have used commercially
reasonable efforts to obtain confirmation or modification of the ratings given
to its corporate credit by Moody’s and S&P.
 
(g)           [Intentionally Omitted].
 
(h)           [Intentionally Omitted].
 
Without limiting the generality of the provisions of Section 9.04, for purposes
of determining compliance with the conditions specified in this Section 4.01,
each Lender that has signed this Agreement shall be deemed to have consented to,
approved or accepted or to be satisfied with, each document or other matter
required thereunder to be consented to or approved by or acceptable or
satisfactory to a Lender unless the Administrative Agent shall have received
notice from such Lender prior to the proposed Closing Date specifying its
objection thereto.
 
4.02  Conditions to all Credit Extensions.
 
The obligation of each Lender to honor any Request for Credit Extension (other
than a Loan Notice requesting only a conversion of Loans of one Type to another
Type, or a continuation of Eurodollar Rate Loans) is subject to the following
conditions precedent:
 
(a)           Representations and Warranties. The representations and warranties
of the Borrower and each other Loan Party contained in Article V or any other
Loan Document, or which are contained in any document furnished at any time
under or in connection herewith or therewith, shall be true and correct in all
material respects on and as of the date of such Credit Extension, except to the
extent that such representations and warranties specifically refer to an earlier
date, in which case they shall be true and correct in all material respects as
of such earlier date.
 
(b)           No Default. No Default shall exist, or would result from such
proposed Credit Extension or from the application of the proceeds thereof.
 
50

--------------------------------------------------------------------------------


(c)           Request for Credit Extension. The Administrative Agent shall have
received a Request for Credit Extension in accordance with the requirements
hereof.
 
Each Request for Credit Extension (other than a Loan Notice requesting only a
conversion of Loans of one Type to another Type or a continuation of Eurodollar
Rate Loans) submitted by the Borrower shall be deemed to be a representation and
warranty that the conditions specified in Sections 4.02(a) and (b) have been
satisfied on and as of the date of the applicable Credit Extension.
 
ARTICLE V
 
REPRESENTATIONS AND WARRANTIES
 
Each of Holdings and the Borrower represents and warrants to the Administrative
Agent and the Lenders that:
 
5.01  Existence, Qualification and Power.
 
Each Loan Party and each of its Subsidiaries (a) is duly organized or formed,
validly existing and, as applicable, in good standing under the Laws of the
jurisdiction of its incorporation or organization; provided, that on the Closing
Date and for the twenty (20) days thereafter, those certain Loan Parties set
forth on Schedule 5.01 shall be excluded from this clause (a), (b) has all
requisite power and authority and all requisite governmental licenses,
authorizations, consents and approvals to (i) own or lease its assets and carry
on its business and (ii) execute, deliver and perform its obligations under the
Loan Documents or Material Contracts to which it is a party and consummate the
Transaction, and (c) is duly qualified and is licensed and, as applicable, in
good standing under the Laws of each jurisdiction where its ownership, lease or
operation of properties or the conduct of its business requires such
qualification or license; except in each case referred to in clause (b)(i) or
(c), to the extent that failure to do so could not reasonably be expected to
have a Material Adverse Effect.
 
5.02  Authorization; No Contravention.
 
The execution, delivery and performance by each Loan Party of each Loan Document
and Related Document to which such Person is or is to be a party have been duly
authorized by all necessary corporate or other organizational action, and do not
and will not (a) contravene the terms of any of such Person’s Organization
Documents; (b) conflict with or result in any breach or contravention of, or
result in the creation of any Lien under (i) any Existing Loan Documents, (ii)
any other Contractual Obligation to which such Person is a party or binding upon
such Person or the properties of such Person or any of its Subsidiaries or
(iii) any order, injunction, writ or decree of any Governmental Authority or any
arbitral award to which such Person or its property is subject; or (c) violate
any Law, except in each case referred to in the foregoing clauses (b)(ii),
(b)(iii) and (c), to the extent that such conflict, breach, contravention or
violation could not reasonably be expected to have a Material Adverse Effect.
 
51

--------------------------------------------------------------------------------


 
5.03  Governmental Authorization; Other Consents.
 
No approval, consent, exemption, authorization, or other action by, or notice
to, or filing with, any Governmental Authority or any other Person is necessary
or required in connection with (a) the execution, delivery or performance by, or
enforcement against, any Loan Party of this Agreement or any other Loan Document
or Material Contract, or for the consummation of the Transaction or (b) the
exercise by the Administrative Agent or any Lender of its rights under the Loan
Documents, except for such authorizations, approvals, actions, notices and
filings that have been duly obtained, taken, given or made and are in full force
and effect.  All applicable waiting periods in connection with the Transaction
have expired without any action having been taken by any Governmental Authority
restraining, preventing or imposing materially adverse conditions upon the
Transaction or the rights of the Loan Parties or their Subsidiaries freely to
transfer or otherwise dispose of, or to create any Lien on, any properties now
owned or hereafter acquired by any of them.
 
5.04  Binding Effect.
 
This Agreement has been, and each other Loan Document, when delivered hereunder,
will have been, duly executed and delivered by each Loan Party that is party
thereto.  This Agreement constitutes, and each other Loan Document when so
delivered will constitute, a legal, valid and binding obligation of each Loan
Party that is party thereto, enforceable against such Loan Party that is party
thereto in accordance with its terms, except as enforceability may be limited by
applicable Debtor Relief Laws and by equitable principles regardless of whether
considered in a proceeding in equity or at law.
 
5.05  Financial Statements; No Material Adverse Effect; No Internal Control
Event. 
 
(a)           The Audited Financial Statements (i) were prepared in accordance
with GAAP consistently applied throughout the period covered thereby, except as
otherwise expressly noted therein; (ii) fairly present the financial condition
of Holdings and its Subsidiaries as of the date thereof and their results of
operations for the period covered thereby in accordance with GAAP consistently
applied throughout the period covered thereby, except as otherwise expressly
noted therein; and (iii) show all material indebtedness and other liabilities,
direct or contingent, of Holdings and its Subsidiaries as of the date thereof,
including liabilities for taxes, material commitments and Indebtedness.
 
(b)           The unaudited consolidated balance sheet of Holdings and its
Subsidiaries as at June 30, 2007, and the related consolidated statements of
income or operations, and cash flows for the fiscal quarter ended on that date
(i) were prepared in accordance with GAAP consistently applied throughout the
period covered thereby, except as otherwise expressly noted therein, and
(ii) fairly present the financial condition of Holdings and its Subsidiaries as
of the date thereof and their results of operations for the period covered
thereby, subject, in the case of clauses (i) and (ii), to the absence of
footnotes and to normal year-end audit adjustments.
 
52

--------------------------------------------------------------------------------


(c)           Since the date of the Audited Financial Statements, there has been
no event or circumstance, either individually or in the aggregate, that has had
or could reasonably be expected to have a Material Adverse Effect.
 
(d)           To the best knowledge of Holdings and the Borrower, no Internal
Control Event exists or has occurred since the date of the Audited Financial
Statements that has resulted in or could reasonably be expected to result in a
misstatement in any material respect, in any financial information delivered or
to be delivered to the Administrative Agent or the Lenders, of (i) covenant
compliance calculations provided hereunder or (ii) the assets, liabilities,
financial condition or results of operations of Holdings and its Subsidiaries on
a consolidated basis.
 
(e)           The consolidated forecasted balance sheets, statements of income
and cash flows of Holdings and its Subsidiaries delivered pursuant to
Section 4.01 were prepared in good faith on the basis of the assumptions stated
therein, which assumptions were reasonable in light of the conditions existing
at the time of delivery of such forecasts.
 
(f)           On the Closing Date, there has not occurred (i) since February 3,
2007, any development, change, event or occurrence that, individually or in the
aggregate (after giving effect to any funds available or reasonably likely to be
available to the Loan Parties under the Escrow Agreement (as defined in the
Purchase Agreement)), has had, or is reasonably likely to have, a Material
Adverse Effect (as defined in the Purchase Agreement) or (ii) any default or
event of default in respect of the Target Assumed Indebtedness, which default or
event of default could reasonably be expected to be materially adverse to any
Loan Party or the Lenders.
 
5.06  Litigation.
 
There are no actions, suits, proceedings, investigations, claims or disputes
pending or, to the knowledge of Holdings or the Borrower after due and diligent
investigation, threatened or contemplated, at law, in equity, in arbitration or
before any Governmental Authority, by or against the Borrower, Holdings or any
of its other Subsidiaries or against any of their properties or revenues that
(a) purport to affect or pertain to this Agreement, any other Loan Document, any
Related Document or the consummation of the Transaction, or (b) except as
specifically disclosed in Schedule 5.06 (the “Disclosed Litigation”), either
individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect, and there has been no material adverse change in the
status, or financial effect on any Loan Party or any Subsidiary thereof, of the
matters described in Schedule 5.06.
 
5.07  No Default.
 
Neither any Loan Party nor any Subsidiary thereof is in default under or with
respect to, or a party to, any Contractual Obligation that could, either
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect.  No Default has occurred and is continuing or would result from
the consummation of the transactions contemplated by this Agreement or any other
Loan Document.
 
53

--------------------------------------------------------------------------------


 
5.08  Ownership of Property; Liens; Investments.
 
(a)           Each Loan Party and each of its Subsidiaries has good record and
marketable title in fee simple to, or valid leasehold interests in, all real
property necessary or used in the ordinary conduct of its business, except for
such defects in title as could not, individually or in the aggregate, reasonably
be expected to have a Material Adverse Effect.
 
(b)           Schedule 5.08(b) sets forth a complete and accurate list as of the
Closing Date of all Liens on the property or assets of each Loan Party and each
of its Subsidiaries, showing as of the Closing Date the lienholder thereof, the
principal amount of the obligations secured thereby and the property or assets
of such Loan Party or such Subsidiary subject thereto.  The property of each
Loan Party and each of its Subsidiaries is subject to no Liens, other than Liens
set forth on Schedule 5.08(b), and as otherwise permitted by Section 7.01.
 
(c)           Schedule 5.08(c) sets forth a complete and accurate list as of the
Closing Date of all real property owned by each Loan Party and each of its
Subsidiaries, showing as of the Closing Date the street address, county or other
relevant jurisdiction, state, record owner and net book value thereof.  Each
Loan Party and each of its Subsidiaries has good, marketable and insurable fee
simple title to the real property owned by such Loan Party or such Subsidiary,
free and clear of all Liens, other than Liens created or permitted by the Loan
Documents.
 
(d)           Schedules 5.08(d)(i) and (ii) sets forth as of the Closing Date a
complete and accurate list of all leases of real property under which any Loan
Party or any Subsidiary of a Loan Party is the lessee or the lessor,
respectively, showing as of the Closing Date the street address, county or other
relevant jurisdiction, state, lessor, lessee and annual rental cost
thereof.  Each such lease is the legal, valid and binding obligation of such
Loan Party or Subsidiary party thereto, enforceable against such Loan Party or
Subsidiary in accordance with its terms, except as enforceability may be limited
by applicable Debtor Relief Laws and by equitable principles regardless of
whether considered in a proceeding in equity or at law.
 
(e)           Schedule 5.08(e) sets forth a complete and accurate list of all
Investments held by any Loan Party or any Subsidiary of a Loan Party on the
Closing Date (other than Investments in Subsidiaries), showing as of the Closing
Date the amount, obligor or issuer and maturity, if any, thereof.
 
5.09  Environmental Compliance.
 
(a)           The Loan Parties and their respective Subsidiaries conduct in the
ordinary course of business a review of the effect of existing Environmental
Laws and claims alleging potential liability or responsibility for violation of
any Environmental Law on their respective businesses, operations and properties,
and as a result thereof the Borrower has reasonably concluded that, except as
specifically disclosed in
 
54

--------------------------------------------------------------------------------


 
Schedule 5.09, such Environmental Laws and claims could not, individually or in
the aggregate, reasonably be expected to have a Material Adverse Effect.
 
(b)           Except as otherwise set forth in Schedule 5.09, (i) none of the
material properties currently or, to the best knowledge of Holdings and the
Borrower, formerly owned or operated by any Loan Party or any of its
Subsidiaries is listed or proposed for listing on the NPL or on the CERCLIS or
any analogous foreign, state or local list or is adjacent to any such property;
(ii) there are no and never have been any underground or above-ground storage
tanks or any surface impoundments, septic tanks, pits, sumps or lagoons in which
Hazardous Materials are being or have been treated, stored or disposed on any
property currently owned or operated by any Loan Party or to the best of the
knowledge of the Loan Parties, on any property formerly owned or operated by any
Loan Party or any of its Subsidiaries, in each case except in compliance with
all applicable Environmental Laws; (iii) there is no asbestos or
asbestos-containing material on any property currently owned or operated by any
Loan Party or any of its Subsidiaries, in each case except in compliance with
all applicable Environmental Laws, and (iv) Hazardous Materials have not been
released, discharged or disposed of on any property currently or formerly owned
or operated by any Loan Party or any of its Subsidiaries in violation of any
Environmental Laws.
 
(c)           Except as otherwise set forth on Schedule 5.09, neither any Loan
Party nor any of its Subsidiaries is undertaking, and has not completed, either
individually or together with other potentially responsible parties, any
investigation or assessment or remedial or response action relating to any
actual or threatened release, discharge or disposal of Hazardous Materials at
any site, location or operation, either voluntarily or pursuant to the order of
any Governmental Authority or the requirements of any Environmental Law; and all
Hazardous Materials generated, used, treated, handled or stored at, or
transported to or from, any property currently or, to the knowledge of Holdings
and the Borrower, formerly owned or operated by any Loan Party or any of its
Subsidiaries have been disposed of in a manner not reasonably expected to result
in material liability to any Loan Party or any of its Subsidiaries.
 
5.10  Insurance.
 
The properties of the Borrower, Holdings and its other Subsidiaries are insured
with financially sound and reputable insurance companies having an A.M. Best
Financial Strength Rating of at least A (other than the insurance with Arch
Insurance Company which shall have an A.M. Best Financial Strength Rating of at
least A-) which are not Affiliates of the Borrower, in such amounts, with such
deductibles and covering such risks as are customarily carried by companies
engaged in similar businesses and owning similar properties in localities where
the Borrower or the applicable Subsidiary operates.
 
5.11  Taxes.
 
The Borrower, Holdings and its other Subsidiaries have filed all Federal, state
and other material tax returns and reports required to be filed, and have paid
all Federal, state and other material taxes, assessments, fees and other
governmental charges levied or imposed upon them
 
55

--------------------------------------------------------------------------------


or their properties, income or assets otherwise due and payable, except those
which are being contested in good faith by appropriate proceedings diligently
conducted and for which adequate reserves have been established in accordance
with GAAP.  To the best knowledge of Holdings and the Borrower, there is no
proposed tax assessment against the Borrower, Holdings or any other Subsidiary
that would, if made, have a Material Adverse Effect.  Neither any Loan Party nor
any Subsidiary thereof is party to any tax sharing agreement.  The Borrower,
Holdings and its other Subsidiaries had, as of December 31, 2006, net operating
loss carry forwards for U.S. Federal income tax purposes equal in the aggregate
to at least $189,200,000.
 
5.12  ERISA Compliance.
 
(a)           Compliance Generally. Each Plan is in compliance in all material
respects with the applicable provisions of ERISA, the Code and other Federal or
state Laws.  Each Plan that is intended to qualify under Section 401(a) of the
Code has received a favorable determination letter from the IRS (or is a
prototype plan that is the subject of a favorable opinion letter from the IRS)
or an application for such a letter is currently being processed by the IRS with
respect thereto and, to the best knowledge of the Borrower, nothing has occurred
which would prevent, or cause the loss of, such qualification.  The Borrower and
each ERISA Affiliate have made all required contributions to each Pension Plan,
and no application for a funding waiver or an extension of any amortization
period pursuant to Section 412 of the Code has been made with respect to any
Pension Plan.
 
(b)           Pending Claims. There are no pending or, to the best knowledge of
the Borrower, threatened claims, actions or lawsuits, or action by any
Governmental Authority, with respect to any Plan that could reasonably be
expected to have a Material Adverse Effect.  There has been no prohibited
transaction or violation of the fiduciary responsibility rules with respect to
any Plan that has resulted or could reasonably be expected to result in a
Material Adverse Effect.
 
(c)           No ERISA or Unfunded Pension Liability. (i) No ERISA Event has
occurred or is reasonably expected to occur that could reasonably be expected to
have a Material Adverse Effect; (ii) no Pension Plan has any Unfunded Pension
Liability that could reasonably be expected to result in a liability in an
amount in excess of $50,000,000; and (iii) neither the Borrower nor any ERISA
Affiliate has incurred, or reasonably expects to incur, any liability (A) under
Title IV of ERISA with respect to any Pension Plan (other than premiums due and
not delinquent under Section 4007 of ERISA), (B) under Section 4201 or 4243 of
ERISA with respect to a Multiemployer Plan (and no event has occurred which,
with the giving of notice under Section 4219 of ERISA, would result in such
liability), or (C) as a result of a transaction that could be subject to Section
4069 or 4212(c) of ERISA, which liability described in the foregoing clauses
(A) through (C), individually or in the aggregate, could reasonably be expected
to exceed $50,000,000.
 
5.13  Subsidiaries; Equity Interests; Loan Parties.
 
As of the Closing Date, no Loan Party has any Subsidiaries other than those
specifically disclosed in Part (a) of Schedule 5.13, and all of the outstanding
Equity Interests in such
 
56

--------------------------------------------------------------------------------


Subsidiaries have been validly issued, are fully paid and non-assessable and are
owned directly or indirectly by a Loan Party in the amounts specified in Part
(a) of Schedule 5.13 free and clear of all Liens except those created under the
Existing Collateral Documents.  As of the Closing Date, no Loan Party has any
equity investments in any other corporation or entity other than such
Subsidiaries and those specifically disclosed in Part (b) of Schedule 5.13.  All
of the outstanding Equity Interests in the Borrower have been validly issued,
are fully paid and non-assessable and are owned by Holdings free and clear of
all Liens except those created under the Existing Collateral Documents.  Set
forth in Part (c) of Schedule 5.13 is a complete and accurate list of Holdings
and all Loan Parties, showing as of the Closing Date, the jurisdiction of its
incorporation, the address of its principal place of business and its U.S.
taxpayer identification number or, in the case of any non-U.S. Loan Party that
does not have a U.S. taxpayer identification number, its unique identification
number issued to it by the jurisdiction of its incorporation.  The copy of the
charter of each Loan Party and each amendment thereto provided pursuant to
Section 4.01(a) is a true and correct copy of each such document, each of which
is valid and in full force and effect as of the Closing Date.
 
5.14  Margin Regulations; Investment Company Act.
 
(a)           Margin Stock. The Borrower is not engaged and will not engage,
principally or as one of its important activities, in the business of purchasing
or carrying margin stock (within the meaning of Regulation U issued by the FRB),
or extending credit for the purpose of purchasing or carrying margin stock.
 
(b)           Investment Company Act. None of the Borrower, any Person
Controlling the Borrower, or any Subsidiary is or is required to be registered
as an “investment company” under the Investment Company Act of 1940.
 
5.15  Disclosure.
 
The Borrower has disclosed to the Administrative Agent and the Lenders all
agreements, instruments and corporate or other restrictions to which it or any
of its Subsidiaries or any other Loan Party is subject, and all other matters
known to it, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect.  No report, financial
statement, certificate or other information furnished (whether in writing or
orally) by or on behalf of any Loan Party to the Administrative Agent or any
Lender in connection with the transactions contemplated hereby and the
negotiation of this Agreement or delivered hereunder or under any other Loan
Document (in each case as modified or supplemented by other information so
furnished), taken as a whole, contains any material misstatement of fact or
omits to state any material fact necessary to make the statements therein, in
the light of the circumstances under which they were made, not materially
misleading; provided that, with respect to projected financial information, each
of Holdings and the Borrower represents only that such information was prepared
in good faith based upon assumptions believed to be reasonable at the time.
 
57

--------------------------------------------------------------------------------


5.16  Compliance with Laws.
 
Each Loan Party and each Subsidiary thereof is in compliance in all material
respects with the requirements of all Laws and all orders, writs, injunctions
and decrees applicable to it or to its properties, except in such instances in
which (a) such requirement of Law or order, writ, injunction or decree is being
contested in good faith by appropriate proceedings diligently conducted or
(b) the failure to comply therewith, either individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.
 
5.17  Intellectual Property; Licenses, Etc.
 
Each Loan Party and each of its Subsidiaries own, or possess the right to use,
all of the trademarks, service marks, trade names, copyrights, patents, patent
rights, franchises, licenses and other intellectual property rights
(collectively, “IP Rights”) that are reasonably necessary for the operation of
their respective businesses, without conflict with the rights of any other
Person, and Schedule 5.17 sets forth a complete and accurate list of all such IP
Rights owned or licensed by each Loan Party and each of its Subsidiaries as of
the Closing Date.  To the best knowledge of the Borrower and Holdings, no slogan
or other advertising device, product, process, method, substance, part or other
material now employed, or now contemplated to be employed, by any Loan Party or
any of its Subsidiaries infringes upon any rights held by any other
Person.  Except as specifically disclosed in Schedule 5.17, no claim or
litigation regarding any of the foregoing is pending or, to the best knowledge
of the Borrower and Holdings, threatened, which, either individually or in the
aggregate, could reasonably be expected to have a Material Adverse Effect.
 
5.18  Solvency.
 
Each Loan Party is, individually and together with its Subsidiaries on a
consolidated basis, Solvent.
 
5.19  Casualty, Etc.
 
Neither the businesses nor the properties of any Loan Party or any of its
Subsidiaries are affected by any fire, explosion, accident, strike, lockout or
other labor dispute, drought, storm, hail, earthquake, embargo, act of God or of
the public enemy or other casualty (whether or not covered by insurance) that,
either individually or in the aggregate, could reasonably be expected to have a
Material Adverse Effect.
 
5.20  Labor Matters.
 
Except as described on Schedule 5.20 hereto, there are no collective bargaining
agreements or Multiemployer Plans covering the employees of the Borrower or any
of its Subsidiaries as of the Closing Date and to the best knowledge of any
Responsible Officer of the Borrower and Holdings, neither the Borrower nor any
Subsidiary has suffered any strikes, walkouts, work stoppages or other material
labor difficulty within the last five years.
 
58

--------------------------------------------------------------------------------


 
5.21  [Intentionally Omitted].
 
ARTICLE VI
 
AFFIRMATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, each of Holdings and
the Borrower shall, and shall (except in the case of the covenants set forth in
Sections 6.01, 6.02, 6.03 and 6.11) cause each Subsidiary to:
 
6.01  Financial Statements.
 
Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders
(provided that the Required Lenders shall be deemed to find the following items
satisfactory unless the Administrative Agent shall have received notice from the
Required Lenders specifying their objections thereto within five Business Days
of the Lenders’ receipt of such items):
 
(a)           Annual Financials. As soon as available, but in any event within
110 days after the end of each fiscal year of Holdings, a consolidated balance
sheet of Holdings and its Subsidiaries as at the end of such fiscal year, and
the related consolidated statements of income or operations, shareholders’
equity and cash flows for such fiscal year, setting forth in each case in
comparative form the figures for the previous fiscal year, all in reasonable
detail and prepared in accordance with GAAP, audited and accompanied by (i) a
report and opinion of a Registered Public Accounting Firm of nationally
recognized standing reasonably acceptable to the Required Lenders, which report
and opinion shall be prepared in accordance with generally accepted auditing
standards and applicable Securities Laws and shall not be subject to any “going
concern” or like qualification or exception or any qualification or exception as
to the scope of such audit or with respect to the absence of any material
misstatement and (ii) an opinion of such Registered Public Accounting Firm
independently assessing Holdings’ internal controls over financial reporting in
accordance with Item 308 of SEC Regulation S-K, PCAOB Auditing Standard No. 2,
and Section 404 of Sarbanes-Oxley expressing a conclusion that contains no
statement that there is a material weakness in such internal controls, except
for such material weaknesses as to which the Required Lenders do not object;
 
(b)           Quarterly Financials. As soon as available, but in any event
within 45 days after the end of each of the first three fiscal quarters of each
fiscal year of Holdings, a consolidated balance sheet of Holdings and its
Subsidiaries as at the end of such fiscal quarter, and the related consolidated
statements of income or operations and cash flows for such fiscal quarter and
for the portion of Holdings’ fiscal year then ended, setting forth in each case
in comparative form the figures for the corresponding fiscal quarter of the
previous fiscal year and the corresponding portion of the previous fiscal year,
all in reasonable detail, such consolidated statements to be certified by the
chief executive officer, chief financial officer, treasurer or controller of
Holdings as fairly presenting the
 
59

--------------------------------------------------------------------------------


financial condition, results of operations and cash flows of Holdings and its
Subsidiaries in accordance with GAAP, subject only to normal year-end audit
adjustments and the absence of footnotes; and
 
As to any information contained in materials furnished pursuant to Section
6.02(d), neither Holdings nor the Borrower shall be separately required to
furnish such information under Section 6.01(a) or (b) above, but the foregoing
shall not be in derogation of the obligation of Holdings and the Borrower to
furnish the information and materials described in Sections 6.01(a) and
(b) above at the times specified therein.
 
6.02  Certificates; Other Information.
 
Deliver to the Administrative Agent and each Lender, in form and detail
reasonably satisfactory to the Administrative Agent and the Required Lenders
(provided that the Required Lenders shall be deemed to find the following items
satisfactory unless the Administrative Agent shall have received notice from the
Required Lenders specifying their objections thereto within five Business Days
of the Lenders’ receipt of such items):
 
(a)           [Intentionally Omitted];
 
(b)           Compliance Certificate. Concurrently with the delivery of the
financial statements referred to in Sections 6.01(a) and (b), a duly completed
Compliance Certificate signed by the chief executive officer, chief financial
officer, treasurer or controller of the Borrower, and in the event of any change
in generally accepted accounting principles used in the preparation of such
financial statements, the Borrower shall also provide, if necessary for the
determination of compliance with Section 7.11, a statement of reconciliation
conforming such financial statements to GAAP;
 
(c)           [Intentionally Omitted];
 
(d)           SEC Filings.  Promptly after the same are available, copies of
each annual report, proxy or financial statement or other report or
communication sent to the stockholders of the Borrower, and copies of all
annual, regular, periodic and special reports and registration statements which
the Borrower may file or be required to file with the SEC under Section 13 or
15(d) of the Securities Exchange Act of 1934, or with any national securities
exchange, and in any case not otherwise required to be delivered to the
Administrative Agent pursuant hereto;
 
(e)           Other Reports. Promptly after the furnishing thereof, copies of
any statement or report furnished to any holder of Existing Loans or debt
securities of any Loan Party or of any of its Subsidiaries pursuant to the terms
of the Existing Credit Agreement or any indenture, loan or credit or similar
agreement and not otherwise required to be furnished to the Lenders pursuant to
Section 6.01 or any other clause of this Section 6.02;
 
(f)           Insurance Coverage. As soon as available, but in any event within
30 days after the end of each fiscal year of the Borrower, a report summarizing
the insurance coverage (specifying type, amount and carrier) in effect for each
Loan Party and its
 
 
60

--------------------------------------------------------------------------------


Subsidiaries and containing such additional information as the Administrative
Agent, or any Lender through the Administrative Agent, may reasonably specify;
 
(g)           Investigations. Promptly, and in any event within ten Business
Days after receipt thereof by any Loan Party or any Subsidiary thereof, copies
of each notice or other correspondence received from the SEC (or comparable
agency in any applicable non-U.S. jurisdiction) concerning any investigation or
possible investigation or other inquiry by such agency regarding financial or
other operational results of any Loan Party or any Subsidiary thereof;
 
(h)           Related Document Notices. Not later than five Business Days after
receipt thereof by any Loan Party or any Subsidiary thereof, copies of all
notices, requests and other documents (including amendments, waivers and other
modifications) so received under or pursuant to any Related Document regarding
or related to any breach or default by any party thereto or any other event that
could materially impair the value of the interests or the rights of any Loan
Party or otherwise have a Material Adverse Effect and, from time to time upon
request by the Administrative Agent, such information and reports regarding the
Related Documents as the Administrative Agent may reasonably request;
 
(i)           Environmental Notices. Promptly after the assertion or occurrence
thereof, notice of any action or proceeding against any Loan Party or any of its
Subsidiaries, arising under, or of any noncompliance by any Loan Party or any of
its Subsidiaries with any Environmental Law or Environmental Permit that could
reasonably be expected to have a Material Adverse Effect;
 
(j)           Schedule Supplements. As soon as available, but in any event
within 45 days after the end of each fiscal year of the Borrower, (i) a report
supplementing Schedules 5.08(c), 5.08(d)(i) and 5.08(d)(ii), including an
identification of all owned and leased real property disposed of by any Loan
Party or any Subsidiary thereof during such fiscal year, a list and description
(including the street address, county or other relevant jurisdiction, state,
record owner, book value thereof and, in the case of leases of property, lessor,
lessee, expiration date and annual rental cost thereof) of all real property
acquired or leased during such fiscal year and a description of such other
changes in the information included in such schedules as may be necessary for
such schedules to be accurate and complete; (ii) a report supplementing Schedule
5.17, setting forth (A) a list of registration numbers for all patents,
trademarks, service marks, trade names and copyrights awarded to any Loan Party
or any Subsidiary thereof during such fiscal year and (B) a list of all patent
applications, trademark applications, service mark applications, trade name
applications and copyright applications submitted by any Loan Party or any
Subsidiary thereof during such fiscal year and the status of each such
application; and (iii) a report supplementing Schedules 5.08(e) and 5.13
containing a description of all changes in the information included in such
schedules as may be necessary for such schedules to be accurate and complete,
each such report to be signed by a Responsible Officer of the Borrower and to be
in a form reasonably satisfactory to the Administrative Agent;
 
61

--------------------------------------------------------------------------------


(k)           Additional Information. Promptly, such additional information
regarding the business, financial, legal or corporate affairs of any Loan Party
or any Subsidiary thereof, or compliance with the terms of the Loan Documents,
as the Administrative Agent or any Lender may from time to time reasonably
request.
 
Documents required to be delivered pursuant to Section 6.01(a) or (b) or
Section 6.02(d) (to the extent any such documents are included in materials
otherwise filed with the SEC) may be delivered electronically and if so
delivered, shall be deemed to have been delivered on the date (i) on which the
Borrower posts such documents, or provides a link thereto on the Borrower’s
website on the Internet at the website address listed on Schedule 11.02; or
(ii) on which such documents are posted on the Borrower’s behalf on an Internet
or intranet website, if any, to which each Lender and the Administrative Agent
have access (whether a commercial, third-party website or whether sponsored by
the Administrative Agent); provided that:  (i) the Borrower shall deliver paper
copies of such documents to the Administrative Agent or any Lender that requests
the Borrower to deliver such paper copies until a written request to cease
delivering paper copies is given by the Administrative Agent or such Lender and
(ii) the Borrower shall notify the Administrative Agent and each Lender (by
telecopier or electronic mail) of the posting of any such documents and provide
to the Administrative Agent by electronic mail electronic versions (i.e., soft
copies) of such documents.  Notwithstanding anything contained herein, in every
instance the Borrower shall be required to provide paper copies of the
Compliance Certificates required by Section 6.02(b) to the Administrative
Agent.  Except for such Compliance Certificates, the Administrative Agent shall
have no obligation to request the delivery or to maintain copies of the
documents referred to above, and in any event shall have no responsibility to
monitor compliance by the Borrower with any such request for delivery, and each
Lender shall be solely responsible for requesting delivery to it or maintaining
its copies of such documents.
 
The Borrower hereby acknowledges that (a) the Administrative Agent and/or the
Lead Arranger will make available to the Lenders materials and/or information
provided by or on behalf of the Borrower hereunder (collectively, “Borrower
Materials”) by posting the Borrower Materials on IntraLinks or another similar
electronic system (the “Platform”) and (b) certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”).  The Borrower hereby agrees that it will use commercially
reasonable efforts to identify that portion of the Borrower Materials that may
be distributed to the Public Lenders and that (w) all such Borrower Materials
shall be clearly and conspicuously marked “PUBLIC” which, at a minimum, shall
mean that the word “PUBLIC” shall appear prominently on the first page thereof;
(x) by marking Borrower Materials “PUBLIC,” the Borrower shall be deemed to have
authorized the Administrative Agent, the Lead Arranger and the Lenders to treat
such Borrower Materials as not containing any material non-public information
(although it may be sensitive and proprietary) with respect to the Borrower or
its securities for purposes of United States Federal and state securities laws
(provided, however, that to the extent such Borrower Materials constitute
Information, they shall be treated as set forth in Section 11.07); (y) all
Borrower Materials marked “PUBLIC” are permitted to be made available through a
portion of the Platform designated “Public Investor;” and (z) the Administrative
Agent and the Lead Arranger shall be entitled to treat any Borrower Materials
that are not marked “PUBLIC” as being suitable only for posting on a portion of
the Platform not designated “Public Investor.”  Notwithstanding
 
62

--------------------------------------------------------------------------------


the foregoing, the Borrower shall be under no obligation to mark any Borrower
Materials “PUBLIC”.
 
6.03  Notices.
 
Promptly notify the Administrative Agent and each Lender:
 
(a)           of the occurrence of any Default;
 
(b)           of any matter that has resulted or could reasonably be expected to
result in a Material Adverse Effect, including (i) breach or non-performance of,
or any default under, a Contractual Obligation of any Loan Party or any
Subsidiary thereof; (ii) any dispute, litigation, investigation, proceeding or
suspension between any Loan Party or any Subsidiary thereof and any Governmental
Authority; or (iii) the commencement of, or any material development in, any
litigation or proceeding affecting any Loan Party or any Subsidiary thereof,
including pursuant to any applicable Environmental Laws, but only if any of the
matters described in the foregoing clauses (i) through (iii) has resulted or
reasonably could be expected to result in a Material Adverse Effect;
 
(c)           after a Responsible Officer of the Borrower or Holdings knows or
has reason to know of the occurrence of any ERISA Event that could reasonably be
expected to result in liability of one or more Loan Parties in excess of
$1,000,000;
 
(d)           of any material change in accounting policies or financial
reporting practices by any Loan Party or any Subsidiary thereof;
 
(e)           of the determination by the Registered Public Accounting Firm
providing the opinion required under Section 6.01(a)(ii) (in connection with its
preparation of such  opinion) or the Borrower’s determination at any time of the
occurrence or existence of any Internal Control Event; and
 
(f)           of the (i) occurrence of any Disposition of property or assets for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(iii), and (ii) incurrence or issuance of any Indebtedness for
which the Borrower is required to make a mandatory prepayment pursuant to
Section 2.05(b)(v).
 
(g)           [Intentionally Omitted].
 
Each notice pursuant to Section 6.03 (other than Section 6.03(f)) shall be
accompanied by a statement of a Responsible Officer of the Borrower setting
forth details of the occurrence referred to therein and stating what action the
Borrower has taken and proposes to take with respect thereto.  Each notice
pursuant to Section 6.03(a) shall describe with particularity any and all
provisions of this Agreement and any other Loan Document that have been
breached.
 
6.04  Payment of Obligations.
 
Pay and discharge as the same shall become due and payable, all its obligations
and liabilities, including (a) all tax liabilities, assessments and governmental
charges or levies upon it
 
63

--------------------------------------------------------------------------------


or its properties or assets, unless the same are being contested in good faith
by appropriate proceedings diligently conducted and adequate reserves in
accordance with GAAP are being maintained by Holdings, the Borrower or such
Subsidiary; (b) all lawful claims which, if unpaid, would by law become a Lien
upon its property, unless the same are being contested in good faith by
appropriate proceedings diligently conducted,  adequate reserves in accordance
with GAAP are being maintained by Holdings, the Borrower or such Subsidiary and
such contest could not reasonably be expected to have a Material Adverse Effect;
and (c) all Indebtedness, as and when due and payable, but subject to any
subordination provisions contained in any instrument or agreement evidencing
such Indebtedness.
 
6.05  Preservation of Existence, Etc. 
 
(a)           Preserve, renew and maintain in full force and effect its legal
existence and good standing under the Laws of the jurisdiction of its
organization except in a transaction permitted by Section 7.04 or 7.05;
 
(b)           take all reasonable action to maintain all rights, privileges,
permits, licenses and franchises necessary or desirable in the normal conduct of
its business, except to the extent that failure to do so could not reasonably be
expected to have a Material Adverse Effect; and
 
(c)           preserve or renew all of its registered patents, trademarks, trade
names and service marks, the non-preservation of which could reasonably be
expected to have a Material Adverse Effect.
 
6.06  Maintenance of Properties.
 
(a)           Maintain, preserve and protect all of its material properties and
equipment necessary in the operation of its business in good working order and
condition, ordinary wear and tear excepted;
 
(b)           make all necessary repairs thereto and renewals and replacements
thereof except where the failure to do so could not reasonably be expected to
have a Material Adverse Effect; and
 
(c)           use the standard of care typical in the industry in the operation
and maintenance of its facilities.
 
6.07  Maintenance of Insurance.
 
Maintain with financially sound and reputable insurance companies having an A.M.
Best Financial Strength Rating of at least A (other than the insurance with Arch
Insurance Company which shall have an A.M. Best Financial Strength Rating of at
least A-) which are not Affiliates of the Borrower, insurance with respect to
its properties and business against interruption, loss or damage of the kinds
customarily insured against by Persons engaged in the same or similar business,
of such types and in such amounts as are customarily carried under similar
circumstances by such other Persons and providing for not less than 30 days’
prior notice to the Administrative Agent of termination, lapse or cancellation
of such insurance.
 
64

--------------------------------------------------------------------------------


 
 
6.08  Compliance with Laws.
 
Comply in all material respects with the requirements of all Laws and all
orders, writs, injunctions and decrees applicable to it or to its business or
property, except in such instances in which (a) such requirement of Law or
order, writ, injunction or decree is being contested in good faith by
appropriate proceedings diligently conducted or (b) the failure to comply
therewith could not reasonably be expected to have a Material Adverse Effect.
 
6.09  Books and Records.
 
Maintain proper books of record and account, in which full, true and correct
entries in conformity with GAAP consistently applied shall be made of all
financial transactions and matters involving the assets and business of the
Borrower or such Subsidiary, as the case may be.
 
6.10  Inspection Rights.
 
Permit representatives and independent contractors of the Administrative Agent
and each Lender to visit and inspect any of its properties, to examine its
corporate, financial and operating records, and make copies thereof or abstracts
therefrom, and to discuss its affairs, finances and accounts with its directors,
officers, and independent public accountants, all at the expense of the Borrower
and at such reasonable times during normal business hours and as often as may be
reasonably desired, upon reasonable advance notice to the Borrower; provided,
however, that so long as no Event of Default has occurred and is continuing, the
Administrative Agent and Lenders shall conduct no more than one such inspection
per fiscal year at Borrower’s expense; provided, further, that when an Event of
Default exists the Administrative Agent or any Lender (or any of their
respective representatives or independent contractors) may do any of the
foregoing at the expense of the Borrower at any time and from time to time
during normal business hours and without advance notice.
 
6.11  Use of Proceeds.
 
Use the proceeds of the Credit Extensions to consummate the Transaction.
 
6.12  Covenant to Guarantee Obligations and Give Security.
 
(a)          Upon the formation or acquisition of any new direct or indirect
Subsidiary (other than Graphic Arts Center de Mexico and any Subsidiary that is
held directly or indirectly by a CFC) by any Loan Party, then the Borrower
shall, at the Borrower’s expense:
 
(i)  within 30 days after such formation or acquisition, cause such Subsidiary,
and cause each direct and indirect parent of such Subsidiary (if it has not
already done so), to duly execute and deliver to the Administrative Agent a
Joinder Agreement, pursuant to which such other Loan Party shall guaranty the
other Loan Parties’ obligations under the Loan Documents,
 
65

--------------------------------------------------------------------------------


(ii)  within 15 days after such formation or acquisition, furnish to the
Administrative Agent a description of the real and personal properties of such
Subsidiary, in detail satisfactory to the Administrative Agent,
 
(iii)   [intentionally omitted],
 
(iv)  [intentionally omitted],
 
(v)  within 60 days after such formation or acquisition, deliver to the
Administrative Agent, upon the request of the Administrative Agent in its sole
discretion, a signed copy of a favorable opinion, addressed to the
Administrative Agent and the other Guarantied Parties, of counsel for the Loan
Parties reasonably acceptable to the Administrative Agent (certain of which
opinions, in the Administrative Agent’s discretion, may be given by in-house
counsel) as to the matters contained in clause (i) above, and as to such other
matters as the Administrative Agent may reasonably request, and
 
(vi)  as promptly as practicable after such formation or acquisition, deliver,
upon the request of the Administrative Agent in its sole discretion, to the
Administrative Agent with respect to each parcel of real property owned or held
by the entity that is the subject of such formation or acquisition title
reports, surveys and engineering, soils and other reports, and environmental
assessment reports, each in scope, form and substance reasonably satisfactory to
the Administrative Agent, provided, however, that to the extent that any Loan
Party or any of its Subsidiaries shall have otherwise received any of the
foregoing items with respect to such real property, such items shall, promptly
after the receipt thereof, be delivered to the Administrative Agent.
 
(b)           [Intentionally Omitted].
 
(c)           [Intentionally Omitted].
 
(d)           At any time upon request of the Administrative Agent, promptly
execute and deliver any and all further instruments and documents and take all
such other action as the Administrative Agent may deem necessary or desirable in
obtaining the full benefits of such guaranties.
 
6.13  Compliance with Environmental Laws.
 
Comply, and use commercially reasonable efforts to cause all lessees and other
Persons operating or occupying its properties to comply, in all material
respects, with all applicable Environmental Laws and Environmental Permits;
obtain and renew all Environmental Permits necessary for its operations and
properties; and conduct any investigation, study, sampling and testing, and
undertake any cleanup, removal, remedial or other action necessary to remove and
clean up all Hazardous Materials from any of its properties, in accordance with
the requirements of all Environmental Laws; provided, however, that neither
Holdings nor any of its Subsidiaries shall be required to undertake any such
cleanup, removal, remedial or other action to the extent that its obligation to
do so is being contested in good faith and by proper proceedings and
 
66

--------------------------------------------------------------------------------


appropriate reserves are being maintained with respect to such circumstances in
accordance with GAAP.
 
6.14  Preparation of Environmental Reports.
 
At the request of the Required Lenders from time to time upon the occurrence of
any release of Hazardous Materials or other event governed by Environmental Law
that could reasonably be expected to materially impair the interests of the
Guarantied Parties in any material property of the Loan Parties, provide to the
Lenders within 90 days after such request, at the expense of the Borrower, an
environmental site assessment report for any of such properties, prepared by an
environmental consulting firm reasonably acceptable to the Administrative Agent,
indicating the presence or absence of Hazardous Materials and the estimated cost
of any compliance, removal or remedial action in connection with any Hazardous
Materials on such properties; without limiting the generality of the foregoing,
if the Administrative Agent determines at any time that a material risk exists
that any such report will not be provided within the time referred to above, the
Administrative Agent may retain an environmental consulting firm to prepare such
report at the expense of the Borrower, and the Borrower hereby grants and agrees
to cause any Subsidiary that owns any property described in such request to
grant at the time of such request to the Administrative Agent, the Lenders, such
firm and any agents or representatives thereof an irrevocable non-exclusive
license, subject to the rights of tenants, to enter onto their respective
properties to undertake such an assessment.
 
6.15  Further Assurances.
 
Promptly upon request by the Administrative Agent, or any Lender through the
Administrative Agent, (a) correct any material defect or error that may be
discovered in any Loan Document or in the execution, acknowledgment, filing or
recordation thereof, and (b) do, execute, acknowledge, deliver, record,
re-record, file, re-file, register and re-register any and all such further
acts, deeds, certificates, assurances and other instruments as the
Administrative Agent, or any Lender through the Administrative Agent, may
reasonably require from time to time in order to carry out more effectively the
purposes of the Loan Documents.
 
6.16  Compliance with Terms of Leaseholds.
 
Make all payments and otherwise perform all obligations in respect of all leases
of real property to which the Borrower or any of its Subsidiaries is a party,
keep such leases in full force and effect and not allow such leases to lapse or
be terminated or any rights to renew such leases to be forfeited or cancelled,
notify the Administrative Agent of any default by any party with respect to such
leases and cooperate with the Administrative Agent in all respects to cure any
such default, and cause each of its Subsidiaries to do so, except, in any case,
where the failure to do so, either individually or in the aggregate, could not
be reasonably likely to have a Material Adverse Effect.
67

--------------------------------------------------------------------------------


 
6.17  [Intentionally Omitted].
 
6.18  Material Contracts.
 
Perform and observe all the terms and provisions of each Material Contract to be
performed or observed by it, maintain each such Material Contract in full force
and effect, enforce each such Material Contract in accordance with its terms,
take all such action to such end as may be from time to time requested by the
Administrative Agent and, upon request of the Administrative Agent, make to each
other party to each such Material Contract such demands and requests for
information and reports or for action as any Loan Party or any of its
Subsidiaries is entitled to make under such Material Contract, and cause each of
its Subsidiaries to do so, except, in any case, where the failure to do so,
either individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect.
 
6.19  [Intentionally Omitted].
 
6.20  [Intentionally Omitted].
 
ARTICLE VII
 
NEGATIVE COVENANTS
 
So long as any Lender shall have any Commitment hereunder, any Loan or other
Obligation hereunder shall remain unpaid or unsatisfied, Holdings and the
Borrower shall not, nor shall it permit any Subsidiary to, directly or
indirectly:
 
7.01  Liens.
 
Create, incur, assume or suffer to exist any Lien upon any of its property,
assets or revenues, whether now owned or hereafter acquired, or sign or file or
suffer to exist under the Uniform Commercial Code of any jurisdiction a
financing statement that names the Borrower, Holdings or any of its other
Subsidiaries as debtor, or assign any accounts or other right to receive income,
other than the following (including any financing statements filed in connection
with any of the following):
 
(a)           Liens pursuant to any Existing Loan Document;
 
(b)           Liens existing on the Existing Effective Date and listed on
Schedule 5.08(b) and any renewals or extensions thereof, provided that (i) the
property covered thereby is not changed, (ii) the amount secured or benefited
thereby is not increased except as contemplated by Section 7.02(d) or Section
7.15(d), as applicable, (iii) the direct or any contingent obligor with respect
thereto is not changed, and (iv) any renewal or extension of the obligations
secured or benefited thereby is permitted by Section 7.02(d) or Section 7.15(d);
 
(c)           Liens for taxes not yet due or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
68

--------------------------------------------------------------------------------


(d)           carriers’, warehousemen’s, mechanics’, materialmen’s, repairmen’s
or other like Liens arising in the ordinary course of business which are not
overdue for a period of more than 30 days or which are being contested in good
faith and by appropriate proceedings diligently conducted, if adequate reserves
with respect thereto are maintained on the books of the applicable Person in
accordance with GAAP;
 
(e)           pledges or deposits in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other social
security legislation, other than any Lien imposed by ERISA;
 
(f)           deposits to secure the performance of bids, trade contracts and
leases (other than Indebtedness), statutory obligations, surety and appeal
bonds, performance bonds and other obligations of a like nature incurred in the
ordinary course of business;
 
(g)           easements, rights-of-way, restrictions and other similar
encumbrances affecting real property which, in the aggregate, are not
substantial in amount, and which do not in any case materially detract from the
value of the property subject thereto or materially interfere with the ordinary
conduct of the business of the applicable Person;
 
(h)           Liens securing judgments for the payment of money not constituting
an Event of Default under Section 8.01(h);
 
(i)            Liens securing Indebtedness permitted under Section 7.02(f);
provided that (i) such Liens do not at any time encumber any property other than
the property financed by such Indebtedness and (ii) the Indebtedness secured
thereby does not exceed the cost or fair market value, whichever is lower, of
the property being acquired on the date of acquisition;
 
(j)            Liens on property of a Person existing at the time such Person is
merged into or consolidated with the Borrower or any Subsidiary of the Borrower
or becomes a Subsidiary of the Borrower; provided that such Liens were not
created in contemplation of such merger, consolidation or Investment and do not
extend to any assets other than those of the Person merged into or consolidated
with the Borrower or such Subsidiary or acquired by the Borrower or such
Subsidiary, and the applicable Indebtedness secured by such Lien is permitted
under Section 7.02(g);
 
(k)           other Liens securing Indebtedness outstanding in an aggregate
principal amount not to exceed $25,000,000, provided that no such Lien shall
extend to or cover Existing Collateral with a book or fair market value
(whichever is higher) of over $75,000,000 in the aggregate; and
 
(l)            the replacement, extension or renewal of any Lien permitted by
clauses (i) through (k) above upon or in the same property theretofore subject
thereto or the replacement, extension or renewal (without increase in the amount
or change in any direct or contingent obligor) of the Indebtedness secured
thereby.
 
69

--------------------------------------------------------------------------------


 
7.02  Indebtedness.
 
Create, incur, assume or suffer to exist any Indebtedness, except:
 
(a)           obligations (contingent or otherwise) of the Borrower existing or
arising under any Swap Contract; provided that (A) such obligations are (or
were) entered into by such Person in the ordinary course of business for the
purpose of directly mitigating risks associated with liabilities, commitments,
investments, assets, or property held or reasonably anticipated by such Person,
or changes in the value of securities issued by such Person, and not for
purposes of speculation or taking a “market view,” and (B) such Swap Contract
does not contain any provision exonerating the non-defaulting party from its
obligation to make payments on outstanding transactions to the defaulting party;
 
(b)           unsecured Indebtedness of a Subsidiary of the Borrower owed to the
Borrower or a wholly-owned Subsidiary of the Borrower, which Indebtedness shall
(i) be on terms (including subordination terms) acceptable to the Administrative
Agent and (ii) be otherwise permitted under the provisions of Section 7.03;
 
(c)           Indebtedness under the Loan Documents and the Existing Loan
Documents;
 
(d)           Indebtedness (excluding Indebtedness evidenced by the Subordinated
Notes) outstanding on the Existing Effective Date and listed on Schedule 7.02
and any refinancings, refundings, renewals or extensions of such Indebtedness or
of Indebtedness permitted under Section 7.02(g); provided that (i) no Default
shall have occurred and be continuing or would result from any such refinancing,
refunding, renewal or extension on a Pro Forma Basis, (ii) the amount of such
Indebtedness is not increased at the time of such refinancing, refunding,
renewal or extension except by an amount equal to a reasonable premium or other
reasonable amount paid, and fees and expenses reasonably incurred, in connection
with such refinancing and by an amount equal to any existing commitments
unutilized thereunder and any accrued and unpaid interest thereon, (iii) the
direct or any contingent obligor with respect thereto is not changed as a result
of or in connection with such refinancing, refunding, renewal or extension, and
(iv) the terms relating to principal amount, amortization, maturity, collateral
(if any) and subordination (if any), and other material terms taken as a whole,
of any such refinancing, refunding, renewing or extending Indebtedness, and of
any agreement entered into and of any instrument issued in connection therewith,
are no less favorable in any material respect to the Loan Parties or the Lenders
than the terms of any agreement or instrument governing the Indebtedness being
refinanced, refunded, renewed or extended and the interest rate applicable to
any such refinancing, refunding, renewing or extending Indebtedness does not
exceed the then applicable market interest rate;
 
(e)           Guarantees of Holdings, the Borrower, or any Subsidiary in respect
of Indebtedness otherwise permitted hereunder of the Borrower or any of its
Subsidiaries;
 
(f)           Indebtedness in respect of Capitalized Leases, Synthetic Lease
Obligations, Synthetic Debt and purchase money obligations for fixed or capital
assets
 
70

--------------------------------------------------------------------------------


within the limitations set forth in Section 7.01(i); provided, however, that the
aggregate amount of all such Indebtedness at any one time outstanding shall not
exceed $25,000,000;
 
(g)           Indebtedness of any Person that becomes a Subsidiary of the
Borrower after June 21, 2006 in accordance with the terms of Section 7.03(h),
which Indebtedness is existing at the time such Person becomes a Subsidiary of
the Borrower (other than Indebtedness incurred in contemplation of such Person’s
becoming a Subsidiary of the Borrower);
 
(h)           (i) Indebtedness of any Subsidiary that is not a Loan Party owing
to any other Subsidiary that is not a Loan Party and (ii) other Indebtedness of
Subsidiaries which are not Loan Parties in an aggregate principal amount not to
exceed $5,000,000 at any time outstanding;
 
(i)            other Indebtedness in any aggregate amount of up to $25,000,000
which may be secured by Liens permitted under Section 7.01(k);
 
(j)            other unsecured Indebtedness provided that (A) no Default exists
immediately prior to, or would result from, on a Pro Forma Basis, the incurrence
of such Indebtedness, (B) no portion of such Indebtedness is scheduled to be
paid (either at maturity or as amortization) prior to the Maturity Date of any
Loan hereunder, (C) such Indebtedness is not Indebtedness of Holdings to the
Borrower or any of its Subsidiaries and (D) the material terms and conditions of
such Indebtedness are not more restrictive than the terms and conditions of this
Agreement;
 
(k)           Indebtedness evidenced by the Subordinated Notes and Indebtedness
permitted under Section 7.15(d); and
 
(l)           Indebtedness issued as consideration for all or any portion of the
purchase price of any Acquisition permitted under Section 7.03(h), provided that
(A) no Default exists immediately prior to, or would result from, on a Pro Forma
Basis, the incurrence of such Indebtedness, (B) such Indebtedness is not
Indebtedness of a Loan Party to any other Loan Party and (C) the aggregate
amount of such Indebtedness shall not exceed $20,000,000.
 
7.03  Investments.
 
Make or hold any Investments, except:
 
(a)           Investments held by Holdings and its Subsidiaries in the form of
Cash Equivalents;
 
(b)          advances to officers, directors and employees of Holdings and its
Subsidiaries in an aggregate amount not to exceed $2,000,000 at any time
outstanding, for travel, entertainment, relocation and analogous ordinary
business purposes;
 
71

--------------------------------------------------------------------------------


(c)           (i) Investments by Holdings and its Subsidiaries in their
respective Subsidiaries outstanding on the Existing Effective Date,
(ii) additional Investments by Holdings and its Subsidiaries in Loan Parties
(other than Holdings), (iii) additional Investments by Subsidiaries of the
Borrower that are not Loan Parties in other Subsidiaries that are not Loan
Parties and (iv) so long as no Default has occurred and is continuing or would
result from such Investment, additional Investments by the Loan Parties in
wholly-owned Subsidiaries that are not Loan Parties in an aggregate amount
invested from the Existing Effective Date not to exceed $20,000,000;
 
(d)           Investments consisting of extensions of credit in the nature of
accounts receivable or notes receivable arising from the grant of trade credit
in the ordinary course of business, and Investments received in satisfaction or
partial satisfaction thereof from financially troubled account debtors to the
extent reasonably necessary in order to prevent or limit loss;
 
(e)           Guarantees permitted by Section 7.02;
 
(f)           Investments existing on the Existing Effective Date (other than
those referred to in Section 7.03(c)(i)) and set forth on Schedule 5.08(e);
 
(g)           Investments by the Borrower in Swap Contracts permitted under
Section 7.02(a);
 
(h)           any Acquisition; provided that each of the following conditions
shall be satisfied:
 
 (i)  any Subsidiary created or acquired in connection with such Acquisition
shall comply with the requirements of Section 6.12;
 
 (ii)   the lines of business of the Person to be (or the property of which is
to be) so Acquired shall be substantially similar or related to one or more of
the principal businesses of the Borrower and its Subsidiaries in the ordinary
course;
 
 (iii)  (A) immediately before and immediately after giving effect to any such
Acquisition, no Default shall have occurred and be continuing and
(B) immediately after giving effect to such Acquisition, Holdings and its
Subsidiaries shall be in compliance with all of the covenants set forth in
Section 7.11 on a Pro Forma Basis, such compliance to be determined on the basis
of the financial information most recently delivered to the Administrative Agent
and the Lenders pursuant to Section 6.01(a) or (b); and
 
 (iv)  the Borrower shall have delivered to the Administrative Agent and each
Lender, at least two Business Days prior to the date on which any such
Acquisition is to be consummated, a certificate of a Responsible Officer, in
form and substance reasonably satisfactory to the Administrative Agent,
certifying that all of the requirements set forth in this clause (h) have been
satisfied or will be satisfied on or prior to the consummation of such
Acquisition; and
 
72

--------------------------------------------------------------------------------


(i)           Investments by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.03 in an aggregate amount not to exceed (i) so
long as the Consolidated Leverage Ratio determined on the basis of the financial
statements most recently delivered in accordance with Section 6.01 is greater
than to 3.50 to 1.0, $25,000,000 and (ii) so long as such Consolidated Leverage
Ratio is less than or equal to 3.50 to 1.0, $50,000,000; provided that, with
respect to each Investment made pursuant to this Section 7.03(i):
 
(i)  such Investment shall not include or result in any contingent liabilities
that could reasonably be expected to be material to the business, financial
condition, operations or prospects of the Borrower and its Subsidiaries, taken
as a whole (as determined in good faith by the board of directors (or persons
performing similar functions) of the Borrower or such Subsidiary if the board of
directors is otherwise approving such transaction and, in each other case, by a
Responsible Officer);
 
(ii)  such Investment shall be in property that is part of, or in lines of
business that are, substantially similar or related to one or more of the
principal businesses of the Borrower and its Subsidiaries in the ordinary
course; and
 
(iii)  (A) immediately before and immediately after giving effect to any such
Investment, no Default shall have occurred and be continuing and (B) immediately
after giving effect to such Investment, Holdings and its Subsidiaries shall be
in compliance with all of the covenants set forth in Section 7.11 on a Pro Forma
Basis, such compliance to be determined on the basis of the financial
information most recently delivered to the Administrative Agent and the Lenders
pursuant to Section 6.01(a) or (b).
 
7.04  Fundamental Changes.
 
Merge, dissolve, liquidate, consolidate with or into another Person, or Dispose
of (whether in one transaction or in a series of transactions) all or
substantially all of its assets (whether now owned or hereafter acquired) to or
in favor of any Person, except that, so long as no Default exists or would
result therefrom on a Pro Forma Basis:
 
(a)           any Subsidiary may merge with (i) the Borrower, provided that the
Borrower shall be the continuing or surviving Person, or (ii) any one or more
other Subsidiaries, provided that when any Loan Party (other than Holdings) is
merging with another Subsidiary, such Loan Party shall be the continuing or
surviving Person;
 
(b)           any Loan Party may Dispose of all or substantially all of its
assets (upon voluntary liquidation or otherwise) to the Borrower or to another
Loan Party (other than Holdings);
 
(c)           any Subsidiary that is not a Loan Party may dispose of all or
substantially all its assets (including any Disposition that is in the nature of
a liquidation) to any other Subsidiary;
 
73

--------------------------------------------------------------------------------


(d)           in connection with any Acquisition permitted under Section 7.03,
any Subsidiary of the Borrower may merge into or consolidate with any other
Person or permit any other Person to merge into or consolidate with it; provided
that (i) the Person surviving such merger shall be a wholly-owned Subsidiary of
the Borrower and (ii) in the case of any such merger to which any Loan Party
(other than the Borrower) is a party, such Loan Party is the surviving Person;
 
(e)           so long as no Default has occurred and is continuing or would
result therefrom, each of the Borrower and any of its Subsidiaries may merge
into or consolidate with any other Person or permit any other Person to merge
into or consolidate with it; provided, however, that in each case, immediately
after giving effect thereto (i) in the case of any such merger to which the
Borrower is a party, the Borrower is the surviving corporation and (ii) in the
case of any such merger to which any Loan Party (other than the Borrower) is a
party, such Loan Party is the surviving corporation; and
 
(f)           any Non-Operating Subsidiary may be dissolved or liquidated so
long as such dissolution or liquidation would not reasonably be expected to
result in a Material Adverse Effect.
 
7.05  Dispositions.
 
Make any Disposition or enter into any agreement to make any Disposition,
except:
 
(a)           Dispositions of obsolete or worn out property, whether now owned
or hereafter acquired, in the ordinary course of business;
 
(b)           Dispositions of inventory in the ordinary course of business;
 
(c)           Dispositions of equipment or real property to the extent that
(i) such property is exchanged for credit against the purchase price of similar
replacement property or (ii) the proceeds of such Disposition are reasonably
promptly applied to the purchase price of such replacement property;
 
(d)           Dispositions of property by any Subsidiary to the Borrower or to a
wholly-owned Subsidiary; provided that if the transferor of such property is a
Guarantor, the transferee thereof must either be the Borrower or a Guarantor
(other than Holdings);
 
(e)           Dispositions permitted by Section 7.04;
 
(f)           Dispositions by the Borrower and its Subsidiaries of property
pursuant to sale-leaseback transactions, provided that the book value of all
property so Disposed of shall not exceed (i) $10,000,000 in the aggregate from
and after the Closing Date or (ii) $5,000,000 in any fiscal year;
 
(g)           non-exclusive licenses of IP Rights in the ordinary course of
business and substantially consistent with past practice for terms not exceeding
ten years;
 
(h)           [intentionally omitted]; and
 
74

--------------------------------------------------------------------------------


(i)           Dispositions by the Borrower and its Subsidiaries not otherwise
permitted under this Section 7.05; provided that (i) at the time of such
Disposition, no Default shall exist or would result from such Disposition on a
Pro Forma Basis, and (ii) the aggregate book value of all property Disposed of
in reliance on this clause (i) in any fiscal year shall not exceed $35,000,000;
 
provided, however, that any Disposition pursuant to Section 7.05(a) through
Section 7.05(i) shall be for fair market value (as reasonably determined by the
Borrower or the applicable Subsidiary).
 
7.06  Restricted Payments.
 
Declare or make, directly or indirectly, any Restricted Payment, or incur any
obligation (contingent or otherwise) to do so, except that:
 
(a)           each Subsidiary may make Restricted Payments to (i) the Borrower,
(ii) any Subsidiaries of the Borrower that are Guarantors and (iii) so long as
no Default has occurred and is continuing, any other Person that owns a direct
Equity Interest in such Subsidiary, ratably according to their respective
holdings of the type of Equity Interest in respect of which such Restricted
Payment is being made;
 
(b)           Holdings and each Subsidiary may declare and make dividend
payments or other distributions payable solely in the common stock or other
common Equity Interests of such Person;
 
(c)           Holdings and each Subsidiary may purchase, redeem or otherwise
acquire its common Equity Interests with the proceeds received from the
substantially concurrent issue of new common Equity Interests;
 
(d)           Holdings may (i) declare or pay cash dividends to its stockholders
and/or (ii) purchase, redeem or otherwise acquire for cash Equity Interests
issued by it, so long as immediately prior to and/or after giving effect thereto
on a Pro Forma Basis, no Default exists or would be caused thereby; provided,
however, that if the Consolidated Leverage Ratio is greater than 3.0 to 1.0
immediately prior thereto and after giving effect thereto on a Pro Forma Basis,
the aggregate amount of all such dividends, purchases, redemptions and/or
acquisitions shall not exceed $50,000,000 (the “Maximum Dividend Amount”);
provided, further, that if the Consolidated Leverage Ratio is greater than 3.50
to 1.0 and the Borrower applies Excess Cash Flow to the purchase of Subordinated
Notes, the payment of fees arising from an offer to purchase the Subordinated
Notes or the prepayment of Indebtedness permitted under Section 7.02(g) in each
such case in accordance with Sections 7.15(d) or (f), the Maximum Dividend
Amount shall be reduced by the amount of such repurchase, fees paid or
prepayment, as the case may be, during the fiscal year during which such
repurchase is effected, fees are actually paid or prepayment is actually made,
as the case may be; and
 
(e)           the Borrower may declare and pay cash dividends to Holdings (i) in
the amounts of and at the times necessary to permit Holdings to make payments
permitted pursuant to Section 7.06(d) above and (ii) so long as no Default
exists or would be caused
 
75

--------------------------------------------------------------------------------


thereby, in an aggregate amount not to exceed $10,000,000 in any fiscal year to
permit Holdings to pay (A) reasonable and customary corporate and operating
expenses (including reasonable out-of-pocket expenses for legal, administrative
and accounting services provided by third parties, and compensation, benefits
and other amounts payable to officers and employees in connection with their
employment in the ordinary course of business and to board of director
observers), (B) franchise fees or similar taxes and fees required to maintain
its corporate existence, and (C) its proportionate share of the tax liability of
the affiliated group of corporations that file consolidated Federal income tax
returns (or that file state and local income tax returns on a consolidated
basis), in each case under clauses (i) and (ii) above, only to the extent such
payments are actually made by Holdings.
 
7.07  Change in Nature of Business.
 
Engage in any material line of business substantially different from those lines
of business conducted by the Borrower and its Subsidiaries on the date hereof or
any business substantially related or incidental thereto.
 
7.08  Transactions with Affiliates.
 
Enter into any transaction of any kind with any Affiliate of the Borrower,
whether or not in the ordinary course of business, other than on fair and
reasonable terms substantially as favorable to the Borrower or such Subsidiary
as would be obtainable by the Borrower or such Subsidiary at the time in a
comparable arm’s length transaction with a Person other than an Affiliate;
provided that the foregoing restriction shall not apply to transactions between
or among the Loan Parties.
 
7.09  Burdensome Agreements.
 
Enter into or permit to exist any Contractual Obligation (other than this
Agreement, any other Loan Document or any Existing Loan Document) that
(a) limits the ability (i) of any Subsidiary to make Restricted Payments to the
Borrower or any Guarantor or to otherwise transfer property to or invest in the
Borrower or any Guarantor, except for any agreement in effect (A) on the
Existing Effective Date and set forth on Schedule 7.09 (including the
Subordinated Notes Documents) or (B) at the time any Subsidiary becomes a
Subsidiary of the Borrower, so long as such agreement was not entered into
solely in contemplation of such Person becoming a Subsidiary of the Borrower,
(ii) of any Subsidiary to Guarantee the Indebtedness of the Borrower or (iii) of
the Borrower or any Subsidiary to create, incur, assume or suffer to exist Liens
on property of such Person, except for any agreement in effect on the Existing
Effective Date and set forth on Schedule 7.09 (including the Subordinated Notes
Documents); provided, however, that this clause (iii) shall not prohibit any
negative pledge incurred or provided in favor of any holder of Indebtedness
permitted under (x) Section 7.02(f) solely to the extent any such negative
pledge relates to the property financed by or the subject of such Indebtedness
or (y) Section 7.02(i), (j) or (k) so long as such negative pledge does not
limit the ability of the Borrower or any Subsidiary to create, incur, assume or
suffer to exist Liens on property of such Person to secure the Existing
Obligations; or (b) requires the grant of a Lien to secure an obligation of such
Person if a Lien is granted to secure another obligation of such Person.
 
76

--------------------------------------------------------------------------------


 
7.10  Use of Proceeds.
 
Use the proceeds of any Credit Extension, whether directly or indirectly, and
whether immediately, incidentally or ultimately, to purchase or carry margin
stock (within the meaning of Regulation U of the FRB) or to extend credit to
others for the purpose of purchasing or carrying margin stock or to refund
indebtedness originally incurred for such purpose.
 
7.11  Financial Covenants.
 
(a)           Consolidated Interest Coverage Ratio.  Permit the Consolidated
Interest Coverage Ratio as of the end of any fiscal quarter of Holdings to be
less than the ratio set forth below opposite such fiscal quarter:
 

   
Four Fiscal Quarters Ending
Minimum
Consolidated
Interest Coverage
Ratio
Closing Date through March 31, 2008
2.00 to 1.00
June 30, 2008 and each fiscal quarter thereafter
2.25 to 1.00

 
(b)           Consolidated Leverage Ratio.  Permit the Consolidated Leverage
Ratio at any time during any period of four fiscal quarters of Holdings set
forth below to be greater than the ratio set forth below opposite such period:
 

   
Four Fiscal Quarters Ending
Maximum
Consolidated
Leverage Ratio
Closing Date through March 31, 2008
5.75 to 1.0
June 30, 2008 through March 31, 2009
5.25 to 1.0
June 30, 2009 and each fiscal quarter thereafter
4.75 to 1.0

 
7.12  Capital Expenditures.
 
Make or become legally obligated to make any Capital Expenditure, except for
Capital Expenditures in the ordinary course of business not exceeding (a) for
each of the fiscal years ending December 31, 2007 and December 31, 2008,
$60,000,000 in the aggregate for the Borrower and it Subsidiaries during any
such fiscal year and (b) for each of the fiscal  years ending December 31, 2009
and thereafter, $65,000,000 in the aggregate for the Borrower and it
Subsidiaries during any such fiscal year (the “Maximum Cap Ex Amount”);
provided, however, that (i) so long as no Default has occurred and is continuing
or would result from such expenditure, any portion of the fixed amount set forth
above, if not expended in the fiscal year for which it is permitted, may be
carried over for expenditure in the next following fiscal year and (ii) if any
such amount is so carried over, it will be deemed used in the applicable
subsequent fiscal year after the fixed amount set forth above has been expended;
and provided, further, that the Maximum Cap Ex Amount shall be increased by
$2,500,000 for each $100,000,000 increase
 
77

--------------------------------------------------------------------------------


after the Existing Effective Date in the outstanding Existing Term Loans in
accordance with Section 2.14 of the Existing Credit Agreement as in effect on
the date hereof if and to the extent that such additional loans are applied to
one or more Acquisitions permitted under Section 7.03(h).
 
7.13  Amendments of Organization Documents.
 
Amend any of its Organization Documents in any material respect adverse to the
Administrative Agent or the Lenders.
 
7.14  Accounting Changes.
 
Make any change in (a) accounting policies or reporting practices, except as
required by GAAP or applicable Laws, or (b) its fiscal year, except in the case
of this clause (b) to a fiscal year ending December 31 or otherwise upon 30 days
prior written notice to the Administrative Agent.
 
7.15  Prepayments, Etc. of Indebtedness.
 
Prepay, redeem, purchase, defease or otherwise satisfy prior to the scheduled
maturity thereof in any manner, or make any payment in violation of any
subordination terms of, any Indebtedness, except:
 
(a)           the prepayment of the Credit Extensions in accordance with the
terms of this Agreement and the prepayment of the Existing Loans in accordance
with the terms of the Existing Credit Agreement as in effect on the date hereof;
 
(b)           regularly scheduled or required repayments, purchases or
redemptions of Indebtedness set forth in Schedule 7.02 (except any such
repayment, purchase or redemption subject to Section 7.15(d) below) and
refinancings and refundings of such Indebtedness in compliance with Section
7.02(d);
 
(c)           the consummation of the Cadmus Tender Offer;
 
(d)           prepayment, purchase, redemption or defeasance of the Subordinated
Notes, so long as (i) immediately before and after giving effect to any such
prepayment, purchase, redemption or defeasance, (x) no Default shall have
occurred and be continuing and (y) Holdings and its Subsidiaries shall be in
compliance with all of the covenants set forth in Section 7.11 on a Pro Forma
Basis, as determined on the basis of the financial information most recently
delivered to the Administrative Agent and the Lenders pursuant to Section
6.01(a) or (b), as applicable, (ii) no Existing Term Loans shall be applied to
such prepayment, purchase, redemption or defeasance; (iii) if the Consolidated
Leverage Ratio determined in accordance with the foregoing subclause (d)(i)(y)
is greater than 3.50 to 1.0, no Excess Cash Flow shall be applied to such
prepayment, purchase, redemption or defeasance (subject to the final proviso set
forth in subclause (f) below), and (iv) to the extent funded by the issuance of
Indebtedness, such Indebtedness (A) shall be subordinate in all respects to the
Obligations on terms substantially the same or shall be unsecured Indebtedness,
(B) shall not increase the principal amount then owed under
 
78

--------------------------------------------------------------------------------


the Subordinated Notes (except by an amount equal to a reasonable premium paid,
accrued but unpaid interest and reasonable fees and expenses incurred in
connection therewith), (C) shall have the same obligor, (D) shall be subject to
an equal or longer maturity as the Subordinated Notes and (E) if such
Indebtedness is subordinate to the Obligations, otherwise shall be subject to
material terms and conditions substantially no more restrictive than the
Subordinated Notes Documents;
 
(e)          prepayments of Indebtedness permitted under Section 7.02(b);
 
(f)           prepayments of Indebtedness permitted under Section 7.02(g),
provided that any such prepayment shall be funded by (i) a refinancing permitted
under Section 7.02(d), (ii) Existing Loans under the Existing Credit Agreement
or (iii) if the Consolidated Leverage Ratio calculated on a Pro Forma Basis, as
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b), as
applicable, is less than or equal to 3.50 to 1.0, Excess Cash Flow (provided,
however, that if such Consolidated Leverage Ratio is greater than 3.50 to 1.0
and subject to a dollar for dollar reduction in the Maximum Dividend Amount in
accordance with Section 7.06(d), the Borrower may apply up to $25,000,000 of
Excess Cash Flow in the aggregate to (x) pay fees arising in connection with an
offer to repurchase the Subordinated Notes, (y) purchase Subordinated Notes
and/or (z) to prepay Indebtedness permitted under Section 7.02(g)); and
 
(g)           so long as (i) immediately before and after giving effect to any
such prepayment, purchase or redemption (x) no Default shall have occurred and
be continuing and (y) Holdings and its Subsidiaries shall be in compliance with
all of the covenants set forth in Section 7.11 on a Pro Forma Basis, as
determined on the basis of the financial information most recently delivered to
the Administrative Agent and the Lenders pursuant to Section 6.01(a) or (b), as
applicable, prepayments, purchases or redemptions of (A) the Cadmus Subordinated
Notes, (B) the Equipment Loans in an aggregate amount not to exceed $13,200,000
and (C) other Indebtedness (other than the Subordinated Notes) in an aggregate
amount not to exceed $5,000,000.
 
7.16  Amendment, Etc. of Related Documents and Indebtedness.
 
(a)           Cancel or terminate any Tender Offer Documents or Subordinated
Notes Documents or consent to or accept any cancellation or termination thereof,
except, in the case of the Subordinated Notes Documents, in connection with any
transaction permitted under Section 7.15(d), (b) cancel or terminate any
Material Contract or consent to or accept any cancellation or termination
thereof, unless the cancellation or termination thereof could not reasonably be
expected to have a Material Adverse Effect, (c) amend, modify or change in any
manner any term or condition of the Purchase Agreement, any Tender Offer
Documents or any Subordinated Notes Documents or give any consent, waiver or
approval thereunder that, in any such case, could impair the rights and remedies
of the Guarantied Parties under the Loan Documents or otherwise result in a
Material Adverse Effect, (d) amend, modify or change in any manner any term or
condition of any Material Contract or give any consent, waiver or approval
thereunder unless such amendment, modification or change could not reasonably be
expected to have a Material
 
79

--------------------------------------------------------------------------------


Adverse Effect, (e) waive any default under or any breach of any term or
condition of any Tender Offer Documents or Subordinated Notes Documents,
(f) waive any material default or any breach of any material term or condition
of any Material Contract, (g) take any other action in connection with any
Related Document that would impair in any material respect the value of the
interest or rights of any Loan Party thereunder or that would impair the rights
or interests of the Administrative Agent or any Lender or (h) amend, modify or
change in any manner any term or condition of any Indebtedness set forth in
Schedule 7.02, except for any refinancing, refunding, renewal or extension
thereof permitted by Section 7.02(d) or Section 7.15(d) and except for any such
amendment, modification or change that could not reasonably be expected to
impair the rights and remedies of the Guarantied Parties under the Loan
Documents or otherwise result in a Material Adverse Effect.
 
7.17  Holding Company.
 
In the case of Holdings, engage in any business or activity other than (a) the
ownership of all outstanding Equity Interests in the Borrower and CNMW
Investments, Inc., (b) maintaining its corporate existence, (c) participating in
tax, accounting and other administrative activities as the parent of the
consolidated group of companies, including the Loan Parties, (d) the execution
and delivery of the Loan Documents and Related Documents to which it is a party
and the performance of its obligations thereunder, (e) activities incidental to
the businesses or activities described in clauses (a) through (d) of this
Section and (f) any other activities substantially similar or related to the
lines of business of Holdings in the ordinary course of business as of the date
hereof to the extent otherwise permitted under the Loan Documents.
 
7.18  Designation of Senior Debt.
 
Designate any Indebtedness (other than the Indebtedness under the Loan Documents
and the Existing Loan Documents) of the Borrower or any of its Subsidiaries as
“Designated Senior Debt” under, and as defined in, the Subordinated Notes
Documents and the Cadmus Subordinated Notes Documents.
 
ARTICLE VIII
 
EVENTS OF DEFAULT AND REMEDIES
 
8.01  Events of Default.
 
Any of the following shall constitute an Event of Default:
 
(a)           Non-Payment.  The Borrower or any other Loan Party fails to
(i) pay when and as required to be paid herein, any amount of principal of any
Loan, or (ii) pay within three Business Days after the same becomes due, any
interest on any Loan, or any fee due hereunder, or (iii) pay within five
Business Days after the same becomes due, any other amount payable hereunder or
under any other Loan Document; or
 
(b)           Specific Covenants.  (i) The Borrower fails to perform or observe
any term, covenant or agreement contained in any of Section 2.15, 6.01(a),
6.01(b), 6.02(b),
 
80

--------------------------------------------------------------------------------


6.03, 6.05(a), 6.05(c), 6.10, 6.11, 6.12, 6.14 or 6.17 or Article VII or
(ii) any Guarantor fails to perform or observe any term, covenant or agreement
set forth in the foregoing subclause (i) that Guarantor has agreed to perform or
observe pursuant to Section 4.01 of the Guaranty; or
 
(c)           Other Defaults.  Any Loan Party fails to perform or observe any
other covenant or agreement (not specified in Section 8.01(a) or (b) above)
contained in any Loan Document on its part to be performed or observed and such
failure continues for 30 days from the earlier of (i) the date that any
Responsible Officer of a Loan Party has actual knowledge thereof or (ii) the
date that the Administrative Agent delivers to Borrower written notice of such
failure; or
 
(d)           Representations and Warranties.  Any representation, warranty,
certification or statement of fact made or deemed made by or on behalf of the
Borrower or any other Loan Party herein, in any other Loan Document, or in any
document delivered in connection herewith or therewith shall be incorrect or
misleading in any material respect when made or deemed made; or
 
(e)           Cross-Default.  (i) Any Loan Party or any Subsidiary thereof
(A) fails to make any payment when due (whether by scheduled maturity, required
prepayment, acceleration, demand, or otherwise) in respect of any Indebtedness
or Guarantee (other than Indebtedness hereunder and Indebtedness under Swap
Contracts) having an aggregate principal amount (including undrawn committed or
available amounts and including amounts owing to all creditors under any
combined or syndicated credit arrangement) of more than the Threshold Amount, or
(B) fails to observe or perform any other agreement or condition relating to any
such Indebtedness or Guarantee or contained in any instrument or agreement
(including, without limitation, the Existing Credit Agreement) evidencing,
securing or relating thereto, or any other event occurs (other than (x) the
occurrence of any “Change of Control” under, and as defined in, the Subordinated
Note Documents, so long as the Borrower would at such time be permitted in
accordance with Section 7.15(d) to prepay, purchase, redeem or defease the
Subordinated Notes, and (y) the occurrence of any “Change of Control” under, and
as defined in, the Cadmus Subordinated Notes Documents), the effect of which
default or other event is to cause, or to permit the holder or holders of such
Indebtedness or the beneficiary or beneficiaries of such Guarantee (or a trustee
or agent on behalf of such holder or holders or beneficiary or beneficiaries) to
cause, with the giving of notice if required, such Indebtedness to be demanded
or to become due or to be repurchased, prepaid, defeased or redeemed
(automatically or otherwise), or an offer to repurchase, prepay, defease or
redeem such Indebtedness to be made, prior to its stated maturity, or such
Guarantee to become payable or cash collateral in respect thereof to be
demanded; or (ii) there occurs under any Swap Contract an Early Termination Date
(as defined in such Swap Contract) resulting from any event of default under
such Swap Contract as to which a Loan Party or any Subsidiary thereof is the
Defaulting Party (as defined in such Swap Contract) and the Swap Termination
Value owed by such Loan Party or such Subsidiary as a result thereof is greater
than the Threshold Amount; or
 
81

--------------------------------------------------------------------------------


(f)           Insolvency Proceedings, Etc.  Any Loan Party or any Subsidiary
thereof institutes or consents to the institution of any proceeding under any
Debtor Relief Law, or makes an assignment for the benefit of creditors; or
applies for or consents to the appointment of any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer for it or for all or
any material part of its property; or any receiver, trustee, custodian,
conservator, liquidator, rehabilitator or similar officer is appointed without
the application or consent of such Person and the appointment continues
undischarged or unstayed for 60 calendar days; or any proceeding under any
Debtor Relief Law relating to any such Person or to all or any material part of
its property is instituted without the consent of such Person and continues
undismissed or unstayed for 60 calendar days, or an order for relief is entered
in any such proceeding; or
 
(g)           Inability to Pay Debts; Attachment.  (i) Any Loan Party or any
Subsidiary thereof becomes unable or admits in writing its inability or fails
generally to pay its debts as they become due, or (ii) any writ or warrant of
attachment or execution or similar process is issued or levied against all or
any material part of the property of any such Person and is not released,
vacated or fully bonded within 30 days after its issue or levy; or
 
(h)           Judgments.  There is entered against any Loan Party or any
Subsidiary thereof (i) one or more final judgments or orders for the payment of
money in an aggregate amount (as to all such judgments and orders) exceeding the
Threshold Amount (to the extent not covered by independent third-party insurance
as to which the insurer has an A.M. Best Financial Strength Rating of at least
“A” (other than the insurance with Arch Insurance Company which shall have an
A.M. Best Financial Strength Rating of at least A-), been notified of the
potential claim and does not dispute coverage), or (ii) any one or more
non-monetary final judgments that have, or could reasonably be expected to have,
individually or in the aggregate, a Material Adverse Effect and, in either case,
(A) enforcement proceedings are commenced by any creditor upon such judgment or
order, or (B) there is a period of 30 consecutive days during which a stay of
enforcement of such judgment, by reason of a pending appeal or otherwise, is not
in effect; or
 
(i)           ERISA.  (i) An ERISA Event occurs with respect to a Pension Plan
or Multiemployer Plan which has resulted or could reasonably be expected to
result in liability of the Borrower under Title IV of ERISA to the Pension Plan,
Multiemployer Plan or the PBGC in an aggregate amount in excess of $50,000,000,
or (ii) the Borrower or any ERISA Affiliate fails to pay when due, after the
expiration of any applicable grace period, any installment payment with respect
to its withdrawal liability under Section 4201 of ERISA under a Multiemployer
Plan in an aggregate amount in excess of the Threshold Amount; or
 
(j)           Invalidity of Loan Documents.  Any material provision of any Loan
Document, at any time after its execution and delivery and for any reason other
than as expressly permitted hereunder or thereunder or satisfaction in full of
all the Obligations, ceases to be in full force and effect; or any Loan Party or
any other Person contests in any manner the validity or enforceability of any
provision of
 
82

--------------------------------------------------------------------------------


any Loan Document; or any Loan Party denies that it has any or further liability
or obligation under any provision of any Loan Document, or purports to revoke,
terminate or rescind any provision of any Loan Document; or
 
(k)            Change of Control.  There occurs any Change of Control; or
 
(l)             [Intentionally Omitted]; or
 
(m)           Subordination.  (i) The subordination provisions of the
Subordinated Notes Documents (the “Subordinated Provisions”) shall, in whole or
in part, terminate, cease to be effective or cease to be legally valid, binding
and enforceable against any holder of the Subordinated Notes; (ii) all or any
material portion of the Obligations cease to constitute “Senior Debt” and
“Designated Senior Debt” under the Subordinated Note Documents; or (iii) the
Borrower or any other Loan Party shall, directly or indirectly, disavow or
contest in any manner (A) the effectiveness, validity or enforceability of any
of the Subordination Provisions, (B) that the Subordination Provisions exist for
the benefit of the Administrative Agent and the Lenders or (C) that all payments
of principal of or premium and interest on the Subordinated Notes, or realized
from the liquidation of any property of any Loan Party, shall be subject to any
of the Subordination Provisions.
 
8.02  Remedies upon Event of Default.
 
If any Event of Default occurs and is continuing, the Administrative Agent
shall, at the request of, or may, with the consent of, the Required Lenders,
take any or all of the following actions:
 
(a)           declare the commitment of each Lender to make Loans to be
terminated, whereupon such commitments and obligation shall be terminated;
 
(b)           declare the unpaid principal amount of all outstanding Loans, all
interest accrued and unpaid thereon, and all other amounts owing or payable
hereunder or under any other Loan Document to be immediately due and payable,
without presentment, demand, protest or other notice of any kind, all of which
are hereby expressly waived by the Borrower;
 
(c)           [intentionally omitted]; and
 
(d)           exercise on behalf of itself and the Lenders all rights and
remedies available to it and the Lenders under the Loan Documents or any other
remedies provided by applicable law;
 
provided, however, that upon the occurrence of an actual or deemed entry of an
order for relief with respect to the Borrower under the Bankruptcy Code of the
United States, the obligation of each Lender to make Loans shall automatically
terminate, and the unpaid principal amount of all outstanding Loans and all
interest and other amounts as aforesaid shall automatically become due and
payable, in each case without further act of the Administrative Agent or any
Lender.
 
83

--------------------------------------------------------------------------------


 
8.03  Application of Funds.
 
After the exercise of remedies provided for in Section 8.02 (or after the Loans
have automatically become immediately due and payable as set forth in the
proviso to Section 8.02), any amounts received on account of the Obligations
shall be applied by the Administrative Agent in the following order:
 
First, to payment of that portion of the Obligations constituting fees,
indemnities, expenses and other amounts (including the reasonable fees, charges
and disbursements of counsel to the Administrative Agent and amounts payable
under Article III) payable to the Administrative Agent in its capacity as such;
 
Second, to payment of that portion of the Obligations constituting fees,
indemnities and other amounts (other than principal and interest) payable to the
Lenders (including reasonable fees, charges and disbursements of counsel to the
respective Lenders (including the reasonable, allocated fees and time charges
for attorneys who may be employees of any Lender) and amounts payable under
Article III), ratably among them in proportion to the respective amounts
described in this clause Second payable to them;
 
Third, to payment of that portion of the Obligations constituting accrued and
unpaid interest on the Loans and other Obligations, ratably among the Lenders in
proportion to the respective amounts described in this clause Third payable to
them;
 
Fourth, to payment of that portion of the Obligations constituting unpaid
principal of the Loans, ratably among the Lenders in proportion to the
respective amounts described in this clause Fourth held by them; and
 
Last, the balance, if any, after all of the Obligations have been paid in full
in cash, to the Borrower or as otherwise required by Law.
 
ARTICLE IX
 
ADMINISTRATIVE AGENT
 
9.01  Appointment and Authority.
 
(a)           Each of the Lenders hereby irrevocably appoints Lehman Commercial
Paper Inc. to act on its behalf as the Administrative Agent hereunder and under
the other Loan Documents and authorizes the Administrative Agent to take such
actions on its behalf and to exercise such powers as are delegated to the
Administrative Agent by the terms hereof or thereof, together with such actions
and powers as are reasonably incidental thereto.  The provisions of this Article
are solely for the benefit of the Administrative Agent and the Lenders, and none
of Holdings, the Borrower nor any other Loan Party shall have rights as a third
party beneficiary of any of such provisions.
 
(b)           [Intentionally Omitted].
 
84

--------------------------------------------------------------------------------


9.02  Rights as a Lender.
 
The Person serving as the Administrative Agent hereunder shall have the same
rights and powers in its capacity as a Lender as any other Lender and may
exercise the same as though it were not the Administrative Agent and the term
“Lender” or “Lenders” shall, unless otherwise expressly indicated or unless the
context otherwise requires, include the Person serving as the Administrative
Agent hereunder in its individual capacity.  Such Person and its Affiliates may
accept deposits from, lend money to, act as the financial advisor or in any
other advisory capacity for and generally engage in any kind of business with
the Borrower or any Subsidiary or other Affiliate thereof as if such Person were
not the Administrative Agent hereunder and without any duty to account therefor
to the Lenders.
 
9.03  Exculpatory Provisions.
 
The Administrative Agent shall not have any duties or obligations except those
expressly set forth herein and in the other Loan Documents.  Without limiting
the generality of the foregoing, the Administrative Agent:
 
(a)           shall not be subject to any fiduciary or other implied duties,
regardless of whether a Default has occurred and is continuing;
 
(b)           shall not have any duty to take any discretionary action or
exercise any discretionary powers, except discretionary rights and powers
expressly contemplated hereby or by the other Loan Documents that the
Administrative Agent is required to exercise as directed in writing by the
Required Lenders (or such other number or percentage of the Lenders as shall be
expressly provided for herein or in the other Loan Documents), provided that the
Administrative Agent shall not be required to take any action that, in its
opinion or the opinion of its counsel, may expose the Administrative Agent to
liability or that is contrary to any Loan Document or applicable law; and
 
(c)           shall not, except as expressly set forth herein and in the other
Loan Documents, have any duty to disclose, and shall not be liable for the
failure to disclose, any information relating to the Borrower or any of its
Affiliates that is communicated to or obtained by the Person serving as the
Administrative Agent or any of its Affiliates in any capacity.
 
The Administrative Agent shall not be liable for any action taken or not taken
by it (i) with the consent or at the request of the Required Lenders (or such
other number or percentage of the Lenders as shall be necessary, or as the
Administrative Agent shall believe in good faith shall be necessary, under the
circumstances as provided in Sections 11.01 and 8.02) or (ii) in the absence of
its own gross negligence or willful misconduct.  The Administrative Agent shall
be deemed not to have knowledge of any Default unless and until notice
describing such Default is given to the Administrative Agent by the Borrower or
a Lender.
 
The Administrative Agent shall not be responsible for or have any duty to
ascertain or inquire into (i) any statement, warranty or representation made in
or in connection with this Agreement or any other Loan Document, (ii) the
contents of any certificate, report or other document delivered hereunder or
thereunder or in connection herewith or therewith, (iii) the
 
85

--------------------------------------------------------------------------------


performance or observance of any of the covenants, agreements or other terms or
conditions set forth herein or therein or the occurrence of any Default,
(iv) the validity, enforceability, effectiveness or genuineness of this
Agreement, any other Loan Document or any other agreement, instrument or
document, or (v) the satisfaction of any condition set forth in Article IV or
elsewhere herein, other than to confirm receipt of items expressly required to
be delivered to the Administrative Agent.
 
9.04  Reliance by Administrative Agent.
 
The Administrative Agent shall be entitled to rely upon, and shall not incur any
liability for relying upon, any notice, request, certificate, consent,
statement, instrument, document or other writing (including any electronic
message, Internet or intranet website posting or other distribution) believed by
it to be genuine and to have been signed, sent or otherwise authenticated by the
proper Person.  The Administrative Agent also may rely upon any statement made
to it orally or by telephone and believed by it to have been made by the proper
Person, and shall not incur any liability for relying thereon.  In determining
compliance with any condition hereunder to the making of a Loan that by its
terms must be fulfilled to the satisfaction of a Lender, the Administrative
Agent may presume that such condition is satisfactory to such Lender unless the
Administrative Agent shall have received notice to the contrary from such Lender
prior to the making of such Loan.  The Administrative Agent may consult with
legal counsel (who may be counsel for the Borrower), independent accountants and
other experts selected by it, and shall not be liable for any action taken or
not taken by it in accordance with the advice of any such counsel, accountants
or experts.
 
9.05  Delegation of Duties.
 
The Administrative Agent may perform any and all of its duties and exercise its
rights and powers hereunder or under any other Loan Document by or through any
one or more sub-agents appointed by the Administrative Agent.  The
Administrative Agent and any such sub-agent may perform any and all of its
duties and exercise its rights and powers by or through their respective Related
Parties.  The exculpatory provisions of this Article shall apply to any such
sub-agent and to the Related Parties of the Administrative Agent and any such
sub-agent, and shall apply to their respective activities in connection with the
syndication of the credit facilities provided for herein as well as activities
as Administrative Agent.
 
9.06  Resignation of Administrative Agent.
 
The Administrative Agent may at any time give notice of its resignation to the
Lenders and the Borrower.  Upon receipt of any such notice of resignation, the
Required Lenders shall have the right, in consultation with the Borrower (and,
so long as no Event of Default has occurred and is continuing, with the prior
written consent of the Borrower, which consent shall not be unreasonably
withheld or delayed), to appoint a successor, which shall be a bank with an
office in the United States, or an Affiliate of any such bank with an office in
the United States.  If no such successor shall have been so appointed by the
Required Lenders and shall have accepted such appointment within 30 days after
the retiring Administrative Agent gives notice of its resignation, then the
retiring Administrative Agent may on behalf of the Lenders, appoint a successor
Administrative Agent meeting the qualifications set forth above; provided that
if the
 
86

--------------------------------------------------------------------------------


Administrative Agent shall notify the Borrower and the Lenders that no
qualifying Person has accepted such appointment, then such resignation shall
nonetheless become effective in accordance with such notice and (a) the retiring
Administrative Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents and (b) all payments,
communications and determinations provided to be made by, to or through the
Administrative Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Administrative Agent as
provided for above in this Section.  Upon the acceptance of a successor’s
appointment as Administrative Agent hereunder, such successor shall succeed to
and become vested with all of the rights, powers, privileges and duties of the
retiring (or retired) Administrative Agent, and the retiring Administrative
Agent shall be discharged from all of its duties and obligations hereunder or
under the other Loan Documents (if not already discharged therefrom as provided
above in this Section).  The fees payable by the Borrower to a successor
Administrative Agent shall be the same as those payable to its predecessor
unless otherwise agreed between the Borrower and such successor.  After the
retiring Administrative Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 11.04 shall continue in
effect for the benefit of such retiring Administrative Agent, its sub-agents and
their respective Related Parties in respect of any actions taken or omitted to
be taken by any of them while the retiring Administrative Agent was acting as
Administrative Agent.
 
9.07  Non-Reliance on Administrative Agent and Other Lenders.
 
Each Lender acknowledges that it has, independently and without reliance upon
the Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it has deemed appropriate, made its
own credit analysis and decision to enter into this Agreement.  Each Lender also
acknowledges that it will, independently and without reliance upon the
Administrative Agent or any other Lender or any of their Related Parties and
based on such documents and information as it shall from time to time deem
appropriate, continue to make its own decisions in taking or not taking action
under or based upon this Agreement, any other Loan Document or any related
agreement or any document furnished hereunder or thereunder.
 
9.08  No Other Duties, Etc.
 
Anything herein to the contrary notwithstanding, except as otherwise provided
herein, the Lead Arranger shall not have any powers, duties or responsibilities
under this Agreement or any of the other Loan Documents.
 
9.09  Administrative Agent May File Proofs of Claim.
 
In case of the pendency of any proceeding under any Debtor Relief Law or any
other judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:
 
87

--------------------------------------------------------------------------------


(a)           to file and prove a claim for the whole amount of the principal
and interest owing and unpaid in respect of the Loans and all other Obligations
that are owing and unpaid and to file such other documents as may be necessary
or advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.09 and 11.04) allowed in such judicial
proceeding; and
 
(b)           to collect and receive any monies or other property payable or
deliverable on any such claims and to distribute the same;
 
and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.09 and 11.04.
 
Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.
 
9.10  Guaranty Matters.
 
The Lenders irrevocably authorize the Administrative Agent, at its option and in
its discretion,
 
(a)           [intentionally omitted];
 
(b)           to release any Guarantor from its obligations under the Guaranty
if such Person ceases to be a Subsidiary as a result of a transaction permitted
hereunder;
 
(c)           [intentionally omitted].
 
Upon request by the Administrative Agent at any time, the Required Lenders will
confirm in writing the Administrative Agent’s authority to release any Guarantor
from its obligations under the Guaranty pursuant to this Section 9.10.  In each
case as specified in this Section 9.10, the Administrative Agent will, at the
Borrower’s expense, execute and deliver to the applicable Loan Party such
documents as such Loan Party may reasonably request to release such Guarantor
from its obligations under the Guaranty, in each case in accordance with the
terms of the Loan Documents and this Section 9.10.
 
88

--------------------------------------------------------------------------------


ARTICLE X
 
CONTINUING GUARANTY
 
10.01  Guaranty. 
 
Holdings hereby absolutely and unconditionally guarantees, as a guaranty of
payment and performance and not merely as a guaranty of collection, prompt
payment when due, whether at stated maturity, by required prepayment, upon
acceleration, demand or otherwise, and at all times thereafter, of any and all
of the Obligations, whether for principal, interest, premiums, fees,
indemnities, damages, costs, expenses or otherwise, of the Borrower to the
Guarantied Parties, arising hereunder and under the other Loan Documents
(including all renewals, extensions, amendments, refinancings and other
modifications thereof and all costs, reasonable attorneys’ fees and expenses
incurred by the Guarantied Parties in connection with the collection or
enforcement thereof).  The Administrative Agent’s books and records showing the
amount of the Obligations shall be admissible in evidence in any action or
proceeding, and shall be binding upon Holdings, and conclusive for the purpose
of establishing the amount of the Obligations, absent manifest error.  This
Guaranty shall not be affected by the genuineness, validity, regularity or
enforceability of the Obligations or any instrument or agreement evidencing any
Obligations, or by the existence, validity, enforceability, perfection,
non-perfection or extent of any collateral therefor, or by any fact or
circumstance relating to the Obligations which might otherwise constitute a
defense to the obligations of Holdings under this Guaranty, and Holdings hereby
irrevocably waives any defenses it may now have or hereafter acquire in any way
relating to any or all of the foregoing, whether arising as a result of any law
or regulation of any jurisdiction or any other event affecting any term of the
Obligations.
 
10.02  Rights of Lenders.
 
Holdings consents and agrees that the Guarantied Parties may, at any time and
from time to time, without notice or demand, and without affecting the
enforceability or continuing effectiveness hereof:  (a) amend, extend, renew,
compromise, discharge, accelerate or otherwise change the time for payment or
the terms of the Obligations or any part thereof; (b) take, hold, exchange,
enforce, waive, release, fail to perfect, sell, or otherwise dispose of any
security for the payment of this Guaranty or any Obligations; (c) apply such
security and direct the order or manner of sale thereof as the Administrative
Agent and the Lenders in their sole discretion may determine; and (d) release or
substitute one or more of any endorsers or other guarantors of any of the
Obligations.  Without limiting the generality of the foregoing, Holdings
consents to the taking of, or failure to take, any action which might in any
manner or to any extent vary the risks of Holdings under this Guaranty or which,
but for this provision, might operate as a discharge of Holdings.
 
10.03  Certain Waivers.
 
Holdings waives (a) any defense arising by reason of any disability or other
defense of the Borrower or any other guarantor, or the cessation from any cause
whatsoever (including any act or omission of any Guarantied Party) of the
liability of the Borrower; (b) any defense based on any claim that Holdings’
obligations exceed or are more burdensome than those of the
 
89

--------------------------------------------------------------------------------


Borrower; (c) the benefit of any statute of limitations affecting Holdings’
liability hereunder; (d) subject to Section 10.05, any right to proceed against
the Borrower, proceed against or exhaust any security for the Obligations, or
pursue any other remedy in the power of any Guarantied Party whatsoever;
(e) subject to Section 10.05, any benefit of and any right to participate in any
security now or hereafter held by any Guarantied Party; and (f) to the fullest
extent permitted by law, any and all other defenses or benefits that may be
derived from or afforded by applicable law limiting the liability of or
exonerating guarantors or sureties.  Holdings expressly waives all setoffs and
counterclaims and all presentments, demands for payment or performance, notices
of nonpayment or nonperformance, protests, notices of protest, notices of
dishonor and all other notices or demands of any kind or nature whatsoever with
respect to the Obligations, and all notices of acceptance of this Guaranty or of
the existence, creation or incurrence of new or additional
Obligations.  Holdings waives any rights and defenses that are or may become
available to Holdings by reason of §§ 2787 to 2855, inclusive, and §§ 2899 and
3433 of the California Civil Code.  As provided below, this Guaranty shall be
governed by, and construed in accordance with, the laws of the State of New
York.  The foregoing waivers and the provisions hereinafter set forth in this
Guaranty which pertain to California law are included solely out of an abundance
of caution, and shall not be construed to mean that any of the above-referenced
provisions of California law are in any way applicable to this Guaranty or the
Obligations.
 
10.04  Obligations Independent.
 
The obligations of Holdings hereunder are those of primary obligor, and not
merely as surety, and are independent of the Obligations and the obligations of
any other guarantor, and a separate action may be brought against Holdings to
enforce this Guaranty whether or not the Borrower or any other person or entity
is joined as a party.
 
10.05  Subrogation.
 
Holdings shall not exercise any right of subrogation, contribution, indemnity,
reimbursement or similar rights with respect to any payments it makes under this
Guaranty until all of the Obligations and any amounts payable under this
Guaranty have been paid in full in cash and performed in full and the
Commitments and the Facilities are terminated.  If any amounts are paid to
Holdings in violation of the foregoing limitation, then such amounts shall be
held in trust for the benefit of the Guarantied Parties and shall forthwith be
paid to the Guarantied Parties to reduce the amount of the Obligations, whether
matured or unmatured.
 
10.06  Termination; Reinstatement.
 
This Guaranty is a continuing and irrevocable guaranty of all Obligations now or
hereafter existing and shall remain in full force and effect until all
Obligations and any other amounts payable under this Guaranty are paid in full
in cash and the Commitments and the Facilities with respect to the Obligations
are terminated.  Notwithstanding the foregoing, this Guaranty shall continue in
full force and effect or be revived, as the case may be, if any payment by or on
behalf of the Borrower or Holdings is made, or any of the Guarantied Parties
exercises its right of setoff, in respect of the Obligations and such payment or
the proceeds of such setoff or any part thereof is subsequently invalidated,
declared to be fraudulent or preferential, set aside
 
90

--------------------------------------------------------------------------------


or required (including pursuant to any settlement entered into by any of the
Guarantied Parties in their discretion) to be repaid to a trustee, receiver or
any other party, in connection with any proceeding under any Debtor Relief Laws
or otherwise, all as if such payment had not been made or such setoff had not
occurred and whether or not the Guarantied Parties are in possession of or have
released this Guaranty and regardless of any prior revocation, rescission,
termination or reduction.  The obligations of Holdings under this paragraph
shall survive termination of this Guaranty.
 
10.07  Subordination.
 
Holdings hereby subordinates the payment of all obligations and indebtedness of
the Borrower owing to Holdings, whether now existing or hereafter arising,
including but not limited to any obligation of the Borrower to Holdings as
subrogee of the Guarantied Parties or resulting from Holdings’ performance under
this Guaranty, to the payment in full in cash of all Obligations.  If the
Guarantied Parties so request, any such obligation or indebtedness of the
Borrower to Holdings shall be enforced and performance received by Holdings as
trustee for the Guarantied Parties and the proceeds thereof shall be paid over
to the Guarantied Parties on account of the Obligations, but without reducing or
affecting in any manner the liability of Holdings under this Guaranty.
 
10.08  Stay of Acceleration.
 
If acceleration of the time for payment of any of the Obligations is stayed, in
connection with any case commenced by or against Holdings or the Borrower under
any Debtor Relief Laws, or otherwise, all such amounts shall nonetheless be
payable by Holdings immediately upon demand by the Guarantied Parties.
 
10.09  Condition of Borrower.
 
Holdings acknowledges and agrees that it has the sole responsibility for, and
has adequate means of, obtaining from the Borrower and any other guarantor such
information concerning the financial condition, business and operations of the
Borrower and any such other guarantor as Holdings requires, and that none of the
Guarantied Parties has any duty, and Holdings is not relying on the Guarantied
Parties at any time, to disclose to Holdings any information relating to the
business, operations or financial condition of the Borrower or any other
guarantor (Holdings waiving any duty on the part of the Guarantied Parties to
disclose such information and any defense relating to the failure to provide the
same).
 
10.10  Additional Guarantor Waivers and Agreements.
 
(a)           Holdings understands and acknowledges that if the Guarantied
Parties foreclose judicially or nonjudicially against any real property security
for the Obligations, that foreclosure could impair or destroy any ability that
Holdings may have to seek reimbursement, contribution, or indemnification from
the Borrower or others based on any right Holdings may have of subrogation,
reimbursement, contribution, or indemnification for any amounts paid by Holdings
under this Guaranty.  Holdings further understands and acknowledges that in the
absence of this paragraph, such potential impairment or destruction of Holdings’
rights, if any, may entitle Holdings to assert a
 
91

--------------------------------------------------------------------------------


defense to this Guaranty based on Section 580d of the California Code of Civil
Procedure as interpreted in Union Bank v. Gradsky, 265 Cal. App. 2d 40
(1968).  By executing this Guaranty, Holdings freely, irrevocably, and
unconditionally:  (i) waives and relinquishes that defense and agrees that
Holdings will be fully liable under this Guaranty even though the Guarantied
Parties may foreclose, either by judicial foreclosure or by exercise of power of
sale, any deed of trust securing the Obligations; (ii) agrees that Holdings will
not assert that defense in any action or proceeding which the Guarantied Parties
may commence to enforce this Guaranty; (iii) acknowledges and agrees that the
rights and defenses waived by Holdings in this Guaranty include any right or
defense that Holdings may have or be entitled to assert based upon or arising
out of any one or more of §§ 580a, 580b, 580d, or 726 of the California Code of
Civil Procedure or § 2848 of the California Civil Code; and (iv) acknowledges
and agrees that the Guarantied Parties are relying on this waiver in creating
the Obligations, and that this waiver is a material part of the consideration
which the Guarantied Parties are receiving for creating the Obligations.
 
(b)           Holdings waives all rights and defenses that Holdings may have
because any of the Obligations is secured by real property.  This means, among
other things:  (i) the Guarantied Parties may collect from Holdings without
first foreclosing on any real or personal property collateral pledged by the
other Loan Parties; and (ii) if the Guarantied Parties foreclose on any real
property collateral pledged by the other Loan Parties: (A) the amount of the
Obligations may be reduced only by the price for which that collateral is sold
at the foreclosure sale, even if the collateral is worth more than the sale
price, and (B) the Guarantied Parties may collect from Holdings even if the
Guarantied Parties, by foreclosing on the real property collateral, have
destroyed any right Holdings may have to collect from the Borrower.  This is an
unconditional and irrevocable waiver of any rights and defenses Holdings may
have because any of the Obligations is secured by real property.  These rights
and defenses include, but are not limited to, any rights or defenses based upon
§ 580a, 580b, 580d, or 726 of the California Code of Civil Procedure.
 
(c)           Holdings waives any right or defense it may have at law or equity,
including California Code of Civil Procedure § 580a, to a fair market value
hearing or action to determine a deficiency judgment after a foreclosure.
 
ARTICLE XI
 
MISCELLANEOUS
 
11.01  Amendments, Etc.
 
(a)           Required Lender and Unanimous Consent.  No amendment or waiver of
any provision of this Agreement or any other Loan Document, and no consent to
any departure by the Borrower or any other Loan Party therefrom, shall be
effective unless in writing signed by the Required Lenders and the Borrower or
the applicable Loan Party, as the case may be, and acknowledged by the
Administrative Agent, and each such waiver or consent shall be effective only in
the specific instance and for the specific
 
92

--------------------------------------------------------------------------------


purpose for which given; provided, however, that no such amendment, waiver or
consent shall:
 
(i)  waive any condition set forth in Section 4.01 (other than
Section 4.01(b)(i) or (c)), or, in the case of the initial Credit Extension,
Section 4.02, without the written consent of each Lender;
 
(ii)   [intentionally omitted];
 
(iii)  extend or increase the Commitment of any Lender (or reinstate any
Commitment terminated pursuant to Section 8.02) without the written consent of
such Lender;
 
(iv)  postpone any date fixed by this Agreement or any other Loan Document for
any payment (excluding mandatory prepayments) of principal, interest, fees or
other amounts due to the Lenders (or any of them) hereunder or under such other
Loan Document without the written consent of each Lender entitled to such
payment;
 
(v)   reduce the principal of, or the rate of interest specified herein on, any
Loan, or (subject to clause (B) of the second proviso to this Section 11.01(a))
any fees or other amounts payable hereunder or under any other Loan Document,
without the written consent of each Lender entitled to such amount; provided,
however, that only the consent of the Required Lenders shall be necessary (i) to
amend the definition of “Default Rate” or to waive any obligation of the
Borrower to pay interest at the Default Rate or (ii) to amend any financial
covenant hereunder (or any defined term used therein) even if the effect of such
amendment would be to reduce the rate of interest on any Loan or to reduce any
fee payable hereunder;
 
(vi)   change Section 2.13 or Section 8.03 in a manner that would alter the pro
rata sharing of payments required thereby without the written consent of each
Lender;
 
(vii)  change any provision of this Section 11.01 or the definition of “Required
Lenders” or any other provision hereof specifying the number or percentage of
Lenders required to amend, waive or otherwise modify any rights hereunder or
make any determination or grant any consent hereunder, without the written
consent of each Lender;
 
(viii)  [intentionally omitted];
 
(ix)  subject to Section 9.10, release all or substantially all of the value of
the Guaranty, without the written consent of each Lender; or
 
(x)  [intentionally omitted];
 
93

--------------------------------------------------------------------------------


and provided, further, that (A) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent in addition to the Lenders
required above, affect the rights or duties of the Administrative Agent under
this Agreement or any other Loan Document; and (B) the Fee Letters may be
amended, or rights or privileges thereunder waived, in a writing executed only
by the parties thereto.
 
(b)           Defaulting Lenders. Notwithstanding anything to the contrary
herein, no Defaulting Lender shall have any right to approve or disapprove any
amendment, waiver or consent hereunder, except that the Commitment of such
Lender may not be increased or extended without the consent of such Lender.
 
(c)           Replacement of Non-Consenting Lenders. If any Lender does not
consent to a proposed amendment, waiver, consent or release with respect to any
Loan Document that requires the consent of each Lender and that has been
approved by the Required Lenders, the Borrower may replace such non-consenting
Lender in accordance with Section 11.13; provided that such amendment, waiver,
consent or release can be effected as a result of the assignment contemplated by
such Section (together with all other such assignments required by the Borrower
to be made pursuant to this paragraph).
 
11.02  Notices; Effectiveness; Electronic Communications.
 
(a)           Notices Generally.  Except in the case of notices and other
communications expressly permitted to be given by telephone (and except as
provided in subsection (b) below), all notices and other communications provided
for herein shall be in writing and shall be delivered by hand or overnight
courier service, mailed by certified or registered mail or sent by telecopier as
follows, and all notices and other communications expressly permitted hereunder
to be given by telephone shall be made to the applicable telephone number, as
follows:
 
(i)  if to Holdings, the Borrower or the Administrative Agent, to the address,
telecopier number, electronic mail address or telephone number specified for
such Person on Schedule 11.02; and
 
(ii)  if to any other Lender, to the address, telecopier number, electronic mail
address or telephone number specified in its Administrative Questionnaire.
 
Notices sent by hand or overnight courier service, or mailed by certified or
registered mail, shall be deemed to have been given when received; notices sent
by telecopier shall be deemed to have been given when sent (except that, if not
given during normal business hours for the recipient, shall be deemed to have
been given at the opening of business on the next business day for the
recipient).  Notices delivered through electronic communications to the extent
provided in subsection (b) below shall be effective as provided in such
subsection (b).
 
(b)           Electronic Communications.  Notices and other communications to
the Lenders hereunder may be delivered or furnished by electronic communication
(including e-mail and Internet or intranet websites) pursuant to procedures
approved by the Administrative Agent, provided that the foregoing shall not
apply to notices to any Lender pursuant to Article II if such Lender has
notified the Administrative Agent that it
 
94

--------------------------------------------------------------------------------


is incapable of receiving notices under such Article by electronic
communication.  The Administrative Agent or the Borrower may, in its discretion,
agree to accept notices and other communications to it hereunder by electronic
communications pursuant to procedures approved by it, provided that approval of
such procedures may be limited to particular notices or communications.
 
Unless the Administrative Agent otherwise prescribes, (i) notices and other
communications sent to an e-mail address shall be deemed received upon the
sender’s receipt of an acknowledgement from the intended recipient (such as by
the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.
 
(c)           The Platform.  THE PLATFORM IS PROVIDED “AS IS” AND “AS
AVAILABLE.”  THE AGENT PARTIES (AS DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR
COMPLETENESS OF THE BORROWER MATERIALS OR THE ADEQUACY OF THE PLATFORM, AND
EXPRESSLY DISCLAIM LIABILITY FOR ERRORS IN OR OMISSIONS FROM THE BORROWER
MATERIALS.  NO WARRANTY OF ANY KIND, EXPRESS, IMPLIED OR STATUTORY, INCLUDING
ANY WARRANTY OF MERCHANTABILITY, FITNESS FOR A PARTICULAR PURPOSE,
NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR FREEDOM FROM VIRUSES OR OTHER CODE
DEFECTS, IS MADE BY ANY AGENT PARTY IN CONNECTION WITH THE BORROWER MATERIALS OR
THE PLATFORM.  In no event shall the Administrative Agent or any of its Related
Parties (collectively, the “Agent Parties”) have any liability to Holdings, the
Borrower, any Lender or any other Person for losses, claims, damages,
liabilities or expenses of any kind (whether in tort, contract or otherwise)
arising out of the Borrower’s or the Administrative Agent’s transmission of
Borrower Materials through the Internet, except to the extent that such losses,
claims, damages, liabilities or expenses are determined by a court of competent
jurisdiction by a final judgment to have resulted from the gross negligence or
willful misconduct of such Agent Party; provided, however, that in no event
shall any Agent Party have any liability to Holdings, the Borrower, any Lender
or any other Person for indirect, special, incidental, consequential or punitive
damages (as opposed to direct or actual damages).
 
(d)           Change of Address, Etc.  Each of Holdings, the Borrower and the
Administrative Agent may change its address, telecopier or telephone number for
notices and other communications hereunder by notice to the other parties
hereto.  Each other Lender may change its address, telecopier or telephone
number for notices and other communications hereunder by notice to the Borrower
and the Administrative Agent.  In addition, each Lender agrees to notify the
Administrative Agent from time to time to ensure that the Administrative Agent
has on record (i) an effective address, contact name,
 
95

--------------------------------------------------------------------------------


telephone number, telecopier number and electronic mail address to which notices
and other communications may be sent and (ii) accurate wire instructions for
such Lender.
 
(e)           Reliance by Administrative Agent and Lenders. The Administrative
Agent and the Lenders shall be entitled to rely and act upon any notices
(including telephonic Loan Notices) purportedly given by or on behalf of the
Borrower even if (i) such notices were not made in a manner specified herein,
were incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof.  The Borrower shall indemnify the
Administrative Agent, each Lender and the Related Parties of each of them from
all losses, costs, expenses and liabilities resulting from the reliance by such
Person on each notice purportedly given by or on behalf of the Borrower, except
to the extent that such losses, costs, expenses or liabilities are determined by
a final judgment of a court of competent jurisdiction to have resulted from the
gross negligence or willful misconduct of such Person.  All telephonic notices
to and other telephonic communications with the Administrative Agent may be
recorded by the Administrative Agent, and each of the parties hereto hereby
consents to such recording.
 
11.03  No Waiver; Cumulative Remedies.
 
No failure by any Lender or the Administrative Agent to exercise, and no delay
by any such Person in exercising, any right, remedy, power or privilege
hereunder or under any other Loan Document shall operate as a waiver thereof;
nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege.  The rights, remedies,
powers and privileges herein provided, and provided under each other Loan
Document, are cumulative and not exclusive of any rights, remedies, powers and
privileges provided by law.
 
11.04  Expenses; Indemnity; Damage Waiver.  
 
(a)           Costs and Expenses.  The Borrower shall pay (i) all reasonable
out-of-pocket expenses incurred by the Administrative Agent and its Affiliates
(including the reasonable fees, charges and disbursements of counsel for the
Administrative Agent, but excluding any costs of maintaining the Platform), in
connection with the syndication of the credit facilities provided for herein,
the preparation, negotiation, execution, delivery and administration of this
Agreement and the other Loan Documents or any amendments, modifications or
waivers of the provisions hereof or thereof (whether or not the transactions
contemplated hereby or thereby shall be consummated), and (ii) all out-of-pocket
expenses incurred by the Administrative Agent or any Lender (including the
reasonable fees, charges and disbursements of any counsel for the Administrative
Agent or any Lender), and shall pay all reasonable, allocated fees and time
charges for attorneys who may be employees of the Administrative Agent or any
Lender, in connection with the enforcement or protection of its rights (A) in
connection with this Agreement and the other Loan Documents, including its
rights under this Section, or (B) in connection with Loans made hereunder,
including all such out-of-pocket expenses incurred during any workout,
restructuring or negotiations in respect of such Loans.
 
96

--------------------------------------------------------------------------------


(b)           Indemnification by the Borrower.  The Borrower shall indemnify the
Administrative Agent (and any sub-agent thereof) and each Lender, and each
Related Party of any of the foregoing Persons (each such Person being called an
“Indemnitee”) against, and hold each Indemnitee harmless from, any and all
losses, claims, damages, liabilities, penalties and related expenses (including
the reasonable fees, charges and disbursements of any counsel for any
Indemnitee), and shall indemnify and hold harmless each Indemnitee from all
reasonable, allocated fees and time charges and disbursements for attorneys who
may be employees of any Indemnitee, incurred by any Indemnitee or asserted
against any Indemnitee by any third party or by the Borrower or any other Loan
Party arising out of, in connection with, or as a result of (i) the execution or
delivery of this Agreement, any other Loan Document or any agreement or
instrument contemplated hereby or thereby, the performance by the parties hereto
of their respective obligations hereunder or thereunder or the consummation of
the transactions contemplated hereby or thereby, or, in the case of the
Administrative Agent (and any sub-agent thereof) and its Related Parties only,
the administration of this Agreement and the other Loan Documents, (ii) any Loan
or the use or proposed use of the proceeds therefrom, (iii) any actual or
alleged presence or release of Hazardous Materials on or from any property owned
or operated by the Borrower or any of its Subsidiaries, or any Environmental
Liability related in any way to the Borrower or any of its Subsidiaries, or
(iv) any actual or prospective claim, litigation, investigation or proceeding
relating to any of the foregoing, whether based on contract, tort or any other
theory, whether brought by a third party or by the Borrower or any other Loan
Party or any of the Borrower’s or such Loan Party’s directors, shareholders or
creditors, and regardless of whether any Indemnitee is a party thereto, in all
cases, whether or not caused by or arising, in whole or in part, out of the
comparative, contributory or sole negligence of the Indemnitee; provided that
such indemnity shall not, as to any Indemnitee, be available to the extent that
such losses, claims, damages, liabilities or related expenses (x) are determined
by a court of competent jurisdiction by final judgment to have resulted from the
gross negligence or willful misconduct of such Indemnitee or (y) result from a
claim brought by the Borrower or any other Loan Party against an Indemnitee for
breach in bad faith of such Indemnitee’s obligations hereunder or under any
other Loan Document, if the Borrower or such Loan Party has obtained a final
judgment in its favor on such claim as determined by a court of competent
jurisdiction.
 
(c)           Reimbursement by Lenders.  To the extent that the Borrower for any
reason fails to pay any amount required under subsection (a) or (b) of this
Section to be paid by it to the Administrative Agent (or any sub-agent thereof)
or any Related Party of any of the foregoing, each Lender severally agrees to
pay to the Administrative Agent (or any such sub-agent) or such Related Party,
as the case may be, such Lender’s Applicable Percentage (determined as of the
time that the applicable unreimbursed expense or indemnity payment is sought) of
such unpaid amount, provided that the unreimbursed expense or indemnified loss,
claim, damage, liability or related expense, as the case may be, was incurred by
or asserted against the Administrative Agent (or any such sub-agent) or against
any Related Party of any of the foregoing acting for the Administrative Agent
(or any such sub-agent) in connection with such capacity.  The obligations of
the Lenders under this subsection (c) are subject to the provisions of
Section 2.12(d).
 
97

--------------------------------------------------------------------------------


(d)           Waiver of Consequential Damages, Etc.  To the fullest extent
permitted by applicable law, neither the Borrower nor any Indemnitee shall
assert, and each of the Borrower and the Indemnitees hereby waives, any claim
against the Borrower, any other Loan Party or any Indemnitee, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement, any other Loan Document or any agreement or instrument
contemplated hereby, the transactions contemplated hereby or thereby, any Loan
or the use of the proceeds thereof.  No Indemnitee referred to in subsection
(b) above shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed to such unintended
recipients by such Indemnitee through telecommunications, electronic or other
information transmission systems in connection with this Agreement or the other
Loan Documents or the transactions contemplated hereby or thereby other than for
direct or actual damages resulting from the gross negligence or willful
misconduct of such Indemnitee as determined by a final judgment of a court of
competent jurisdiction.
 
(e)           Payments.  All amounts due under this Section shall be payable not
later than ten Business Days after demand therefor.
 
(f)           Survival.  The agreements in this Section shall survive the
resignation of the Administrative Agent, the replacement of any Lender, the
termination of the Aggregate Commitments and the repayment, satisfaction or
discharge of all the other Obligations.
 
11.05  Payments Set Aside.  
 
To the extent that any payment by or on behalf of the Borrower is made to the
Administrative Agent or any Lender, or the Administrative Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Administrative Agent or such Lender in its discretion) to be
repaid to a trustee, receiver or any other party, in connection with any
proceeding under any Debtor Relief Law or otherwise, then (a) to the extent of
such recovery, the obligation or part thereof originally intended to be
satisfied shall be revived and continued in full force and effect as if such
payment had not been made or such setoff had not occurred, and (b) each Lender
severally agrees to pay to the Administrative Agent upon demand its applicable
share (without duplication) of any amount so recovered from or repaid by the
Administrative Agent, plus interest thereon from the date of such demand to the
date such payment is made at a rate per annum equal to the Federal Funds Rate
from time to time in effect.  The obligations of the Lenders under clause (b) of
the preceding sentence shall survive the payment in full of the Obligations and
the termination of this Agreement.
 
11.06  Successors and Assigns.  
 
(a)           Successors and Assigns Generally.  The provisions of this
Agreement shall be binding upon and inure to the benefit of the parties hereto
and their respective successors and assigns permitted hereby, except that
neither the Borrower nor any other
 
98

--------------------------------------------------------------------------------


Loan Party may assign or otherwise transfer any of its rights or obligations
hereunder or under the other Loan Documents (except in connection with any
transaction permitted by Section 7.04(a), (d) or (e)) without the prior written
consent of the Administrative Agent and each Lender, and no Lender may assign or
otherwise transfer any of its rights or obligations hereunder except (i) to an
assignee in accordance with the provisions of Section 11.06(b), (ii) by way of
participation in accordance with the provisions of Section 11.06(d), or (iii) by
way of pledge or assignment of a security interest subject to the restrictions
of Section 11.06(f) (and any other attempted assignment or transfer by any party
hereto shall be null and void).  Nothing in this Agreement, expressed or
implied, shall be construed to confer upon any Person (other than the parties
hereto, their respective successors and assigns permitted hereby, Participants
to the extent provided in subsection (d) of this Section and, to the extent
expressly contemplated hereby, the Related Parties of each of the Administrative
Agent and the Lenders) any legal or equitable right, remedy or claim under or by
reason of this Agreement.
 
(b)           Assignments by Lenders.  Any Lender may at any time assign to one
or more assignees all or a portion of its rights and obligations under this
Agreement (including all or a portion of its Commitment(s) and the Loans at the
time owing to it); provided that any such assignment shall be subject to the
following conditions:
 
(i)  Minimum Amounts.
 
(A)           in the case of an assignment of the entire remaining amount of the
assigning Lender’s Commitment under any Facility and the Loans at the time owing
to it under such Facility or in the case of an assignment to a Lender, an
Affiliate of a Lender or an Approved Fund, no minimum amount need be assigned;
and
 
(B)           in any case not described in subsection (b)(i)(A) of this Section,
the aggregate amount of the Commitment (which for this purpose includes Loans
outstanding thereunder) or, if the Commitment is not then in effect, the
principal outstanding balance of the Loans of the assigning Lender subject to
each such assignment, determined as of the effective date of the Assignment and
Assumption with respect to such assignment, shall not be less than $1,000,000,
in the case of any assignment in respect of the Term Facility, unless each of
the Administrative Agent and, so long as no Event of Default has occurred and is
continuing, the Borrower otherwise consents (each such consent not to be
unreasonably withheld or delayed); provided, however, that if, after giving
effect to such assignment, the Initial Lenders collectively hold 50.1% or more
of the outstanding principal amount of the Term Loans, no consent of the
Borrower shall be required pursuant to this subsection (b)(i)(B); provided,
further, that concurrent assignments to members of an Assignee Group and
concurrent assignments from members of an Assignee Group to a single Eligible
Assignee (or to an Eligible Assignee and members of its Assignee Group) will be
treated as a single assignment for purposes of determining whether such minimum
amount has been met;
 
99

--------------------------------------------------------------------------------


(ii)  Proportionate Amounts.  Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans or the Commitment
assigned;
 
(iii)  Required Consents.  No consent shall be required for any assignment
except to the extent required by subsection (b)(i)(B) of this Section and, in
addition:
 
(A)           the consent of the Borrower (such consent not to be unreasonably
withheld or delayed) shall be required if, after giving effect to such
assignment, the Initial Lenders collectively hold less than 50.1% of the
outstanding principal amount of the Term Loans, unless (1) an Event of Default
has occurred and is continuing at the time of such assignment or (2) such
assignment is to a Lender, an Affiliate of a Lender or an Approved Fund; and
 
(B)           the consent of the Administrative Agent (such consent not to be
unreasonably withheld or delayed) shall be required for assignments in respect
of (i) any Term Commitment if such assignment is to a Person that is not a
Lender with a Commitment in respect of the Term Facility, an Affiliate of such
Lender or an Approved Fund with respect to such Lender or (ii) any Term Loan to
a Person that is not a Lender, an Affiliate of a Lender or an Approved Fund.
 
(iv)  Assignment and Assumption.  The parties to each assignment shall execute
and deliver to the Administrative Agent an Assignment and Assumption, together
with a processing and recordation fee in the amount, if any, required as set
forth in Schedule 11.06; provided, however, that the Administrative Agent may,
in its sole discretion, elect to waive such processing and recordation fee in
the case of any assignment.  The assignee, if it shall not be a Lender, shall
deliver to the Administrative Agent an Administrative Questionnaire.
 
(v)  No Assignment to Borrower.  No such assignment shall be made to the
Borrower or any of the Borrower’s Affiliates or Subsidiaries.
 
(vi)  No Assignment to Natural Persons.  No such assignment shall be made to a
natural person.
 
Subject to acceptance and recording thereof by the Administrative Agent pursuant
to subsection (c) of this Section, from and after the effective date specified
in each Assignment and Assumption, the assignee thereunder shall be a party to
this Agreement and, to the extent of the interest assigned by such Assignment
and Assumption, have the rights and obligations of a Lender under this
Agreement, and the assigning Lender thereunder shall, to the extent of the
interest assigned by such Assignment and Assumption, be released from its
obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party
 
100

--------------------------------------------------------------------------------


hereto but shall continue to be entitled to the benefits of Sections 3.01, 3.04,
3.05 and 11.04 with respect to facts and circumstances occurring prior to the
effective date of such assignment).  Upon request, the Borrower (at its expense)
shall execute and deliver a Note to the assignee Lender.  Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this subsection shall be treated for purposes of this Agreement as a
sale by such Lender of a participation in such rights and obligations in
accordance with Section 11.06(d).
 
(c)           Register.  The Administrative Agent, acting solely for this
purpose as an agent of the Borrower, shall maintain at the Administrative
Agent’s Office a copy of each Assignment and Assumption delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Commitments of, and principal amounts of the Loans owing to, each Lender
pursuant to the terms hereof from time to time (the “Register”).  The entries in
the Register shall be conclusive, and the Borrower, the Administrative Agent and
the Lenders may treat each Person whose name is recorded in the Register
pursuant to the terms hereof as a Lender hereunder for all purposes of this
Agreement, notwithstanding notice to the contrary.  The Register shall be
available for inspection by the Borrower and any Lender (solely with respect to
any entry relating to such Lender’s Term Loans), at any reasonable time and from
time to time upon reasonable prior notice.
 
(d)           Participations.  Any Lender may at any time, without the consent
of, or notice to, the Borrower or the Administrative Agent, sell participations
to any Person (other than a natural person or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of its Commitment and/or the Loans owing to it);
provided that (i) such Lender’s obligations under this Agreement shall remain
unchanged, (ii) such Lender shall remain solely responsible to the other parties
hereto for the performance of such obligations and (iii) the Borrower, the
Administrative Agent and the Lenders shall continue to deal solely and directly
with such Lender in connection with such Lender’s rights and obligations under
this Agreement.  Any agreement or instrument pursuant to which a Lender sells
such a participation shall provide that such Lender shall retain the sole right
to enforce this Agreement and to approve any amendment, modification or waiver
of any provision of this Agreement; provided that such agreement or instrument
may provide that such Lender will not, without the consent of the Participant,
agree to any amendment, waiver or other modification described in the first
proviso to Section 11.01(a) that affects such Participant.  Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 3.01, 3.04 and 3.05 to the same extent
as if it were a Lender and had acquired its interest by assignment pursuant to
Section 11.06(b).  To the extent permitted by law, each Participant also shall
be entitled to the benefits of Section 11.08 as though it were a Lender,
provided such Participant agrees to be subject to Section 2.13 as though it were
a Lender.
 
(e)           Limitations upon Participant Rights.  A Participant shall not be
entitled to receive any greater payment under Section 3.01, 3.04 or 3.05 than
the applicable Lender would have been entitled to receive with respect to the
participation sold to such
 
101

--------------------------------------------------------------------------------


Participant, unless the sale of the participation to such Participant is made
with the Borrower’s prior written consent.  A Participant that would be a
Foreign Lender if it were a Lender shall not be entitled to the benefits of
Section 3.01 unless the Borrower is notified of the participation sold to such
Participant and such Participant agrees, for the benefit of the Borrower, to
comply with Section 3.01(e) as though it were a Lender.
 
(f)           Certain Pledges.  Any Lender may at any time pledge or assign a
security interest in all or any portion of its rights under this Agreement
(including under its Note, if any) to secure obligations of such Lender,
including any pledge or assignment to secure obligations to a Federal Reserve
Bank; provided that no such pledge or assignment shall release such Lender from
any of its obligations hereunder or substitute any such pledgee or assignee for
such Lender as a party hereto.
 
(g)           Electronic Execution of Assignments.  The words “execution,”
“signed,” “signature,” and words of like import in any Assignment and Assumption
shall be deemed to include electronic signatures or the keeping of records in
electronic form, each of which shall be of the same legal effect, validity or
enforceability as a manually executed signature or the use of a paper-based
recordkeeping system, as the case may be, to the extent and as provided for in
any applicable law, including the Federal Electronic Signatures in Global and
National Commerce Act, the New York State Electronic Signatures and Records Act,
or any other similar state laws based on the Uniform Electronic Transactions
Act.
 
(h)           [Intentionally Omitted].
 
11.07  Treatment of Certain Information; Confidentiality.
 
Each of the Administrative Agent and the Lenders agrees to maintain the
confidentiality of the Information (as defined below), except that Information
may be disclosed (a) to its Affiliates and to its and its Affiliates’ respective
partners, directors, officers, employees, agents, advisors and representatives
(it being understood that the Persons to whom such disclosure is made will be
informed of the confidential nature of such Information and instructed to keep
such Information confidential), (b) to the extent requested by any regulatory
authority purporting to have jurisdiction over it (including any self-regulatory
authority, such as the National Association of Insurance Commissioners), (c) to
the extent required by applicable laws or regulations or by any subpoena or
similar legal process (provided, that in the event of any such disclosure under
this clause (c), the Administrative Agent or such Lender, as the case may be,
agrees to use commercially reasonable efforts to inform the Borrower of such
disclosure to the extent not prohibited by Law), (d) to any other party hereto,
(e) in connection with the exercise of any remedies hereunder or under any other
Loan Document or any action or proceeding relating to this Agreement or any
other Loan Document or the enforcement of rights hereunder or thereunder,
(f) subject to an agreement containing provisions substantially the same as
those of this Section, to (i) any assignee of or Participant in, or any
prospective assignee of or Participant in, any of its rights or obligations
under this Agreement or (ii) any actual or prospective counterparty (or its
advisors) to any swap or derivative transaction relating to the Borrower and its
obligations, (g) with the consent of the Borrower or (h) to the extent such
Information (i) becomes publicly available other than as a result of a breach of
this Section or
 
102

--------------------------------------------------------------------------------


(ii) becomes available to the Administrative Agent, any Lender or any of their
respective Affiliates on a nonconfidential basis from a source other than the
Borrower (other than through a Person whom the Administrative Agent or such
Lender actually knows to be acting in violation of his or its obligations to the
Borrower or any other Loan Party).
 
For purposes of this Section, “Information” means all information received from
any Loan Party or any Subsidiary thereof relating to any Loan Party or any
Subsidiary thereof or their respective businesses, other than any such
information that is available to the Administrative Agent or any Lender on a
nonconfidential basis prior to disclosure by any Loan Party or any Subsidiary
thereof, provided that, in the case of information received from a Loan Party or
any such Subsidiary after the date hereof, such information is clearly
identified at the time of delivery as confidential.  Any Person required to
maintain the confidentiality of Information as provided in this Section shall be
considered to have complied with its obligation to do so if such Person has
exercised the same degree of care to maintain the confidentiality of such
Information as such Person would accord to its own confidential information.
 
Each of the Administrative Agent and the Lenders acknowledges that (a) the
Information may include material non-public information concerning the Borrower
or a Subsidiary, as the case may be, (b) it has developed compliance procedures
regarding the use of material non-public information and (c) it will handle such
material non-public information in accordance with applicable Law, including
Federal and state securities Laws.
 
11.08  Right of Setoff.
 
If an Event of Default shall have occurred and be continuing, each Lender and
each of their respective Affiliates is hereby authorized at any time and from
time to time, after obtaining the prior written consent of the Administrative
Agent, to the fullest extent permitted by applicable law, to set off and apply
any and all deposits (general or special, time or demand, provisional or final,
in whatever currency) at any time held and other obligations (in whatever
currency) at any time owing by such Lender or any such Affiliate to or for the
credit or the account of Holdings, the Borrower or any other Loan Party against
any and all of the obligations of Holdings, the Borrower or such Loan Party now
or hereafter existing under this Agreement or any other Loan Document to such
Lender, irrespective of whether or not such Lender shall have made any demand
under this Agreement or any other Loan Document and although such obligations of
Holdings, the Borrower or such Loan Party may be contingent or unmatured or are
owed to a branch or office of such Lender different from the branch or office
holding such deposit or obligated on such indebtedness.  The rights of each
Lender and their respective Affiliates under this Section are in addition to
other rights and remedies (including other rights of setoff) that such Lender or
their respective Affiliates may have.  Each Lender agrees to notify the Borrower
and the Administrative Agent promptly after any such setoff and application,
provided that the failure to give such notice shall not affect the validity of
such setoff and application.
 
11.09  Interest Rate Limitation.
 
Notwithstanding anything to the contrary contained in any Loan Document, the
interest paid or agreed to be paid under the Loan Documents shall not exceed the
maximum rate of non-usurious interest permitted by applicable Law (the “Maximum
Rate”).  If the Administrative
 
103

--------------------------------------------------------------------------------


Agent or any Lender shall receive interest in an amount that exceeds the Maximum
Rate, the excess interest shall be applied to the principal of the Loans or, if
it exceeds such unpaid principal, refunded to the Borrower.  In determining
whether the interest contracted for, charged, or received by the Administrative
Agent or a Lender exceeds the Maximum Rate, such Person may, to the extent
permitted by applicable Law, (a) characterize any payment that is not principal
as an expense, fee, or premium rather than interest, (b) exclude voluntary
prepayments and the effects thereof, and (c) amortize, prorate, allocate, and
spread in equal or unequal parts the total amount of interest throughout the
contemplated term of the Obligations hereunder.
 
11.10  Counterparts; Effectiveness.
 
This Agreement may be executed in counterparts (and by different parties hereto
in different counterparts), each of which shall constitute an original, but all
of which when taken together shall constitute a single contract.  Except as
provided in Section 4.01, this Agreement shall become effective when it shall
have been executed by the Administrative Agent and when the Administrative Agent
shall have received counterparts hereof that, when taken together, bear the
signatures of each of the other parties hereto.  Delivery of an executed
counterpart of a signature page of this Agreement by telecopy shall be effective
as delivery of a manually executed counterpart of this Agreement.
 
11.11  Survival of Representations and Warranties.
 
All representations and warranties made hereunder and in any other Loan Document
or other document delivered pursuant hereto or thereto or in connection herewith
or therewith shall survive the execution and delivery hereof and thereof.  Such
representations and warranties have been or will be relied upon by the
Administrative Agent and each Lender, regardless of any investigation made by
the Administrative Agent or any Lender or on their behalf and notwithstanding
that the Administrative Agent or any Lender may have had notice or knowledge of
any Default at the time of any Credit Extension, and shall continue in full
force and effect as long as any Loan or any other Obligation hereunder shall
remain unpaid or unsatisfied.
 
11.12  Severability.
 
If any provision of this Agreement or the other Loan Documents is held to be
illegal, invalid or unenforceable, (a) the legality, validity and enforceability
of the remaining provisions of this Agreement and the other Loan Documents shall
not be affected or impaired thereby and (b) the parties shall endeavor in good
faith negotiations to replace the illegal, invalid or unenforceable provisions
with valid provisions the economic effect of which comes as close as possible to
that of the illegal, invalid or unenforceable provisions.  The invalidity of a
provision in a particular jurisdiction shall not invalidate or render
unenforceable such provision in any other jurisdiction.
 
11.13  Replacement of Lenders.
 
If any Lender requests compensation under Section 3.04, or if the Borrower is
required to pay any additional amount to any Lender or any Governmental
Authority for the account of any Lender pursuant to Section 3.01, if any Lender
is a Defaulting Lender, or if any other circumstance exists hereunder that gives
the Borrower the right to replace a Lender as a party
 
104

--------------------------------------------------------------------------------


hereto, then the Borrower may, at its sole expense and effort, upon notice to
such Lender and the Administrative Agent, require such Lender to assign and
delegate, without recourse (in accordance with and subject to the restrictions
contained in, and consents required by, Section 11.06), all of its interests,
rights and obligations under this Agreement and the related Loan Documents to an
assignee that shall assume such obligations (which assignee may be another
Lender, if a Lender accepts such assignment), provided that:
 
(a)           the Borrower shall have paid to the Administrative Agent the
processing and recordation fee specified in Section 11.06(b);
 
(b)           such Lender shall have received payment of an amount equal to the
outstanding principal of its Loans, accrued interest thereon, accrued fees and
all other amounts payable to it hereunder and under the other Loan Documents
(including any amounts under Section 3.05) from the assignee (to the extent of
such outstanding principal and accrued interest and fees) or the Borrower (in
the case of all other amounts);
 
(c)           in the case of any such assignment resulting from a claim for
compensation under Section 3.04 or payments required to be made pursuant to
Section 3.01, such assignment will result in a reduction in such compensation or
payments thereafter; and
 
(d)           such assignment does not conflict with applicable Laws.
 
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
 
11.14  Governing Law; Jurisdiction; Etc.
 
(a)           GOVERNING LAW.  THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK.
 
(b)           SUBMISSION TO JURISDICTION.  THE BORROWER AND EACH OTHER LOAN
PARTY IRREVOCABLY AND UNCONDITIONALLY SUBMITS, FOR ITSELF AND ITS PROPERTY, TO
THE NONEXCLUSIVE JURISDICTION OF THE COURTS OF THE STATE OF NEW YORK SITTING IN
NEW YORK COUNTY AND OF THE UNITED STATES DISTRICT COURT OF THE SOUTHERN DISTRICT
OF NEW YORK, AND ANY APPELLATE COURT FROM ANY THEREOF, IN ANY ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT, OR FOR RECOGNITION OR ENFORCEMENT OF ANY JUDGMENT, AND EACH OF THE
PARTIES HERETO IRREVOCABLY AND UNCONDITIONALLY AGREES THAT ALL CLAIMS IN RESPECT
OF ANY SUCH ACTION OR PROCEEDING MAY BE HEARD AND DETERMINED IN SUCH STATE COURT
OR, TO THE FULLEST EXTENT PERMITTED BY APPLICABLE LAW, IN SUCH FEDERAL
COURT.  EACH OF THE PARTIES HERETO AGREES THAT A FINAL JUDGMENT IN ANY
 
105

--------------------------------------------------------------------------------


SUCH ACTION OR PROCEEDING SHALL BE CONCLUSIVE AND MAY BE ENFORCED IN OTHER
JURISDICTIONS BY SUIT ON THE JUDGMENT OR IN ANY OTHER MANNER PROVIDED BY
LAW.  NOTHING IN THIS AGREEMENT OR IN ANY OTHER LOAN DOCUMENT SHALL AFFECT ANY
RIGHT THAT THE ADMINISTRATIVE AGENT OR ANY LENDER MAY OTHERWISE HAVE TO BRING
ANY ACTION OR PROCEEDING RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT
AGAINST THE BORROWER OR ANY OTHER LOAN PARTY OR ITS PROPERTIES IN THE COURTS OF
ANY JURISDICTION.
 
(c)           WAIVER OF VENUE.  THE BORROWER AND EACH OTHER LOAN PARTY
IRREVOCABLY AND UNCONDITIONALLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY OBJECTION THAT IT MAY NOW OR HEREAFTER HAVE TO THE LAYING OF
VENUE OF ANY ACTION OR PROCEEDING ARISING OUT OF OR RELATING TO THIS AGREEMENT
OR ANY OTHER LOAN DOCUMENT IN ANY COURT REFERRED TO IN PARAGRAPH (b) OF THIS
SECTION.  EACH OF THE PARTIES HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST
EXTENT PERMITTED BY APPLICABLE LAW, THE DEFENSE OF AN INCONVENIENT FORUM TO THE
MAINTENANCE OF SUCH ACTION OR PROCEEDING IN ANY SUCH COURT.
 
(d)           SERVICE OF PROCESS.  EACH PARTY HERETO IRREVOCABLY CONSENTS TO
SERVICE OF PROCESS IN THE MANNER PROVIDED FOR NOTICES IN SECTION 11.02.  NOTHING
IN THIS AGREEMENT WILL AFFECT THE RIGHT OF ANY PARTY HERETO TO SERVE PROCESS IN
ANY OTHER MANNER PERMITTED BY APPLICABLE LAW.
 
11.15  Waiver of Jury Trial.
 
EACH PARTY HERETO HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY
APPLICABLE LAW, ANY RIGHT IT MAY HAVE TO A TRIAL BY JURY IN ANY LEGAL PROCEEDING
DIRECTLY OR INDIRECTLY ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY OTHER
LOAN DOCUMENT OR THE TRANSACTIONS CONTEMPLATED HEREBY OR THEREBY (WHETHER BASED
ON CONTRACT, TORT OR ANY OTHER THEORY).  EACH PARTY HERETO (A) CERTIFIES THAT NO
REPRESENTATIVE, AGENT OR ATTORNEY OF ANY OTHER PERSON HAS REPRESENTED, EXPRESSLY
OR OTHERWISE, THAT SUCH OTHER PERSON WOULD NOT, IN THE EVENT OF LITIGATION, SEEK
TO ENFORCE THE FOREGOING WAIVER AND (B) ACKNOWLEDGES THAT IT AND THE OTHER
PARTIES HERETO HAVE BEEN INDUCED TO ENTER INTO THIS AGREEMENT AND THE OTHER LOAN
DOCUMENTS BY, AMONG OTHER THINGS, THE MUTUAL WAIVERS AND CERTIFICATIONS IN THIS
SECTION.
 
11.16  California Judicial Reference.
 
If any action or proceeding is filed in a court of the State of California by or
against any party hereto in connection with any of the transactions contemplated
by this Agreement or any other Loan Document, (a) the court shall, and is hereby
directed to, make a general reference
 
106

--------------------------------------------------------------------------------


pursuant to California Code of Civil Procedure Section 638 to a referee (who
shall be a single active or retired judge) to hear and determine all of the
issues in such action or proceeding (whether of fact or of law) and to report a
statement of decision, provided that at the option of any party to such
proceeding, any such issues pertaining to a “provisional remedy” as defined in
California Code of Civil Procedure Section 1281.8 shall be heard and determined
by the court, and (b) without limiting the generality of Section 11.04, the
Borrower shall be solely responsible to pay all fees and expenses of any referee
appointed in such action or proceeding.
 
11.17  No Advisory or Fiduciary Responsibility.
 
In connection with all aspects of each transaction contemplated hereby, the
Borrower and Holdings each acknowledge and agree, and acknowledge their
respective Affiliates’ understanding, that:  (i) the credit facility provided
for hereunder and any related arranging or other services in connection
therewith (including in connection with any amendment, waiver or other
modification hereof or of any other Loan Document) are an arm’s-length
commercial transaction between the Borrower, Holdings and their respective
Affiliates, on the one hand, and the Administrative Agent and the Lead Arranger,
on the other hand, and each of the Borrower and Holdings is capable of
evaluating and understanding and understands and accepts the terms, risks and
conditions of the transactions contemplated hereby and by the other Loan
Documents (including any amendment, waiver or other modification hereof or
thereof); (ii) in connection with the process leading to such transaction, the
Administrative Agent and the Lead Arranger is and has been acting solely as a
principal and is not the financial advisor, agent or fiduciary for the Borrower,
Holdings or any of their respective Affiliates, stockholders, creditors or
employees or any other Person; (iii) neither the Administrative Agent nor the
Lead Arranger has assumed or will assume an advisory, agency or fiduciary
responsibility in favor of the Borrower or Holdings with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Administrative Agent or the Lead
Arranger has advised or is currently advising the Borrower, Holdings or any of
their respective Affiliates on other matters) and neither the Administrative
Agent nor the Lead Arranger has any obligation to the Borrower, Holdings or any
of their respective Affiliates with respect to the transactions contemplated
hereby except those obligations expressly set forth herein and in the other Loan
Documents; (iv) the Administrative Agent and the Lead Arranger and their
respective Affiliates may be engaged in a broad range of transactions that
involve interests that differ from those of the Borrower, Holdings and their
respective Affiliates, and neither the Administrative Agent nor the Lead
Arranger have any obligation to disclose any of such interests by virtue of any
advisory, agency or fiduciary relationship; and (v) the Administrative Agent and
the Lead Arranger have not provided and will not provide any legal, accounting,
regulatory or tax advice with respect to any of the transactions contemplated
hereby (including any amendment, waiver or other modification hereof or of any
other Loan Document) and each of the Borrower and Holdings has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate.  Each of the Borrower and Holdings hereby waives and releases, to
the fullest extent permitted by law, any claims that it may have against the
Administrative Agent and the Lead Arranger with respect to any breach or alleged
breach of agency or fiduciary duty.
 
107

--------------------------------------------------------------------------------


 
11.18  USA PATRIOT Act Notice.
 
Each Lender that is subject to the Act (as hereinafter defined) and the
Administrative Agent (for itself and not on behalf of any Lender) hereby
notifies the Borrower that pursuant to the requirements of the USA PATRIOT Act
(Title III of Pub. L. 107-56 (signed into law October 26, 2001)) (the “Act”), it
is required to obtain, verify and record information that identifies each Loan
Party, which information includes the name and address of each Loan Party and
other information that will allow such Lender or the Administrative Agent, as
applicable, to identify each Loan Party in accordance with the Act.
 
11.19  Time of the Essence.
 
Time is of the essence of the Loan Documents.
 
11.20  ENTIRE AGREEMENT.
 
THIS AGREEMENT AND THE OTHER LOAN DOCUMENTS REPRESENT THE FINAL AGREEMENT AMONG
THE PARTIES AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR, CONTEMPORANEOUS,
OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES.  THERE ARE NO UNWRITTEN ORAL
AGREEMENTS AMONG THE PARTIES.
 
11.21  [Intentionally Omitted].
 
11.22  [Intentionally Omitted].
 
 
108

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be duly
executed as of the date first above written.
 

 
CENVEO CORPORATION, a Delaware corporation
 
         
By:  /s/ Mark S. Hiltwein
       
Name:  Mark S. Hiltwein
         
Title:  Chief Financial Officer
 
                                 
CENVEO, INC., a Colorado corporation
 
         
By:  /s/ Mark S. Hiltwein
       
Name:  Mark S. Hiltwein
       

 
Title:  Chief Financial Officer
       

 
 
 
      
        [SIGNATURE PAGE TO LOAN AGREEMENT]      
    


--------------------------------------------------------------------------------






 
LEHMAN COMMERCIAL PAPER INC.,
as Administrative Agent and Lender
 
         
By:  /s/ Diane Albanese
         
Name:  Diane Albanese
         
Title:   Authorized Signatory
       





      
        [SIGNATURE PAGE TO LOAN AGREEMENT]      
    




